

Exhibit 10.1


    



--------------------------------------------------------------------------------



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
among
VALUECLICK, INC.,
THE LENDERS NAMED HEREIN,
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, L/C Issuer and Swing Line Lender
and
WELLS FARGO SECURITIES, LLC,
as Sole Lead Arranger and Sole Bookrunner
and
JPMORGAN CHASE BANK, N.A.,
UNION BANK, N.A.,
and
U.S. BANK NATIONAL ASSOCIATION,
as Co-Documentation Agents


Dated as of August 19, 2013


    

--------------------------------------------------------------------------------






--------------------------------------------------------------------------------





TABLE OF CONTENTS
    


ARTICLE I.
INTERPRETATION    

1.01.
Definitions    

1.02.
GAAP    

1.03.
Headings    

1.04.
Plural Terms    

1.05.
Time    

1.06.
Governing Law    

1.07.
Construction    

1.08.
Entire Agreement    

1.09.
Calculation of Interest and Fees    

1.10.
References    

1.11.
Other Interpretive Provisions    

1.12.
Rounding    

1.13.
Amendment and Restatement    

1.14.
Exchange Rates    

1.15.
Risk of Borrowing in Committed Currencies    

ARTICLE II.
CREDIT FACILITY    

2.01.
Loan Facilities    

2.02.
Letters of Credit    

2.03.
Swing Line    

2.04.
Amount Limitations, Commitment Reductions, Etc.    

2.05.
Fees    

2.06.
Prepayments    

2.07.
Other Payment Terms    

2.08.
Loan Accounts; Notes    

2.09.
Loan Funding    

2.10.
Pro Rata Treatment    

2.11.
Change of Circumstances    

2.12.
Taxes on Payments    

2.13.
Funding Loss Indemnification    

2.14.
Security    

2.15.
Replacement of the Lenders    




--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)


2.16.
Defaulting Lenders    

ARTICLE III.
CONDITIONS PRECEDENT    

3.01.
Initial Conditions Precedent    

3.02.
Conditions Precedent to each Credit Event    

ARTICLE IV.
REPRESENTATIONS AND WARRANTIES    

4.01.
Representations and Warranties    

ARTICLE V.
COVENANTS    

5.01.
Affirmative Covenants    

5.02.
Negative Covenants    

5.03.
Financial Covenants    

ARTICLE VI.
EVENTS OF DEFAULT    

6.01.
Events of Default    

6.02.
Remedies    

ARTICLE VII.
ADMINISTRATIVE AGENT AND RELATIONS AMONG LENDERS    

7.01.
Appointment, Powers and Immunities    

7.02.
Reliance by the Administrative Agent    

7.03.
Defaults    

7.04.
Indemnification    

7.05.
Non-Reliance    

7.06.
Resignation of the Administrative Agent    

7.07.
Collateral Matters    

7.08.
Performance of Conditions    

7.09.
The Administrative Agent in its Individual Capacity; Other Relationships    

7.10.
Collateral Matters/Lender Rate Contracts/Lender Bank Products    

7.11.
Administrative Agent May File Proofs of Claim    

ARTICLE VIII.
MISCELLANEOUS    

8.01.
Notices    

8.02.
Expenses    

8.03.
Indemnification    

8.04.
Waivers; Amendments    

8.05.
Successors and Assigns    






--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)


8.06.
Setoff; Security Interest    

8.07.
No Third Party Rights

8.08.
Partial Invalidity    

8.09.
Jury Trial    

8.10.
Confidentiality    

8.11.
Counterparts    

8.12.
Consent to Jurisdiction    

8.13.
Relationship of Parties    

8.14.
Time    

8.15.
Waiver of Punitive Damages    

8.16.
USA PATRIOT Act    

8.17.
Clarification    

8.18.
Parallel Debt    

8.19.
Judgment    

8.20.
Substitution of Currency    




--------------------------------------------------------------------------------









SCHEDULES


SCHEDULE I    -    THE LENDERS
SCHEDULE II    -    EXISTING LETTERS OF CREDIT
SCHEDULE 3.01    -    CONDITIONS PRECEDENT
SCHEDULE 4.01(G)    -    LITIGATION
SCHEDULE 4.01(H)    -    REAL PROPERTY
SCHEDULE 4.01(J)(II)     -    EQUITY SECURITIES
SCHEDULE 4.01(K)    -    MULTIEMPLOYER PLANS
SCHEDULE 4.01(O)    -    SUBSIDIARIES
SCHEDULE 4.01(U)    -    INSURANCE
SCHEDULE 4.01(V)    -    AGREEMENTS WITH AFFILIATES, ETC.
SCHEDULE 5.02(A)    -    EXISTING INDEBTEDNESS
SCHEDULE 5.02(B)    -    EXISTING LIENS
SCHEDULE 5.02(E)    -    EXISTING INVESTMENTS
SCHEDULE 5.02(M)    -    RESTRICTIVE AGREEMENTS


EXHIBITS


EXHIBIT A    NOTICE OF LOAN BORROWING
EXHIBIT B    NOTICE OF CONVERSION
EXHIBIT C    NOTICE OF INTEREST PERIOD SELECTION
EXHIBIT D    NOTICE OF SWING LOAN BORROWING
EXHIBIT E    REVOLVING LOAN NOTE
EXHIBIT F    SWING LOAN NOTE
EXHIBIT G    COMPLIANCE CERTIFICATE
EXHIBIT H    COLLATERAL CERTIFICATE
EXHIBIT I    VALUECLICK INVESTMENT POLICY
EXHIBIT J    ASSIGNMENT AGREEMENT
EXHIBIT K    FORM OF U.S. TAX COMPLIANCE CERTIFICATES











--------------------------------------------------------------------------------







SECOND AMENDED AND RESTATED CREDIT AGREEMENT
THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of August 19, 2013,
is entered into by and among: (1) VALUECLICK, INC., a Delaware corporation (the
“Borrower”); (2) each of the financial institutions party to this Agreement from
time to time (each a “Lender” and, collectively, the “Lenders”); (3) WELLS FARGO
BANK, NATIONAL ASSOCIATION (“Wells Fargo”), as Administrative Agent, L/C Issuer
and Swing Line Lender. WELLS FARGO SECURITIES, LLC (“WFS”) has been given the
title of sole lead arranger and sole bookrunner in connection with this
Agreement. JPMORGAN CHASE BANK, N.A., UNION BANK, N.A. and U.S. BANK NATIONAL
ASSOCIATION have each been given the title of co-documentation agent in
connection with this Agreement.
RECITALS
A.    The Borrower, the Administrative Agent and certain of the Lenders
previously entered into that certain Amended and Restated Credit Agreement dated
as of August 19, 2011 (as it existed immediately prior to the Second Restatement
Effective Date (as defined herein), the “Existing Credit Agreement”).
B.    The Borrower has requested an extension of the Maturity Date, an increase
of the Total Revolving Loan Commitment (the proceeds of which shall be used to
refinance the existing term loan facility) and other amendments to the Existing
Credit Agreement.
C.    As a result of such request, the parties wish to amend and restate the
Existing Credit Agreement in its entirety by entering into this Agreement. For
convenience, certain matters relating to the period prior to this Agreement have
been deleted.
AGREEMENT
NOW, THEREFORE, in consideration of the above Recitals and the mutual covenants
herein contained, as of the Second Restatement Effective Date, the parties
hereby amend and restate the Existing Credit Agreement in its entirety as
follows:
ARTICLE I. INTERPRETATION.
1.01.    Definitions. Unless otherwise indicated in this Agreement or any other
Credit Document, each term set forth below, when used in this Agreement or any
other Credit Document, shall have the respective meaning given to that term
below or in the provision of this Agreement or other document, instrument or
agreement referenced below.
“Acquired Person” shall mean a Proposed Target that is the subject of a
Permitted Acquisition.
“Acquired Portion” shall have the meaning given to that term in Section
2.01(c)(v).
“Administrative Agent” shall mean Wells Fargo, when acting in its capacity as
the administrative agent under any of the Credit Documents, and any successor
Administrative Agent appointed pursuant to Section 7.06. In such capacity, Wells
Fargo is also acting as collateral agent for the Affiliates of the Lenders party
to Lender Rate Contracts and Affiliates of the Lenders providing Lender Bank
Products.
“Affiliate” shall mean, with respect to any Person, (a) each Person that,
directly or indirectly, owns or controls, whether beneficially or as a trustee,
guardian or other fiduciary, ten percent (10%) or more of any class of Equity
Securities of such Person, (b) each Person that controls, is controlled by or is
under common control with such Person or any Affiliate of such Person or (c)
each of such Person's officers, directors, managers, joint venturers and
partners; provided, however, that in no case shall the Administrative Agent or
any Lender be deemed to be an Affiliate of any Loan Party for purposes of this
Agreement. For the purpose of this definition, “control” of a Person shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of its management or policies, whether through the ownership of voting
securities, by contract or otherwise.
“Agreement” shall mean this Credit Agreement.
“Anti-Terrorism Law” shall mean each of: (a) the Executive Order; (b) the
Patriot Act; (c) the Money Laundering Control Act of 1986, 18 U.S.C. Sect. 1956;
and (d) any other Governmental Rule now or hereafter enacted to monitor, deter
or otherwise prevent terrorism or the funding or support of terrorism.

1

--------------------------------------------------------------------------------



“Applicable Lending Office” shall mean, with respect to any Lender, (a) in the
case of its Base Rate Loans, its Domestic Lending Office, and (b) in the case of
its LIBOR Loans, its Euro-Dollar Lending Office.
“Applicable Margin” shall mean, with respect to each Loan (and with respect to
the calculation of Letter of Credit fees pursuant to Section 2.02(i)), the per
annum margin which is determined pursuant to the Pricing Grid. The Applicable
Margin shall be determined as provided in the Pricing Grid and may change as set
forth in the definition of Pricing Grid.
“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
“Assignee Lender” shall have the meaning given to that term in Section 8.05(c).
“Assignment” shall have the meaning given to that term in Section 8.05(c).
“Assignment Agreement” shall have the meaning given to that term in Section
8.05(c).
“Assignment Effective Date” shall have, with respect to each Assignment
Agreement, the meaning set forth therein.
“Assignor Lender” shall have the meaning given to that term in Section 8.05(c).
“Associated Costs Rate” shall mean, for any Committed Currency Revolving Loan
for any Interest Period, a percentage per annum as determined on the first day
of such Interest Period by the Administrative Agent as reflecting the cost, loss
or difference in return (excluding any loss or difference in return attributable
to the Applicable Margin) which would be suffered or incurred by a Lender as a
result of (a) funding (at the LIBOR Rate for such Committed Currency Revolving
Loan and on a match fund basis) any special deposit or cash ratio deposit
required to be placed with the Bank of England and/or the Financial Services
Authority (or any other authority which replaces any of their respective
functions or which serves a similar function), (b) any charge imposed by the
Bank of England and/or the Financial Services Authority (or any other authority
which replaces any of their respective functions or which serves a similar
function), and/or (c) any reserve asset requirements of the European Central
Bank (or any other authority which replaces any of its functions or which serves
a similar function).
“Base Rate” shall mean, on any day, the greatest of (a) the Prime Rate in effect
on such day, (b) the Federal Funds Rate for such day plus one and one-half
percent (1.50%) and (c) One Month LIBOR Rate for such day (determined on a daily
basis as set forth below) plus one and one-half percent (1.50%). As used in this
definition, “One Month LIBOR Rate” shall mean, with respect to any interest rate
calculation for a Loan or other Obligation bearing interest at the Base Rate, a
rate per annum equal to the quotient (rounded upward if necessary to the nearest
1/100 of one percent) of (a) the rate per annum reported on Reuters LIBOR page
1, or if not reported by Reuters, as reported by any service selected by the
Administrative Agent, on the applicable day (provided that if such day is not a
Business Day for which such rate is quoted, the next preceding Business Day for
which such rate is quoted) at or about 11:00 a.m., London time (or as soon
thereafter as practicable), for Dollar deposits being delivered in the London
interbank eurodollar currency market for a term of one month commencing on such
date of determination, divided by (b) one minus the Reserve Requirement in
effect on such day. If for any reason rates are not available as provided in
clause (a) of the preceding sentence, the rate to be used in clause (a) shall
be, at the Administrative Agent's discretion (in each case, rounded upward if
necessary to the nearest 1/100 of one percent), (i) the rate per annum at which
Dollar deposits are offered to the Administrative Agent in the London interbank
eurodollar currency market or (ii) the rate at which Dollar deposits are offered
to the Administrative Agent in, or by the Administrative Agent to major banks
in, any offshore interbank eurodollar market selected by the Administrative
Agent, in each case on the applicable day (provided that if such day is not a
Business Day for which Dollar deposits are offered to the Administrative Agent
in the London or such offshore interbank eurodollar currency market, the next
preceding Business Day for which Dollar deposits are offered to the
Administrative Agent in the London or such offshore interbank eurodollar
currency market) at or about 11:00 a.m., London time (or as soon thereafter as
practicable) (for delivery on such date of determination) for a one month term.
“Base Rate Loan” shall mean, at any time, a Revolving Loan which then bears
interest as provided in clause (i) of Section 2.01(e).
“Borrower” shall have the meaning given to such terms in clause (1) of the
introductory paragraph hereof.
“Borrowing” shall mean a Revolving Loan Borrowing or a Swing Loan Borrowing, as
the context may require.
“British Pounds” shall mean the lawful currency of the United Kingdom of Great
Britain and Northern Ireland.

2

--------------------------------------------------------------------------------



“Business Day” shall mean any day on which (a) commercial banks are not
authorized or required to close in San Francisco, California or New York, New
York and (b) if such Business Day is related to a LIBOR Loan dealings in Dollar
deposits are carried out in the London interbank market.
“Capital Adequacy Requirement” shall have the meaning given to that term in
Section 2.11(d).
“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset to the extent classified as a capital expenditure in such Person's
cash flow statement in accordance with GAAP; provided, that the following shall
be excluded from a determination of “Capital Expenditures”:
(a)    expenditures made in connection with the replacement, substitution,
restoration or repair of assets to the extent financed with (x) insurance
proceeds paid on account of the loss of or damage to the assets being replaced,
substituted, restored or repaired, or (y) awards of compensation arising from
the taking by eminent domain or condemnation of the assets being replaced;
(b)    expenditures that are accounted for on the consolidated statement of cash
flows of the Borrower as capital expenditures of the Borrower or any Subsidiary
and that are reimbursable by a Person who is not a Subsidiary of the Borrower;
and
(c)    the purchase price of equipment that is purchased simultaneously with the
trade-in of existing equipment to the extent that the gross amount of such
purchase price is reduced by the credit granted by the seller of such equipment
for the equipment being traded in at such time.
“Capital Leases” shall mean any and all lease obligations that, in accordance
with GAAP, are required to be capitalized on the books of a lessee.
“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Administrative Agent, for its own benefit and for the benefit of the L/C Issuer
and/or the Lenders, as applicable, as collateral subject to a first priority,
perfected security interest securing the Obligations or the obligations of a
Defaulting Lender, as applicable, cash or deposit account balances in an amount
equal to the L/C Obligations or obligations of a Defaulting Lender, as
applicable, pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the L/C Issuer (which documents are hereby consented to
by the Lenders). Derivatives of such term shall have a corresponding meaning.
“Cash Equivalents” shall mean:
(a)    Direct obligations of, or obligations the principal and interest on which
are unconditionally guaranteed by, the United States of America or obligations
of any agency of the United States of America to the extent such obligations are
backed by the full faith and credit of the United States of America, in each
case maturing within one year from the date of acquisition thereof;
(b)    Certificates of deposit maturing within one year from the date of
acquisition thereof issued by, or normal business bank accounts with, a
commercial bank or trust company organized under the laws of the United States
of America or a state thereof or that is a Lender; provided that (i) such
deposits are denominated in Dollars, (ii) such bank or trust company has
capital, surplus and undivided profits of not less than $100,000,000 and
(iii) such bank or trust company has certificates of deposit or other debt
obligations rated at least A-1 (or its equivalent) by Standard and Poor's
Ratings Services or P-1 (or its equivalent) by Moody's Investors Service, Inc.;
(c)    Open market commercial paper maturing within 270 days from the date of
acquisition thereof issued by a corporation organized under the laws of the
United States of America or a state thereof; provided such commercial paper is
rated at least A-1 (or its equivalent) by Standard and Poor's Ratings Services
or P-1 (or its equivalent) by Moody's Investors Service, Inc.;
(d)    Any repurchase agreement entered into with a commercial bank or trust
company organized under the laws of the United States of America or a state
thereof or that is a Lender; provided that (i) such bank or trust company has
capital, surplus and undivided profits of not less than $100,000,000, (ii) such
bank or trust company has certificates of deposit or other debt obligations
rated at least A‑1 (or its equivalent) by Standard and Poor's Ratings Services
or P-1 (or its equivalent) by Moody's Investors Service, Inc., (iii) the
repurchase obligations of such bank or trust company under such repurchase
agreement are fully secured by a perfected security interest in a security or
instrument of the type described in clause (a), (b) or (c) above

3

--------------------------------------------------------------------------------



and (iv) such security or instrument so securing the repurchase obligations has
a fair market value at the time such repurchase agreement is entered into of not
less than 100% of such repurchase obligations;
(e)    Shares of any money market, mutual or similar fund fully insured by the
government of the United States of America or an agency thereof that has all or
at least 90% of its assets invested continuously in the types of investments
referred to in clauses (a) through (d) above; and
(f)    With respect to Loan Parties not constituting the Borrower or a
Guarantor, “cash equivalents” as defined under FASB ASC 305-10 or any successor
provision that does not materially alter the standards for "cash equivalent"
classification.
Notwithstanding the foregoing, in no event shall “Cash Equivalents” include
auction rate securities.
“CFC” shall mean a “controlled foreign corporation” within the meaning of
Section 957 of the Code.
“CFC Debt” shall mean any Indebtedness or accounts receivable owed by any CFC to
the Borrower or treated as owed by any CFC to the Borrower for U.S. federal
income tax purposes.
“Change of Control” shall mean the occurrence of any one or more of the
following:
(a)    The Borrower shall cease to own directly or indirectly one hundred
percent (100%) of the Equity Securities of any Subsidiary (other than an
Immaterial Subsidiary) other than as a result of a disposition of a Subsidiary
permitted under Section 5.02(c)(vi) or a merger, consolidation or dissolution
otherwise permitted hereunder; or
(b)    The acquisition after the Second Restatement Effective Date of ownership,
directly or indirectly, beneficially or of record, by any person or group
(within the meaning of the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange Commission thereunder as in effect on the Original
Closing Date), of Equity Securities representing more than 30% of the aggregate
ordinary voting power represented by the issued and outstanding Equity
Securities of the Borrower, or
(c)     A “change of control” or “change in control” as defined in any document
governing Indebtedness in amounts referred to in Section 6.01(e) of any Loan
Party which gives the holders of such Indebtedness the right to accelerate or
otherwise require payment of such Indebtedness prior to the maturity date
thereof.
“Change of Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change of Law”, regardless of the date enacted,
adopted or issued.
“Code” shall mean the U.S. Internal Revenue Code of 1986, as amended.
“Co-Documentation Agents” shall mean, collectively, JPMorgan Chase Bank, N.A.,
Union Bank, N.A. and U.S. Bank National Association in their capacity as
co-documentation agents with respect to this Agreement. The capacity of the
Co-Documentation Agents is titular in nature, and the Co-Documentation Agents
shall have no special rights or obligations over those of a Lender by reason
thereof.
“Collateral” shall mean all property in which the Administrative Agent or any
Lender has a Lien to secure the Obligations or the Guaranty. For the avoidance
of doubt, the term “Collateral” shall not include Excluded Assets.
“Collateral Certificate” shall mean a Collateral Certificate in substantially
the form of Exhibit H, appropriately completed and duly executed by the
Borrower.
“Commercial Letter of Credit” shall mean any documentary letter of credit issued
by the L/C Issuer under this Agreement; either as originally issued or as the
same may be supplemented, modified, amended, extended, restated or supplanted.

4

--------------------------------------------------------------------------------



“Commitment Fee” shall have the meaning given to that term in Section 2.05(b).
“Commitment Fee Percentage” shall mean, with respect to the Revolving Loan
Commitments at any time, the per annum percentage which is used to calculate
Commitment Fees for such Revolving Loan Commitments determined pursuant to the
Pricing Grid.
“Committed Currencies” shall mean British Pounds, Euros, Japanese Yen and any
other currency agreed to by all the Lenders.
“Committed Currency Revolving Loan Borrowing” shall mean a borrowing by the
Borrower consisting of the Committed Currency Revolving Loans made by each of
the Lenders to the Borrower on the same date, denominated in the same Committed
Currency and of the same Type pursuant to a single Notice of Loan Borrowing for
Revolving Loans.
“Committed Currency Revolving Loans” shall mean the Revolving Loans advanced in
Committed Currencies.
“Committed Currency Sublimit” shall mean an amount equal to the lesser of (a)
$100,000,000 and (b) the Total Revolving Loan Commitment. The Committed Currency
Sublimit is part of, and not in addition to, the Total Revolving Loan
Commitment.
“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Communications” shall have the meaning set forth in Section 8.01(b).
“Compliance Certificate” shall have the meaning given to that term in
Section 5.01(a)(iii).
“Confidential Information” shall mean information delivered to any Lender or the
Administrative Agent by or on behalf of any Loan Party pursuant to the Credit
Documents; provided; however, that such term does not include information that
(a) was publicly known or otherwise known to the receiving party prior to the
time of such disclosure, (b) subsequently becomes publicly known through no act
or omission by the receiving party or any person acting on its behalf,
(c) otherwise becomes known to the receiving party other than through disclosure
by any Loan Party or (d) constitutes financial statements delivered to the
Lenders and the Administrative Agent under Section 5.01(a) that are otherwise
publicly available.
“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Contingent Obligation” shall mean, with respect to any Person, (a) any Guaranty
Obligation of that Person; and (b) any direct or indirect obligation or
liability, contingent or otherwise, of that Person (i) in respect of any Surety
Instrument issued for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings or payments, (ii) as a partner or
joint venturer in any partnership or joint venture, (iii) to purchase any
materials, supplies or other property from, or to obtain the services of,
another Person if the relevant contract or other related document or obligation
requires that payment for such materials, supplies or other property, or for
such services, shall be made regardless of whether delivery of such materials,
supplies or other property is ever made or tendered, or such services are ever
performed or tendered, or (iv) in respect to any Rate Contract that is not
entered into in connection with a bona fide hedging operation that provides
offsetting benefits to such Person. For purposes of this definition, the amount
of any Contingent Obligation (other than any Guaranty Obligation) at any time
shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability; provided that in the case
of any Guaranty Obligation, the amount of such Guaranty Obligation shall be
calculated as set forth in the last sentence of the definition of “Guaranty
Obligation.”
“Contractual Obligation” of any Person shall mean, any indenture, note, lease,
loan agreement, security, deed of trust, mortgage, security agreement, guaranty,
instrument, contract, agreement or other form of contractual obligation to which
such Person is a party or by which such Person or any of its property is bound.
“Control Agreement” shall mean a control agreement among the Borrower or a
Guarantor, a depository bank, a securities intermediary or commodity
intermediary, as the case may be, and the Administrative Agent in such form as
shall be acceptable to the Administrative Agent.

5

--------------------------------------------------------------------------------



“Credit Documents” shall mean and include this Agreement, the Notes, the
Guaranty, the Security Documents, each Letter of Credit Application, each Notice
of Borrowing, each Notice of Interest Period Selection, each Notice of
Conversion, each Collateral Certificate, the Wells Fargo Fee Letter and all
other documents, instruments and agreements delivered to the Administrative
Agent or any Lender pursuant to Section 3.01 and all other documents,
instruments and agreements delivered by any Loan Party to the Administrative
Agent or any Lender in connection with this Agreement or any other Credit
Document on or after the date of this Agreement, including, without limitation,
any amendments, consents or waivers, as the same may be amended, restated,
supplemented or modified from time to time, but excluding any Lender Rate
Contracts and documents with respect to Lender Bank Products.
“Credit Event” shall mean the making of any Loan (including a Swing Line Loan)
or the making of an L/C Credit Extension. “Credit Event” shall not include the
conversion of any Loan or the selection of a new Interest Period for any LIBOR
Loan.
“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States of
America, and all other applicable liquidation, conservatorship, bankruptcy,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Governmental Rules from time to time in effect affecting the
rights of creditors generally.
“Decreasing Lender” shall have the meaning given to that term in Section
2.01(c)(v).
“Default” shall mean an Event of Default or any event or circumstance not yet
constituting an Event of Default which, with the giving of any notice or the
lapse of any period of time or both, would become an Event of Default.
“Default Rate” shall have the meaning given to that term in Section 2.07(c).
“Defaulting Lender” shall mean, subject to Section 2.16(b), any Lender that (a)
has failed to (i) fund all or any portion of its Loans within two Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender's determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender's obligation to fund a
Loan hereunder and states that such position is based on such Lender's
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.16(b)) upon delivery of written
notice of such determination to the Borrower, the L/C Issuer, the Swing Line
Lender and each Lender.
“De Minimis Accounts” shall mean deposit, securities and commodities accounts of
the Borrower and the Guarantors that collectively have an aggregate balance of
less than $5,000,000 and that are not subject to a Control Agreement.
“Designated Person” shall mean any Person who (i) is named on the list of
Specially Designated Nationals or Blocked Persons maintained by the U.S.
Department of the Treasury's Office of Foreign Assets Control and/or any other
similar lists maintained by the U.S. Department of the Treasury's Office of
Foreign Assets Control pursuant to authorizing statute, executive order or
regulation, (ii) (A) is a Person whose property or interest in property is
blocked or subject to blocking pursuant to

6

--------------------------------------------------------------------------------



Section 1 of the Executive Order or any related legislation or any other similar
executive order(s) or (B) engages in any dealings or transactions prohibited by
Section 2 of the Executive Order or is otherwise associated with any such Person
in any manner violative of Section 2 of the Executive Order or (iii)(X) is an
agency of the government of a country, (Y) an organization controlled by a
country, or (Z) a Person resident in a country that is subject to a sanctions
program identified on the list maintained by the U.S. Department of the
Treasury's Office of Foreign Assets Control, or as otherwise published from time
to time, as such program may be applicable to such agency, organization or
Person.
“Disregarded Entity” shall mean any entity treated as disregarded as an entity
separate from its owner under Treasury Regulations Section 301.7701-3.
“Distributions” shall mean the declaration or (without duplication) payment of
any distributions or dividends (in cash, property or obligations) on, or other
payments on account of, or the setting apart of money for a sinking or other
analogous fund for, or the purchase, repurchase, redemption, retirement or other
acquisition of, any Equity Securities of any Loan Party or of any warrants,
options or other rights to acquire the same (or to make any payments to any
Person, such as “phantom membership” or “phantom stock” payments, where the
amount is calculated with reference to the fair market or equity value of any
Loan Party), but excluding distributions or dividends payable solely in
membership interests or shares of common stock of any Loan Party.
“Dollars” and “$” shall mean the lawful currency of the United States of America
and, in relation to any payment under this Agreement, same day or immediately
available funds.
“Domestic Lending Office” shall mean, with respect to any Lender, (a) initially,
its office designated as such in Schedule I (or, in the case of any Lender which
becomes a Lender pursuant to Section 2.01(c) or by an assignment pursuant to
Section 8.05(c), its office designated as such in the applicable documentation
executed pursuant to those Sections, as applicable) and (b) subsequently, such
other office or offices as such Lender may designate to the Administrative Agent
as the office at which such Lender's Base Rate Loans will thereafter be
maintained and for the account of which all payments of principal of, and
interest on, such Lender's Base Rate Loans will thereafter be made.
“Domestic Subsidiary” shall mean each direct or indirect Subsidiary of the
Borrower which is organized under the laws of the United States of America or
any state thereof.
“EBITDA” shall mean, for any period, (a) Net Income for such period, plus (b) to
the extent deducted in determining such Net Income for such period, the sum of
the following for such period (without duplication): (i) Interest Expense for
such period, (ii) income tax expense of the Borrower and its Subsidiaries for
such period (whether or not payable during that period), (iii) depreciation and
amortization for such period, (iv) non-cash expenses related to stock-based
compensation for such period, (v) non-cash in-process research and development
expenses for such period, (vi) extraordinary or non-recurring non-cash expenses
for such period, (vii) transaction costs and restructuring charges required to
be expensed under FASB ASC 805, (viii) losses arising from foreign exchange
transactions or translations and (ix) expenses created by contingent
consideration to the extent required to be expensed under FASB ASC 805, and
minus (c) to the extent added in determining such Net Income for such period,
the sum of the following for such period (without duplication): (w) interest
income for such period, (x) the aggregate amount of extraordinary or
non-recurring income or gains during such period (including those arising from
foreign exchange transactions or translations), (y) non-cash income or gains for
such period, and (z) income created by or relating to contingent consideration
to the extent required under FASB ASC 805.
Pro forma credit shall be given for an Acquired Person's EBITDA as if owned on
the first day of the applicable period; companies (or identifiable business
units or divisions) sold, transferred or otherwise disposed of during any period
will be treated as if not owned during the entire applicable period.
“Effective Amount” shall mean (i) with respect to Revolving Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof in Dollars
(such amount to include the Equivalent in Dollars for Loans denominated in any
Committed Currencies) after giving effect to (A) any borrowings and prepayments
or repayments of Revolving Loans and Swing Line Loans and (B) with respect to
Swing Line Loans, any risk participation amongst the Lenders, as the case may
be, occurring on such date; and (ii) with respect to any L/C Obligations on any
date, the amount of such L/C Obligations on such date after giving effect to any
L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements of outstanding unpaid drawings under any Letters of Credit
or any reductions in the maximum amount available for drawing under Letters of
Credit taking effect on such date.
“Eligible Assignee” shall mean (a) any Lender, any Affiliate of any Lender and
any Approved Fund of any Lender; and (b) a Person that is (i) a commercial bank,
savings and loan association or savings bank organized under the laws of the
United States of America, or any state thereof, and having a combined capital
and surplus of at least $100,000,000, (ii) a commercial

7

--------------------------------------------------------------------------------



bank organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development (the “OECD”), or a
political subdivision of any such country, and having a combined capital and
surplus of at least $100,000,000; provided that such bank is acting through a
branch or agency located in the country in which it is organized or another
country which is also a member of the OECD, (iii) a finance company, insurance
company or other financial institution that is engaged in making, purchasing or
otherwise investing in commercial loans in the ordinary course of its business
and having total assets in excess of $100,000,000, or (iv) a Person that is
primarily engaged in the business of commercial lending and that is (x) a
Subsidiary of a Lender, (y) a Subsidiary of a Person of which a Lender is a
Subsidiary, or (z) a Person of which a Lender is a Subsidiary; provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include (1) any
Defaulting Lender, (2) any natural person or (3) without the prior written
consent of all Lenders, any Loan Party or any Affiliate of a Loan Party.
“Environmental Damages” shall mean all claims, judgments, damages, losses,
penalties, liabilities (including strict liability), costs and expenses,
including costs of investigation, remediation, defense, settlement and
attorneys' fees and consultants' fees, that are incurred at any time (a) as a
result of the existence of any Hazardous Material upon, about or beneath any
real property owned by any Loan Party or migrating or threatening to migrate to
or from any such real property, (b) arising from any investigation, proceeding
or remediation of any location at which the Loan Parties or any predecessors are
alleged to have directly or indirectly disposed of Hazardous Materials or (c)
arising in any manner whatsoever out of any violation of Environmental Laws by
any Loan Party or with respect to any real property owned or used by any Loan
Party.
“Environmental Laws” shall mean the Clean Air Act, 42 U.S.C. Section 7401 et
seq.; the Federal Water Pollution Control Act, 33 U.S.C. Section 1251 et seq.;
the Resource Conservation and Recovery Act of 1976, 42 U.S.C. Section 6901 et
seq.; the Comprehensive Environment Response, Compensation and Liability Act of
1980 (including the Superfund Amendments and Reauthorization Act of 1986,
“CERCLA”), 42 U.S.C. Section 9601 et seq.; the Toxic Substances Control Act, 15
U.S.C. Section 2601 et seq.; the Occupational Safety and Health Act, 29 U.S.C.
Section 651; the Emergency Planning and Community Right-to-Know Act of 1986, 42
U.S.C. Section 11001 et seq.; the Mine Safety and Health Act of 1977, 30 U.S.C.
Section 801 et seq.; the Safe Drinking Water Act, 42 U.S.C. Section 300f et
seq.; and all other Governmental Rules relating to the protection of human
health and safety and the environment, including all Governmental Rules
pertaining to the reporting, licensing, permitting, transportation, storage,
disposal, investigation or remediation of emissions, discharges, releases, or
threatened releases of Hazardous Materials into the air, surface water,
groundwater, or land, or relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transportation or handling of Hazardous
Materials.
“Equity Securities” of any Person shall mean (a) all common stock, preferred
stock, participations, shares, partnership interests, limited liability company
interests or other equity interests in and of such Person (regardless of how
designated and whether or not voting or non-voting) and (b) all warrants,
options and other rights to acquire any of the foregoing.
“Equivalent” (a) in Dollars of any Committed Currency on any date, shall mean
the quoted spot rate at which the Administrative Agent offers to exchange
Dollars for such Committed Currency in London at or prior to 11:00 a.m. (London
time) on such date and (b) in any Committed Currency of Dollars on any date,
means the quoted spot rate at which the Administrative Agent offers to exchange
such Committed Currency for Dollars in London at or prior to 11:00 a.m. (London
time) on such date.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” shall mean any Person which is treated as a single employer
with any Loan Party under Sections 414(b) and (c) of the Code (and Sections
414(m) and (o) of the Code for purposes of the provisions relating to Section
412 of the Code).
“ERISA Event” shall mean (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
“substantial employer” (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA which could reasonably be expected to give rise to any
liability with respect to such withdrawal; (c) a complete or partial withdrawal
by a Loan Party or any ERISA Affiliate from a Multiemployer Plan or notification
that a Multiemployer Plan is in reorganization; (d) the filing of a notice of
intent to terminate, the treatment of a Pension Plan or Multiemployer Plan
amendment as a termination under Sections 4041 or 4041A of ERISA, or the
commencement of proceedings to terminate a Pension Plan or Multiemployer Plan;
(e) the institution by the PBGC of proceedings to terminate a Pension Plan; (f)
an event or condition which could reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; (g) the
determination that a Pension Plan is considered an at-risk plan or a plan is in
endangered or critical status within the meaning of Sections 430, 431 and 432 of
the Code or Sections 303, 304 and 305 of ERISA; (h) the imposition of any
liability under Title IV

8

--------------------------------------------------------------------------------



of ERISA, other than PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon a Loan Party or any ERISA Affiliate; (i) any failure by any Pension
Plan to satisfy the minimum funding standards (within the meaning of Sections
412 or 430 of the Code or Section 302 of ERISA) applicable to such Pension Plan,
whether or not waived; or (j) the filing pursuant to Section 412 of the Code or
Section 302 of ERISA of an application for a waiver of the minimum funding
standard with respect to any Pension Plan, the failure to make by its due date a
required installment under Section 430(j) of the Code with respect to any
Pension Plan or the failure by any Loan Party or any of its ERISA Affiliates to
make any required contribution to a Multiemployer Plan.
“Euro” shall mean the lawful currency of the European Union as constituted by
the Treaty of Rome which established the European Community, as such treaty may
be amended from time to time and as referred to in the EMU legislation.
“Euro-Dollar Lending Office” shall mean, with respect to any Lender,
(a) initially, its office designated as such in Schedule I (or, in the case of
any Lender which becomes a Lender pursuant to Section 2.01(c) or by an
assignment pursuant to Section 8.05(c), its office designated as such in the
applicable documentation executed pursuant to those Sections, as applicable) and
(b) subsequently, such other office or offices as such Lender may designate to
the Administrative Agent as the office at which such Lender's LIBOR Loans will
thereafter be maintained and for the account of which all payments of principal
of, and interest on, such Lender's LIBOR Loans will thereafter be made.
“Event of Default” shall have the meaning given to that term in Section 6.01.
“Evergreen Letter of Credit” shall have the meaning given to that term in
Section 2.02(b)(iii).
“Excluded Assets” shall mean (a) any rights or property acquired by any Loan
Party under, or subject to, a lease, contract, or license, if and for so long as
the grant of a Lien to secure the Obligations would constitute or result in
(x) the abandonment, invalidation or unenforceability of any right, title or
interest of such Loan Party therein; provided, however, that at such time as the
condition causing such abandonment, invalidation or unenforceability shall be no
longer in effect with respect to any property, such property shall no longer
constitute Excluded Assets or (y) a breach or termination pursuant to the terms
of, or a default under, any such lease, contract, or license (other than to the
extent that any restriction on such assignment would be rendered ineffective
pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor
provision or provisions) of any relevant jurisdiction or any other applicable
Governmental Rules or principles of equity), (b) leasehold interests in real
property, (c) fee interests in real property not required to be pledged pursuant
to Section 5.01(k), (d) voting Equity Securities constituting more than 65% of
the total outstanding voting Equity Securities of any CFC or Foreign Holding
Company, (e) Equity Securities constituting more than 65% of the total
outstanding Equity Securities of any Disregarded Entity that owns an interest in
a CFC or CFC Debt, (f) any property or assets of any CFC (whether held directly
or indirectly), (g) any CFC Debt, (h) any assets the subject of a pledge or
deposit constituting a Permitted Lien hereunder made pursuant to clause (v),
(x), (xii), (xiii) or (xiv) of Section 5.02(b) to the extent subject to a
Negative Pledge (other than to the extent that any such Negative Pledge would be
rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the
UCC (or any successor provision or provisions) of any relevant jurisdiction or
any other applicable Governmental Rules or principles of equity) and (i) the
Lender Rate Contracts.
“Excluded Subsidiary” shall mean each (a) Foreign Holding Company and (b)
Subsidiary that is owned directly or indirectly by a CFC.
“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor's failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guaranty of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guaranty or security
interest is or becomes illegal.
“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a

9

--------------------------------------------------------------------------------



Loan or Revolving Loan Commitment pursuant to a law in effect on the date on
which (i) such Lender acquires such interest in the Loan or Revolving Loan
Commitment (other than pursuant to an assignment request by the Borrower under
Section 2.15) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.12, amounts with respect to such
Taxes were payable either to such Lender's assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Recipient's failure to comply
with Section 2.12(e), (d) any U.S. federal withholding Taxes imposed under FATCA
and (e) any backup withholding taxes.
“Executive Order” shall mean Executive Order No. 13224 on Terrorist Financings:
- Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten To Commit, or Support Terrorism issued on 23rd September, 2001.
“Existing Credit Agreement” shall have the meaning set forth in the recitals to
this Agreement.
“Existing Letters of Credit” shall mean the letters of credit described on
Schedule II and issued by Wells Fargo prior to the Second Restatement Effective
Date.
“FASB ASC” shall mean Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards to the nearest 1/100 of 1%) equal to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers on such day, as published by the
Federal Reserve Bank on the Business Day next succeeding such day; provided,
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate charged to Wells Fargo on such day on such
transactions as determined by the Administrative Agent.
“Federal Reserve Board” shall mean the Board of Governors of the Federal Reserve
System.
“Financial Statements” shall mean, with respect to any accounting period for any
Person, statements of income and cash flows (and, in the case of financial
statements in respect of a fiscal year, statements of retained earnings, or
stockholders' equity or members' equity or partners' capital) of such Person for
such period, and a balance sheet of such Person as of the end of such period,
setting forth in each case in comparative form figures for the corresponding
period in the preceding fiscal year if such period is less than a full fiscal
year or, if such period is a full fiscal year, corresponding figures from the
preceding annual audited financial statements and, in each case, corresponding
figures from the comparable budgeted and projected figures for such period, all
prepared in reasonable detail and in accordance with GAAP.
“First Restatement Effective Date” shall mean August 19, 2011.
“Fixed Charge Coverage Ratio” shall mean, as of the last day of any fiscal
quarter with respect to the Loan Parties, for the period of four consecutive
fiscal quarters ending thereon, (a) EBITDA for such period divided by (b) the
sum, for the Loan Parties (determined on a consolidated basis without
duplication) of (i) Interest Expense for such period, (ii) Capital Expenditures
made by the Loan Parties during such period and (iii) cash taxes required to be
paid by the Loan Parties during such period.
“Foreign Holding Company” means any Subsidiary of the Borrower organized under
the laws of the United States or a political subdivision thereof substantially
all of the assets of which consist of Equity Securities or other securities of
one or more CFCs (or are treated as consisting of such assets for U.S. federal
income tax purposes) or CFC Debt.
“Foreign Lender” means a Lender that is not a U.S. Person
“Foreign Plan” shall mean any employee benefit plan maintained or contributed to
by any Loan Party or any ERISA Affiliate which is mandated or governed by any
Governmental Rule of any Governmental Authority other than the United States.
“Foreign Pledge Agreement” shall mean a pledge agreement, charge agreement or
similar agreement in form and substance reasonably acceptable to the
Administrative Agent executed by the Borrower or a Guarantor with respect to a
pledge (or equivalent thereof) of Equity Securities of a Foreign Subsidiary
required by the terms of this Agreement.

10

--------------------------------------------------------------------------------



“Foreign Subsidiary” shall mean each direct or indirect Subsidiary of a Loan
Party which is organized in a jurisdiction other than the United States of
America or any state thereof.
“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“Fronting Exposure” shall mean, at any time there is a Defaulting Lender, (a)
with respect to the L/C Issuer, such Defaulting Lender's Revolving Proportionate
Share of the Effective Amount of all L/C Obligations, other than L/C Obligations
as to which such Defaulting Lender's participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof, and (b) with respect to the Swing Line Lender, such Defaulting Lender's
Revolving Proportionate Share of the Effective Amount of all Swing Line Loans,
other than Swing Line Loans as to which such Defaulting Lender's participation
obligation has been reallocated to other Lenders in accordance with the terms
hereof.
“GAAP” shall mean generally accepted accounting principles and practices as in
effect in the United States of America from time to time, consistently applied.
“Governmental Authority” shall mean any international, domestic or foreign
national, state or local government, any political subdivision thereof, any
department, agency, authority or bureau of any of the foregoing, or any other
entity exercising executive, legislative, judicial, regulatory, tax or
administrative functions of or pertaining to government, including, without
limitation, the Federal Trade Commission, the Federal Deposit Insurance
Corporation, the Federal Reserve Board, the Comptroller of the Currency, any
central bank or any comparable authority and any supra-national bodies such as
the European Union.
“Governmental Authorization” shall mean any permit, license, registration,
approval, finding of suitability, authorization, plan, directive, order,
consent, exemption, waiver, consent order or consent decree of or from, or
notice to, action by or filing with, any Governmental Authority.
“Governmental Charges” shall mean, with respect to any Person, all levies,
assessments, fees, claims or other charges imposed by any Governmental Authority
upon such Person or any of its property or otherwise payable by such Person.
“Governmental Rule” shall mean any law, rule, regulation, ordinance, order, code
interpretation, judgment, decree, directive, Governmental Authorization,
guidelines, policy or similar form of decision of any Governmental Authority.
“Guarantor” shall mean each now existing or hereafter acquired or created direct
or indirect Domestic Subsidiary (other than Immaterial Subsidiaries and Excluded
Subsidiaries) which becomes a party to the Guaranty.
“Guaranty” shall mean the Amended and Restated Guaranty Agreement dated as of
the Second Restatement Effective Date by and among each direct or indirect
Domestic Subsidiary party thereto.
“Guaranty Obligation” shall mean, with respect to any Person, any direct or
indirect liability of that Person with respect to any indebtedness, lease,
dividend, letter of credit or other obligation (the “primary obligations”) of
another Person (the “primary obligor”), including any obligation of that Person,
whether or not contingent, (a) to purchase, repurchase or otherwise acquire such
primary obligations or any property constituting direct or indirect security
therefor, or (b) to advance or provide funds (i) for the payment or discharge of
any such primary obligation, or (ii) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency or any balance sheet item, level of income or financial condition of
the primary obligor, or (c) to purchase property, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary
obligation, or (d) otherwise to assure or hold harmless the holder of any such
primary obligation against loss in respect thereof, provided that the term
“Guaranty Obligation” shall not include (1) endorsements for collection or
deposit in the ordinary course of business and (2) indemnification obligations
of a Person or any of its Subsidiaries entered into in the ordinary course of
business, or otherwise in connection with a sale of Equity Securities, the
disposition of assets or the incurrence of Indebtedness, in each case, to the
extent permitted hereby. The amount of any Guaranty Obligation shall be deemed
equal to the stated or determinable amount of the primary obligation in respect
of which such Guaranty Obligation is made or, if not stated or if
indeterminable, the maximum liability in respect thereof.
“Hazardous Materials” shall mean all pollutants, contaminants and other
materials, substances and wastes which are hazardous, toxic, caustic, harmful or
dangerous to human health or the environment, including petroleum and petroleum
products and byproducts, radioactive materials, asbestos, polychlorinated
biphenyls and all materials, substances and wastes which are classified or
regulated as “hazardous,” “toxic” or similar descriptions under any
Environmental Law.

11

--------------------------------------------------------------------------------



“Honor Date” shall have the meaning given to that term in Section 2.02(c)(i).
“ICC” shall have the meaning given to that term in Section 2.02(h).
“Immaterial Subsidiary” shall mean any Subsidiary that has (a) less than
$5,000,000 in assets (valued at the greater of book value or fair market value)
and (b) less than $5,000,000 in revenues for the twelve month period most
recently ended; provided that any such Subsidiary that is initially an
Immaterial Subsidiary shall cease to be an Immaterial Subsidiary from and after
the date such Subsidiary has (i) assets (valued at the greater of book value or
fair market value) equal to or greater than $5,000,000 or (ii) revenues equal to
or greater than $5,000,000 for the twelve month period most recently ended.
Notwithstanding the foregoing, it is understood and agreed that as of the Second
Restatement Effective Date, the following entities are not Immaterial
Subsidiaries: ValueClick Brands, Inc., a California corporation, Mediaplex,
Inc., a Delaware corporation, Commission Junction, Inc., a Delaware corporation,
Pricerunner Holding AB, a company organized under the laws of Sweden, and
ValueClick International Limited, a company organized under the laws of Ireland.
“Increasing Lenders” shall have the meaning given to that term in Section
2.01(c)(i).
“Indebtedness” of any Person shall mean, without duplication:
(a)    All obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments and all other obligations of such Person for borrowed
money (including obligations to repurchase receivables and other assets sold
with recourse);
(b)    All obligations of such Person for the deferred purchase price of
property or services (including obligations under letters of credit and other
credit facilities which secure or finance such purchase price), except for (1)
trade accounts payable; provided that (A) such trade accounts payable arise in
the ordinary course of business and (B) no material part of any such account is
more than ninety (90) days past due, unless contested in good faith by
appropriate proceedings and as to which adequate reserves (determined in
accordance with GAAP) have been established, (2) accrued expenses incurred in
the ordinary course of business, (3) advertiser deposits and (4) deferred
compensation;
(c)    All obligations of such Person under conditional sale or other title
retention agreements with respect to property acquired by such Person (to the
extent of the value of such property if the rights and remedies of the seller or
the lender under such agreement in the event of default are limited solely to
repossession or sale of such property);
(d)    All obligations of such Person as lessee under or with respect to Capital
Leases and synthetic leases and all other off-balance sheet financing (other
than operating leases entered into in the ordinary course of business);
(e)    All obligations of such Person, contingent or otherwise, under or with
respect to Surety Instruments;
(f)    All net obligations of such Person, contingent or otherwise, under or
with respect to Rate Contracts on a marked to market basis;
(g)    All obligations of such Person with respect to letters of credit, whether
drawn or undrawn, contingent or otherwise;
(h)    All Guaranty Obligations of such Person with respect to the obligations
of other Persons of the types described in clauses (a) through (g) above; and
(i)    All obligations of other Persons of the types described in clauses (a)
through (h) above to the extent secured by (or for which any holder of such
obligations has an existing right, contingent or otherwise, to be secured by)
any Lien on any property (including accounts and contract rights) of such
Person, even though such Person has not assumed or become liable for the payment
of such obligations.
For the avoidance of doubt, “Indebtedness” shall not include earn-outs and
similar obligations in respect of acquisitions permitted hereunder.
“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of the
Borrower under any Credit Document and (b) to the extent not otherwise described
in (a), Other Taxes.

12

--------------------------------------------------------------------------------



“Indemnitees” shall have the meaning given to that term in Section 8.03.
“Intellectual Property Security Agreement” shall mean that certain Amended and
Restated Intellectual Property Security Agreement, dated as of the Second
Restatement Effective Date, among the Borrower, each Guarantor party thereto and
the Administrative Agent.
“Interest Expense” shall mean, for any period, the sum, for the Loan Parties
(determined on a consolidated basis without duplication in accordance with
GAAP), of the following: (a) all interest, fees, charges and related expenses
payable during such period to any Person in connection with Indebtedness or the
deferred purchase price of assets that are treated as interest in accordance
with GAAP, (b) the portion of rent actually paid during such period under
Capital Leases that should be treated as interest in accordance with GAAP and
(c) the net amounts payable (or minus the net amounts receivable) under Rate
Contracts accrued during such period (whether or not actually paid or received
during such period). Interest Expense shall be calculated net of the impact of
any related currency translations.
“Interest Period” shall mean, with respect to any LIBOR Loan, the time periods
selected by the Borrower pursuant to Section 2.01(d) or Section 2.01(e) which
commences on the first day of such Loan or the effective date of any conversion
and ends on the last day of such time period, and thereafter, each subsequent
time period selected by the Borrower pursuant to Section 2.01(f) which commences
on the last day of the immediately preceding time period and ends on the last
day of that time period.
“Investment” of any Person shall mean any loan or advance of funds by such
Person to any other Person (other than advances to employees of such Person for
moving and travel expenses, drawing accounts and similar expenditures in the
ordinary course of business), any purchase or other acquisition of any Equity
Securities or Indebtedness of any other Person, any capital contribution by such
Person to or any other investment by such Person in any other Person (including
any Guaranty Obligations of such Person and any indebtedness of such Person of
the type described in clause (h) of the definition of “Indebtedness” on behalf
of any other Person); provided, however, that Investments shall not include (a)
accounts receivable or other indebtedness owed by customers of such Person which
arose from sales of inventory or goods and services in the ordinary course of
such Person's business, (b) prepaid expenses (and deposits and pledges) of such
Person incurred and prepaid (or deposited and pledged) in the ordinary course of
business (and in the case of any deposits or pledges, permitted under Section
5.02(b) hereof) or (c) any payment by the Borrower of commissions to a
third-party web publisher made on behalf of another Loan Party to the extent
such other Loan Party reimburses the Borrower in cash for such payment no later
than 30 days after the Borrower made such payment.
“IRS” shall mean the U.S. Internal Revenue Service.
“ISP” shall have the meaning given to that term in Section 2.02(h).
“Japanese Yen” shall mean the lawful currency of Japan.
“Joint Venture” shall mean a joint venture, limited liability company,
corporation, partnership, other entity or other legal arrangement (whether
created pursuant to a contract or conducted through a separate legal entity)
formed by a Loan Party and one or more other Persons who are not Loan Parties.
“L/C Advance” shall mean, with respect to each Lender, such Lender's payment or
participation in any L/C Borrowing in accordance with its L/C Risk Participation
therein.
“L/C Borrowing” shall mean an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Loan Borrowing.
“L/C Credit Extension” shall mean, with respect to any Letter of Credit, the
issuance thereof, the amendment thereof, the extension of the expiry date
thereof, or the renewal or increase of the amount thereof.
“L/C Issuer” shall mean Wells Fargo in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
“L/C Obligations” shall mean, as at any date of determination, the aggregate
undrawn face amount of all outstanding Letters of Credit plus the aggregate of
all Unreimbursed Amounts, including all L/C Borrowings.

13

--------------------------------------------------------------------------------



“L/C Risk Participation” shall mean, with respect to any Lender and any Letter
of Credit as of any date of determination, the sum of (a) such Lender's
Revolving Proportionate Share of the Effective Amount of the L/C Obligation
attributable to such Letter of Credit outstanding at such time plus (b) the
aggregate amount of all Defaulting Lenders' Revolving Proportionate Shares of
the Effective Amount of the L/C Obligation attributable to such Letter of Credit
outstanding at such time that have been reallocated to such Lender pursuant to
Section 2.16(a)(iv).
“Lead Arranger” shall mean WFS in its capacity as sole lead arranger and sole
bookrunner with respect to this Agreement. Except as expressly set forth in
Sections 8.02 and 8.03, the capacity of the Lead Arranger is titular in nature,
and the Lead Arranger shall have no special rights or obligations over those of
a Lender by reason thereof.
“Lender” and “Lenders” shall have the meaning given to such terms in clause (2)
of the introductory paragraph hereof and includes the L/C Issuer, the Swing Line
Lender, and each Affiliate of a Lender that is party to a Lender Rate Contract
or providing any Lender Bank Products (unless the context otherwise requires).
“Lender Bank Products” shall mean each and any of the following types of
services or facilities extended to any Loan Party by any Lender or any Affiliate
of any Lender: (a) commercial credit cards; (b) cash management services
(including treasury management services, daylight overdrafts, multicurrency
accounts, foreign cash letters, merchant card services, controlled disbursement
services, ACH transactions, and interstate depository network services), (c)
returned items; and (d) foreign exchange services and facilities.
“Lender Rate Contract(s)” shall mean one or more Rate Contracts with respect to
the Indebtedness evidenced by this Agreement between any Loan Party and one or
more of the Lenders or Affiliates of a Lender (but, in each case, only so long
as such Person remains a Lender or an Affiliate of a Person that remains a
Lender), on terms acceptable to such Loan Party and that Lender or Lenders (or
Affiliate(s)).
“Letter of Credit” shall mean any letter of credit issued hereunder and shall in
any event include the Existing Letters of Credit. A Letter of Credit may be a
Commercial Letter of Credit or a Standby Letter of Credit.
“Letter of Credit Application” shall mean an application and agreement
(including any master letter of credit agreement) for the issuance or amendment
of a letter of credit in the form from time to time in use by the L/C Issuer.
“Letter of Credit Expiration Date” shall mean the day that is thirty days prior
to the Maturity Date (or, if such day is not a Business Day, the next preceding
Business Day).
“Letter of Credit Sublimit” shall mean an amount equal to the lesser of
(a) $20,000,000 and (b) the Total Revolving Loan Commitment. The Letter of
Credit Sublimit is part of, and not in addition to, the Total Revolving Loan
Commitment.
“LIBOR Loan” shall mean, at any time, a Revolving Loan which then bears interest
as provided in clause (ii) of Section 2.01(e).
“LIBOR Rate” shall mean, with respect to any Interest Period for the LIBOR Loans
in any Revolving Loan Borrowing consisting of LIBOR Loans, a rate per annum
equal to the quotient (rounded upward if necessary to the nearest 1/100 of one
percent) of (a)(i) in the case of any Loans denominated in Dollars, the rate per
annum reported on Reuters LIBOR page 1, or if not reported by Reuters, as
reported by any service selected by the Administrative Agent, for Dollar
deposits being delivered in the London interbank eurodollar currency market and
(ii) in the case of Loans denominated in a Committed Currency, the rate per
annum reported on the applicable Reuters page for such Committed Currency, or if
not reported by Reuters, as reported by any service selected by the
Administrative Agent, in each case, at or about 11:00 a.m., London time (or as
soon thereafter as practicable), on the second Business Day prior to the first
day of such Interest Period (for delivery on the first day of such Interest
Period) for a term comparable to such Interest Period, divided by (b) one minus
the Reserve Requirement for such Loans in effect from time to time, provided,
however, that if such LIBOR Loan is denominated in a Committed Currency, then
the LIBOR Rate for such Loan shall be the sum of the LIBOR Rate determined under
clause (a)(i) above in effect for such Interest Period plus the applicable
Associated Costs Rate. If for any reason rates are not available as provided in
clause (a) of the preceding sentence, the rate to be used in clause (a) shall
be, at the Administrative Agent's discretion (in each case, rounded upward if
necessary to the nearest 1/100 of one percent), (i) the rate per annum at which
Dollar deposits or the applicable Committed Currency deposits are offered to the
Administrative Agent in the London interbank eurodollar currency market or
(ii) the rate per annum at which Dollar deposits or the applicable Committed
Currency deposits are offered to the Administrative Agent in, or by the
Administrative Agent to major banks in, any offshore interbank eurodollar market
selected by the Administrative Agent, in each case on the second Business Day
prior to the commencement of such Interest Period (provided that if such day is
not a Business Day for which Dollar deposits or the applicable Committed
Currency deposits are offered to the

14

--------------------------------------------------------------------------------



Administrative Agent in London or such offshore interbank market, the next
preceding Business Day for which Dollar deposits or the applicable Committed
Currency deposits are offered to the Administrative Agent in the London or such
offshore interbank market) at or about 10:00 a.m. (for delivery on the first day
of such Interest Period) for a term comparable to such Interest Period and in an
amount approximately equal to the amount of the Loan to be made or funded by the
Administrative Agent as part of such Borrowing. The LIBOR Rate shall be adjusted
automatically as to all LIBOR Loans then outstanding as of the effective date of
any change in the Reserve Requirement.
“Lien” shall mean, with respect to any property, any security interest,
mortgage, pledge, lien, charge or other encumbrance in, of, or on such property
or the income therefrom, including, without limitation, the interest of a vendor
or lessor under a conditional sale agreement, Capital Lease or other title
retention agreement, or any agreement to provide any of the foregoing, and the
filing of any effective financing statement or similar instrument under the
Uniform Commercial Code or comparable law of any jurisdiction.
“Liquidity” shall mean, at any time, the sum of the following (i) the aggregate
amount of cash (in Dollars and the Equivalent thereof for foreign currencies)
and Cash Equivalents of the Loan Parties at such time and (ii) the lesser of (x)
the Unused Revolving Commitment at such time and (y) $25,000,000.
“Loan” shall mean a Revolving Loan, a Committed Currency Revolving Loan or a
Swing Line Loan.
“Loan Account” shall have the meaning given to that term in Section 2.08(a).
“Loan Parties” shall mean, collectively, the Borrower and all Subsidiaries of
the Borrower.
“Margin Stock” shall have the meaning given to that term in Regulation U issued
by the Federal Reserve Board.
“Material Adverse Effect” shall mean any event or circumstance that has or could
reasonably be expected to have a material adverse effect on (a) the assets,
liabilities, financial condition, business operations, or performance of the
Loan Parties (taken as a whole); (b) the ability of the Borrower to pay or
perform the Obligations in accordance with the terms of this Agreement and the
other Credit Documents or the ability of the Guarantors, collectively, to pay or
perform any portion of their obligations in accordance with the terms of the
Guaranty; (c) the rights and remedies of the Administrative Agent or any Lender
under this Agreement, the other Credit Documents or any related document,
instrument or agreement; (d) the Administrative Agent's or any Lender's security
interest in the Collateral or the perfection or priority of such security
interests; or (e) the validity or enforceability of any of the Credit Documents.
“Material Contract” shall mean any agreement or arrangement to which any Loan
Party is a party (other than the Credit Documents) with respect to which breach,
termination, nonperformance or failure to renew could reasonably be expected to
have a Material Adverse Effect.
“Material Documents” shall mean the (i) articles of incorporation, certificate
of incorporation, certificate of organization, limited liability company
agreement, by-laws and other organizational documents of the Loan Parties and
(ii) Material Contracts.
“Maturity” or maturity” shall mean, with respect to any Loan, interest, fee or
other amount payable by the Borrower under this Agreement or the other Credit
Documents, the date such Loan, interest, fee or other amount becomes due,
whether upon the stated maturity or due date, upon acceleration or otherwise.
“Maturity Date” shall mean August 19, 2018.
“Multiemployer Plan” shall mean any multiemployer plan within the meaning of
Section 3(37) of ERISA maintained or contributed to by any Loan Party or any
ERISA Affiliate, or during the preceding five years, has been maintained or
contributed to by a Loan Party or any ERISA Affiliate.
“Negative Pledge” shall mean a Contractual Obligation which contains a covenant
binding on Borrower or any of its Subsidiaries that prohibits Liens on any of
its Property, other than (a) any such covenant contained in a Contractual
Obligation granting or relating to a particular Lien or license which affects
only the Property that is the subject of such Lien or license and (b) any such
covenant that does not apply to Liens securing the Obligations.
“Net Income” shall mean with respect to any fiscal period, the net income of the
Loan Parties for such period determined on a consolidated basis in accordance
with GAAP, consistently applied.

15

--------------------------------------------------------------------------------



“New Lender” shall have the meaning given to that term in Section 2.01(c)(ii).
“Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.
“Nonrenewal Notice Date” shall have the meaning given to that term in
Section 2.02(b)(iii).
“Note” shall mean a Revolving Loan Note or a Swing Loan Note.
“Notice” shall have the meaning set forth in Section 8.01(b).
“Notice of Borrowing” shall mean a Notice of Loan Borrowing or a Notice of Swing
Loan Borrowing.
“Notice of Conversion” shall have the meaning given to that term in Section
2.01(f).
“Notice of Interest Period Selection” shall have the meaning given to that term
in Section 2.01(g)(ii).
“Notice of Loan Borrowing” shall have the meaning given to that term in
Section 2.01(d).
“Notice of Swing Loan Borrowing” shall mean a notice of a Swing Loan Borrowing
pursuant to Section 2.03(b), which, if in writing, shall be substantially in the
form of Exhibit D.
“Obligations” shall mean and include (a) all loans, advances, debts, liabilities
and obligations, howsoever arising, owed or owing by the Borrower of every kind
and description (whether or not evidenced by any note or instrument and whether
or not for the payment of money), direct or indirect, absolute or contingent,
due or to become due, now existing or hereafter arising pursuant to the terms of
this Agreement or any of the other Credit Documents, including without
limitation all interest (including interest that accrues after the commencement
of any bankruptcy or other insolvency proceeding by or against the Borrower,
whether or not allowed or allowable), fees, charges, expenses, attorneys' fees
and accountants' fees chargeable to and payable by the Borrower hereunder and
thereunder and (b) any and all obligations, howsoever arising, owed or owing by
any Loan Party to any Lender (or any Affiliate of a Lender, as applicable) under
or in connection with any Lender Rate Contract or Lender Bank Product (provided
that if any such Lender (or Affiliate thereof) ceases to be a Lender or an
Affiliate of a Lender hereunder, such obligations under this clause (b) shall be
limited to those that relate to any transaction entered into under any such
Lender Rate Contract or any Lender Bank Product extended or provided prior to
the date such party ceased to be a Lender or an Affiliate of a Lender); provided
that “Obligations” shall exclude all Excluded Swap Obligations.
“Original Closing Date” means November 14, 2008.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Credit Document).
“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.15).
“Participant” shall have the meaning given to that term in Section 8.05(b).
“Participant Register” shall have the meaning given to that term in
Section 8.05(b).
“Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56 (commonly known as the USA Patriot Act).
“PBGC” shall mean the Pension Benefit Guaranty Corporation.
“Pension Plan” shall mean any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan and a Foreign
Plan, that is subject to Title IV of ERISA or the minimum funding standards

16

--------------------------------------------------------------------------------



under Section 412 of the Code and is sponsored or maintained by a Loan Party or
any ERISA Affiliate or to which a Loan Party or any ERISA Affiliate contributes
or has any obligation under or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time.
“Permitted Acquisition” shall mean any acquisition permitted under
Section 5.02(d)(ii).
“Permitted Indebtedness” shall have the meaning given to that term in Section
5.02(a).
“Permitted Liens” shall have the meaning given to that term in Section 5.02(b).
“Permitted Stock Repurchase” shall mean any repurchase of the Equity Securities
of the Borrower permitted under Section 5.02(f)(ii).
“Person” shall mean and include an individual, a partnership, a corporation
(including a business trust), a joint stock company, an unincorporated
association, a limited liability company, a joint venture, a trust or other
entity or a Governmental Authority.
“Platform” shall have the meaning set forth in Section 8.01(b).
“Pledged Foreign Subsidiary” shall mean a Foreign Subsidiary of the Borrower or
any Guarantor where the Administrative Agent has received a Foreign Pledge
Agreement from the Borrower or such Guarantor, as applicable, with respect to
100% of the non-voting Equity Securities (within the meaning of Treasury
Regulation Section 1.956-2(c)(2) promulgated under the Code) of such Foreign
Subsidiary and 65% of the voting Equity Securities (within the meaning of
Treasury Regulation Section 1.956-2(c)(2) promulgated under the Code) of such
Foreign Subsidiary and such Foreign Pledge Agreement is in full force and effect
and the Borrower or such Guarantor, as applicable, shall have satisfied all
actions and requirements related to such Foreign Pledge Agreement (including
delivery of stock certificates, where applicable).
“Pledged Intercompany Notes” shall mean original demand promissory notes in
favor of one or more of the Borrower and the Guarantors evidencing intercompany
advances pledged to the Administrative Agent pursuant to the Security Agreement.
“Pricing Grid” shall mean,
Pricing Grid
Tier
Total Leverage Ratio
Applicable Margin for LIBOR Loans
Applicable Margin for Base Rate Loans
Commitment Fee Percentage
1
> 1.50
1.75%
0.75%
0.3%
2
> 1.00 < 1.50
1.5%
0.5%
0.25%
3
< 1.00
1.25%
0.25%
0.2%



Any increase or decrease in the Applicable Margin and Commitment Fee Percentage
resulting from a change in the Total Leverage Ratio shall become effective as of
the tenth day immediately following the date a Compliance Certificate is
delivered pursuant to Section 5.01(a)(iii); provided, however, that if no
Compliance Certificate is delivered when due in accordance with such Section,
then Tier 1 shall apply as of the date of the failure to deliver such Compliance
Certificate until such date as the Borrower delivers such Compliance Certificate
in form and substance acceptable to the Administrative Agent and thereafter the
Applicable Margin shall be based on the Total Leverage Ratio indicated on such
Compliance Certificate until such time as the Applicable Margin is further
adjusted as set forth in this definition. Notwithstanding anything to the
contrary herein, the Applicable Margin and Commitment Fee Percentage in effect
as of the Second Restatement Effective Date shall be Tier 3 and thereafter until
the first adjustment to occur after the Second Restatement Effective Date. If
the Total Leverage Ratio reported in any Compliance Certificate shall be
determined to have been incorrectly reported and if correctly reported would
have resulted in a higher Applicable Margin or Commitment Fee Percentage, then
the Applicable Margin and Commitment Fee Percentage shall be retroactively
adjusted to reflect the higher rate that would have been applicable had the
Total Leverage Ratio been correctly reported in such Compliance Certificate and
the additional amounts resulting therefrom shall be due and payable upon demand
from the Administrative Agent or any Lender (the Borrower's obligations to pay
such additional amounts shall survive the payment and performance of all other
Obligations and the termination of this Agreement for a period of ninety (90)
days following the occurrence thereof). For the avoidance of doubt, the
Applicable Margin as in effect under the Existing Credit

17

--------------------------------------------------------------------------------



Agreement immediately prior to the Second Restatement Effective Date shall be
applicable to all interest and commitment fees accruing prior to the Second
Restatement Effective Date.
“Primary Currency” shall have the meaning given to that term in Section 8.19(c).
“Prime Rate” shall mean the per annum rate of interest most recently announced
within Wells Fargo at its principal office in San Francisco, California as its
Prime Rate, with the understanding that Wells Fargo's Prime Rate is one of its
base rates and serves as the basis upon which effective rates of interest are
calculated for those loans making reference thereto, and is evidenced by the
recording thereof after its announcement in such internal publication or
publications as Wells Fargo may designate. Any change in the Base Rate resulting
from a change in the Prime Rate shall become effective on the Business Day on
which each such change in the Prime Rate occurs.
“Proportionate Share” shall mean a Revolving Proportionate Share.
“Proposed Target” shall have the meaning given to that term in Section
5.02(d)(ii).
“Rate Contract” shall mean any agreement with respect to any swap, cap, collar,
hedge, forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions.
“Recipient” shall mean (a) the Administrative Agent, (b) any Lender, and (c) the
L/C Issuer, as applicable
“Reduction Notice” shall have the meaning given to that term in Section 2.04(a).
“Register” shall have the meaning given to that term in Section 8.05(d).
“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA and applicable regulations thereunder (other than events for which the
thirty (30) day notice period has been waived).
“Required Lenders” shall mean, at any time, the Lenders whose Proportionate
Shares then exceed fifty percent (50%) of the total Proportionate Shares of all
Lenders; provided that at any time any Lender is a Defaulting Lender, such
Defaulting Lender shall be excluded in determining “Required Lenders”, and
“Required Lenders” shall mean at such time non-Defaulting Lenders having total
Proportionate Shares exceeding fifty percent (50%) of the total Proportionate
Shares of all non-Defaulting Lenders; provided that, in no event shall Required
Lenders consist of fewer than two non-Defaulting Lenders at any time at which
there shall be at least two non-Defaulting Lenders party to this Agreement.
“Requirement of Law” applicable to any Person shall mean (a) the articles or
certificate of incorporation, certificate of organization, limited liability
company agreement, by-laws or other organizational or governing documents of
such Person, (b) any Governmental Rule applicable to such Person, (c) any
Governmental Authorization granted by or obtained from any Governmental
Authority or under any Governmental Rule for the benefit of such Person or
(d) any judgment, decision, award, decree, writ or determination of any
Governmental Authority or arbitrator, in each case applicable to or binding upon
such Person or any of its property or to which such Person or any of its
property is subject.
“Reserve Requirement” shall mean, with respect to any day in an Interest Period
for a LIBOR Loan and for any calculation of the One Month LIBOR Rate, the
aggregate of the maximum of the reserve requirement rates (expressed as a
decimal) in effect on such day for eurocurrency funding (currently referred to
as “Eurocurrency liabilities” in Regulation D of the Federal Reserve Board)
maintained by a member bank of the Federal Reserve System. As used herein, the
term “reserve requirement” shall include, without limitation, any basic,
supplemental or emergency reserve requirements imposed on any Lender by any
Governmental Authority.
“Responsible Officer” shall mean, with respect to a Loan Party, the chief
executive officer, president, chief operating officer, chief financial officer,
vice president of finance or treasurer of such Loan Party. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party and
any request or other communication conveyed telephonically or otherwise by a
Responsible Officer of a Loan Party (or any Person reasonably believed by the
Administrative Agent to be a Responsible Officer of a Loan Party) shall be
conclusively presumed to have been authorized by all necessary corporate,
company, partnership and/or other action on the part of such Loan Party and such
Responsible Officer (or such Person reasonably believed by the Administrative
Agent to be a Responsible Officer) shall be conclusively presumed to have acted
on behalf of such Loan Party.

18

--------------------------------------------------------------------------------



“Revolving Lender” shall mean (a) on the Second Restatement Effective Date, the
Lenders having Revolving Loan Commitments as specified on Part A of Schedule I
hereto and (b) thereafter, the Lenders from time to time holding Revolving
Loans, L/C Obligations and Swing Line Loans and Revolving Commitments after
giving effect to any assignments permitted by Section 8.05(c).
“Revolving Loan” shall have the meaning given to that term in Section 2.01(b).
“Revolving Loan Borrowing” shall mean a borrowing by the Borrower consisting of
the Revolving Loans made by each of the Revolving Lenders to the Borrower on the
same date and of the same Type pursuant to a single Notice of Loan Borrowing for
Revolving Loans.
“Revolving Loan Commitment” shall mean, with respect to each Lender, the Dollar
amount set forth under the caption “Revolving Loan Commitment” opposite such
Lender's name on Part A of Schedule I, or, if changed in accordance with this
Agreement, such Dollar amount as may be set forth for such Lender in the
Register.
“Revolving Loan Note” shall have the meaning given to that term in Section
2.08(b).
“Revolving Proportionate Share” shall mean:
(a)    With respect to any Lender so long as the Revolving Loan Commitments are
in effect, the ratio (expressed as a percentage rounded to the eighth digit to
the right of the decimal point) of (i) such Lender's Revolving Loan Commitment
at such time to (ii) the Total Revolving Loan Commitment at such time; and
(b)    With respect to any Lender at any other time, the ratio (expressed as a
percentage rounded to the eighth digit to the right of the decimal point) of
(i) the sum of (A) the aggregate Effective Amount of such Lender's Revolving
Loans, (B) such Lender's pro rata share of the Effective Amount of all L/C
Obligations, and (C) such Lender's pro rata share of the aggregate Effective
Amount of all Swing Line Loans to (ii) the sum of (A) the aggregate Effective
Amount of all Revolving Loans and Swing Line Loans and (B) the Effective Amount
of all L/C Obligations.
The initial Revolving Proportionate Share of each Lender is set forth under the
caption “Revolving Proportionate Share” opposite such Lender's name on Schedule
I.
“Second Restatement Effective Date” shall mean the time and Business Day on
which the consummation of all of the transactions contemplated in Section 3.01
occurs.
“Security Agreement” shall mean that certain Amended and Restated Security
Agreement, dated as of the Second Restatement Effective Date, among the
Borrower, each Guarantor party thereto and the Administrative Agent.
“Security Documents” shall mean and include the Security Agreement, the
Intellectual Property Security Agreement, each Control Agreement, each Foreign
Pledge Agreement, each pledge agreement or security agreement delivered in
accordance with Section 5.01(i) or Section 5.01(k), each deed of trust or
mortgage and all other instruments, agreements, certificates, opinions and
documents (including Uniform Commercial Code financing statements and fixture
filings) delivered to the Administrative Agent or any Lender in connection with
any Collateral or to secure the Obligations or the obligation of a Guarantor
under the Credit Documents.
“Solvent” shall mean, with respect to any Person on any date, that on such date
(a) the fair value of the property of such Person on a going concern basis is
greater than the fair value of the liabilities (including contingent,
subordinated, matured and unliquidated liabilities) of such Person, (b) the
present fair saleable value of the assets of such Person on a going concern
basis is greater than the amount that will be required to pay the probable
liability of such Person on its debts as they become absolute and matured,
(c) such Person does not intend to, and does not believe that it will, incur
debts or liabilities beyond such Person's ability to pay as such debts and
liabilities mature and (d) such Person is not engaged in or about to engage in
business or transactions for which such Person's property would constitute an
unreasonably small capital.
“Standby Letter of Credit” shall mean any of the standby letters of credit
issued by the L/C Issuer under this Agreement, either as originally issued or as
the same may be supplemented, modified, amended, extended, restated or
supplanted.
“Subordinated Obligations” shall mean, as of any date of determination (without
duplication) any Indebtedness of the Borrower or its Subsidiaries on that date
which has been subordinated in right of payment to the Obligations in a manner

19

--------------------------------------------------------------------------------



reasonably satisfactory to the Required Lenders and contains such other
protective terms with respect to senior debt (such as amount, maturity,
amortization, interest rate, covenants, defaults, remedies, payment blockage and
terms of subordination) as the Required Lenders may reasonably require.
“Subsidiary” of any Person shall mean (a) any corporation of which more than 50%
of the issued and outstanding Equity Securities having ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned or controlled by such
Person, by such Person and one or more of its other Subsidiaries or by one or
more of such Person's other Subsidiaries and (b) any partnership, joint venture,
limited liability company or other association of which more than 50% of the
equity interests having the power to vote, direct or control the management of
such partnership, joint venture or other association is at the time owned and
controlled by such Person, by such Person and one or more of the other
Subsidiaries or by one or more of such Person's other Subsidiaries. Unless
otherwise indicated in this Agreement, “Subsidiary” shall mean a Subsidiary of a
Loan Party.
“Surety Instruments” shall mean all letters of credit (including standby and
commercial), banker's acceptances, bank guaranties, shipside bonds, surety bonds
and similar instruments.
“Swap Obligation” shall mean with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swing Line” shall mean the revolving credit facility made available by the
Swing Line Lender pursuant to Section 2.03.
“Swing Line Lender” shall mean Wells Fargo in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
“Swing Line Loan” shall mean the meaning specified in Section 2.03(a).
“Swing Line Settlement Date” shall mean the last Business Day of each calendar
week.
“Swing Line Sublimit” shall mean an amount equal to the lesser of
(a) $20,000,000 and (b) the Total Revolving Loan Commitment. The Swing Line
Sublimit is part of, and not in addition to, the Total Revolving Loan
Commitment.
“Swing Loan Borrowing” shall mean a borrowing of a Swing Line Loan.
“Swing Loan Note” shall have the meaning given to that term in Section 2.08(d).
“Swing Line Risk Participation” shall mean, with respect to any Revolving Lender
and any Swing Line Loan as of any date of determination, the sum of (a) such
Lender's Revolving Proportionate Share of the Effective Amount of such Swing
Line Loan outstanding at such time plus (b) the aggregate amount of all
Defaulting Lenders' Revolving Proportionate Shares of the Effective Amount of
such Swing Line Loan outstanding at such time that have been reallocated to such
Lender pursuant to Section 2.16(a)(iv).
“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
“Termination Value” shall mean, in respect of any one or more Rate Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Rate Contracts, (a) for any date on or after the date
such Rate Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a) the amount(s) determined as the mark-to-market
value(s) for such Rate Contracts, as determined by the Administrative Agent
based upon one or more mid-market or other readily available quotations provided
by any recognized dealer in such Rate Contracts which may include any Lender.
“Total Debt” shall mean, as of any date of determination, all Indebtedness of
the Loan Parties on a consolidated basis.
“Total Lender Risk Participation” shall mean, with respect to any Revolving
Lender as of any date of determination, the sum of (a) such Lender's L/C Risk
Participations in all Letters of Credit outstanding at such time plus (b) such
Lender's Swing Line Risk Participations in all Swing Line Loans outstanding at
such time.

20

--------------------------------------------------------------------------------



“Total Leverage Ratio” shall mean, at any time, the ratio of (a) Total Debt at
such time, to (b) EBITDA of the Loan Parties on a consolidated basis for the
four quarter period ended as of the end of the most recent fiscal quarter.
“Total Revolving Loan Commitment” shall mean, at any time, Four Hundred Million
Dollars ($400,000,000) or, if such amount is reduced pursuant to Section 2.04(a)
or (b), the amount to which so reduced and in effect at such time or, if such
amount is increased pursuant to Section 2.01(c), the amount to which it is
increased and in effect at such time.
“Type” shall mean, with respect to any Loan or Borrowing at any time, the
classification of such Loan or Borrowing by the type of interest rate it then
bears, whether an interest rate based upon the Base Rate or the LIBOR Rate.
“UCP” shall have the meaning given to that term in Section 2.02(h).
“Unfunded Pension Liability” shall mean the excess of a Pension Plan's benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan's assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
“United States” or “U.S.” shall mean the United States of America.
“Unreimbursed Amount” shall have the meaning set forth in Section 2.02(c)(i).
“Unrestricted, Unencumbered Liquid Assets” shall mean (a) unrestricted,
unencumbered, marketable and freely tradeable securities of companies traded on
a public securities exchange (not including auction rate securities) that can be
converted to cash within five (5) Business Days, (b) unrestricted, unencumbered
cash and (c) unrestricted, unencumbered Cash Equivalents except, in each case,
for Liens securing the Obligations or any guaranty thereof granted under the
Security Documents in favor of the Administrative Agent. For the avoidance of
doubt, the term “unrestricted” as used above includes, without limitation, being
free from any contractual or legal restriction on sale, including under Rule 144
and Rule 145 issued by the Securities and Exchange Commission.
“Unused Revolving Commitment” shall mean, at any time, the remainder of (a) the
Total Revolving Loan Commitment at such time minus (b) the sum of the Effective
Amount of all Revolving Loans and the Effective Amount of all L/C Obligations
outstanding at such time. For the avoidance of doubt, Swing Line Loans shall not
be counted as Revolving Loans for purposes of determining the amount of Unused
Revolving Commitment.
“U.S. Person” shall mean any Person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” shall have the meaning given to that term in
Section 2.12(e)(ii)(B)(iii).
“Wells Fargo” shall have the meaning given to that term in clause (3) of the
introductory paragraph hereof.
“Wells Fargo Fee Letter” shall mean (a) the letter agreement dated as of June
20, 2013 among the Borrower and WFS regarding certain fees payable by the
Borrower to WFS, as expressly indicated therein and (b) any other fee letter,
engagement letter, mandate letter or commitment letter executed by the Borrower
and the Administrative Agent and/or WFS in connection with this Agreement after
the Second Restatement Effective Date.
“Wells Fargo Parties” shall mean, collectively, Wells Fargo and WFS.
“WFS” shall have the meaning given to that term in the introductory paragraph
hereof.
“Withholding Agent” shall mean any Loan Party and the Administrative Agent.
1.02.    GAAP. Unless otherwise indicated in this Agreement or any other Credit
Document, all accounting terms used in this Agreement or any other Credit
Document shall be construed, and all accounting and financial computations
hereunder or thereunder shall be computed, in accordance with GAAP applied in a
consistent manner with the principles used in the preparation of the Financial
Statements used in Section 4.01(i). Notwithstanding the other provisions of this
Section 1.02, for purposes of determining compliance with any covenant,
including any financial covenant, Indebtedness of the Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 (and FASB ASC 470-20, if
applicable) on financial liabilities shall be disregarded. If GAAP changes, as
applicable, during the term of this Agreement such that any covenants contained
herein would then be calculated in a different manner or with different
components, other than changes in GAAP that require items to be included in the
definition of Indebtedness that were

21

--------------------------------------------------------------------------------



not so required before such change in GAAP, the Borrower, the Lenders and the
Administrative Agent agree to negotiate in good faith to amend this Agreement in
such respects as are necessary to conform those covenants as criteria for
evaluating the Loan Parties' financial condition to substantially the same
criteria as were effective prior to such change in GAAP; provided, however,
that, until the Borrower, the Lenders and the Administrative Agent so amend this
Agreement, all such covenants shall be calculated in accordance with GAAP, as in
effect immediately prior to such change in GAAP.


1.03.    Headings. The table of contents, captions and section headings
appearing in this Agreement are included solely for convenience of reference and
are not intended to affect the interpretation of any provision of this
Agreement.


1.04.    Plural Terms. All terms defined in this Agreement or any other Credit
Document in the singular form shall have comparable meanings when used in the
plural form and vice versa.


1.05.    Time. All references in this Agreement and each of the other Credit
Documents to a time of day shall mean San Francisco, California time, unless
otherwise indicated.


1.06.    Governing Law. Unless otherwise expressly provided in any Credit
Document, this Agreement and each of the other Credit Documents shall be
governed by and construed in accordance with the laws of the State of New York
without reference to conflicts of law rules other than Section 5-1401 of the
General Obligations Law of the State of New York. The scope of the foregoing
governing law provision is intended to be all-encompassing of any and all
disputes that may be brought in any court or any mediation or arbitration
proceeding and that relate to the subject matter of the Credit Documents,
including contract claims, tort claims, breach of duty claims and all other
common law and statutory claims.


1.07.    Construction. This Agreement is the result of negotiations among, and
has been reviewed by, the Borrower, the Lenders, the Administrative Agent and
their respective counsel. Accordingly, this Agreement shall be deemed to be the
product of all parties hereto, and no ambiguity shall be construed in favor of
or against the Borrower, any Lender or the Administrative Agent.


1.08.    Entire Agreement. This Agreement and each of the other Credit
Documents, taken together, constitute and contain the entire agreement of the
Borrower, the Lenders and the Administrative Agent and supersede any and all
prior agreements, negotiations, correspondence, understandings and
communications among the parties, whether written or oral, respecting the
subject matter hereof including, except to the extent expressly set forth
therein, the commitment letter dated as of September 23, 2008 between the
Borrower and the Administrative Agent but excluding the Wells Fargo Fee Letter.


1.09.    Calculation of Interest and Fees. All calculations of interest and fees
under this Agreement and the other Credit Documents for any period (a) shall
include the first day of such period and exclude the last day of such period;
provided that any Loan that is repaid on the same day on which it is made shall
bear interest for one day and (b) shall be calculated on the basis of a year of
360 days for actual days elapsed, except that during any period any Loan bears
interest based upon the Prime Rate or with respect to interest on any Loan
denominated in British Pounds, such interest shall be calculated on the basis of
a year of 365 or 366 days, as appropriate, for actual days elapsed.


1.10.    References.


(a)References in this Agreement to “Recitals,” “Sections,” “Paragraphs,”
“Exhibits” and “Schedules” are to recitals, sections, paragraphs, exhibits and
schedules herein and hereto unless otherwise indicated.


(b)References in this Agreement or any other Credit Document to any document,
instrument or agreement (i) shall include all exhibits, schedules and other
attachments hereto or thereto, (ii) shall include all documents, instruments or
agreements issued or executed in replacement thereof if such replacement is
permitted hereby or thereby, and (iii) shall mean such document, instrument or
agreement, or replacement or predecessor thereto, as amended, restated, modified
and supplemented from time to time and in effect at any given time if such
amendment, restatement, modification or supplement is permitted hereby or
thereby.


(c)References in this Agreement or any other Credit Document to any Governmental
Rule (i) shall include any successor Governmental Rule, (ii) shall include all
rules and regulations promulgated under such Governmental Rule (or any successor
Governmental Rule), and (iii) shall mean such Governmental Rule (or successor
Governmental Rule) and such rules and regulations, as amended, restated,
modified, codified or reenacted from time to time and in effect at any given
time.



22

--------------------------------------------------------------------------------



(d)References in this Agreement or any other Credit Document to any Person in a
particular capacity (i) shall include any successors to and permitted assigns of
such Person in that capacity and (ii) shall exclude such Person individually or
in any other capacity.


1.11.    Other Interpretive Provisions. The words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement or any other
Credit Document shall refer to this Agreement or such other Credit Document, as
the case may be, as a whole and not to any particular provision of this
Agreement or such other Credit Document, as the case may be. The words “include”
and “including” and words of similar import when used in this Agreement or any
other Credit Document shall not be construed to be limiting or exclusive. In the
event of any inconsistency between the terms of this Agreement and the terms of
any other Credit Document, the terms of this Agreement shall govern.


1.12.    Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed in this
Agreement and rounding the result up or down to the nearest number (with a
round-up if there is no nearest number) to the number of places by which such
ratio is expressed in this Agreement.


1.13.    Amendment and Restatement. It is intended by the parties hereto that
(a) all obligations of the parties under the Existing Credit Agreement shall
continue to exist under and be evidenced by this Agreement and the other Credit
Documents; and (b) except as expressly stated herein or amended hereby, the
Existing Credit Agreement and the other Credit Documents are ratified and
confirmed as remaining unmodified and in full force and effect with respect to
all obligations thereunder; it being understood that it is the intent of the
parties hereto that this Agreement does not constitute a novation of rights,
obligations and liabilities of the respective parties existing under the
Existing Credit Agreement and such rights, obligations and liabilities shall
continue and remain outstanding, and that this Agreement amends, restates and
replaces in its entirety the Existing Credit Agreement. Upon the effectiveness
of this Agreement, each Credit Document that was in effect immediately prior to
the Second Restatement Effective Date other than the Existing Credit Agreement
and such other Credit Documents that are amended or amended and restated in
connection herewith shall continue to be effective and, unless the context
otherwise requires, any reference to the Existing Credit Agreement contained
therein shall be deemed to refer to this Agreement and any reference to the
Loans or Obligations shall be deemed to refer to the Loans and Obligations under
this Agreement.


1.14.    Exchange Rates. Not later than 11:00 a.m., London time on any date, the
Administrative Agent shall determine the exchange rates as of such date to be
used for calculating relevant Equivalent amounts. The exchange rates so
determined shall become effective on such date, shall remain effective until the
next day and shall for all purposes of this Agreement (other than any provision
expressly requiring the use of a current exchange rate) be the exchange rates
employed in converting any amounts between the applicable currencies.


1.15.    Risk of Borrowing in Committed Currencies. The Borrower has requested
that the Lenders extend credit in Committed Currencies. The Borrower understands
the risks of, and is financially able to bear any losses resulting from,
currency fluctuations and the Lenders shall not be liable for any loss suffered
by the Borrower in connection therewith. The Borrower acknowledges that it is
making its own determinations regarding whether and the amount to borrow in
Committed Currencies and that neither the Administrative Agent nor the Lenders
is advising the Borrower with regard thereto.


ARTICLE II. CREDIT FACILITY.


2.01.    Loan Facilities.
 
(a)Reserved.


(b)Revolving Loan Availability. On the terms and subject to the conditions of
this Agreement, each Revolving Lender severally agrees to advance to the
Borrower from time to time during the period beginning on the Second Restatement
Effective Date up to, but not including the Maturity Date such loans in Dollars
and in such Committed Currencies as the Borrower may request under this Section
2.01(b) (individually, a “Revolving Loan”); provided, however, that (i) the sum
of (A) the Effective Amount of all Revolving Loans made by such Revolving Lender
at any time outstanding and (B) such Revolving Lender's Total Lender Risk
Participation at any time shall not exceed such Revolving Lender's Revolving
Loan Commitment at such time, (ii) the sum of (A) the Effective Amount of all
Revolving Loans made by all the Revolving Lenders at any time outstanding and
(B) the Effective Amount of all L/C Obligations and Swing Line Loans at any time
outstanding shall not exceed the Total Revolving Loan Commitment at such time
and (iii) if such Revolving Loans are Committed Currency Revolving Loans, the
aggregate Effective Amount of all Committed Currency Revolving Loans may not
exceed the Committed Currency Sublimit. All Revolving Loans shall be made on a
pro rata basis by the Revolving Lenders in accordance with their

23

--------------------------------------------------------------------------------



respective Revolving Proportionate Shares, with each Revolving Loan Borrowing to
be comprised of a Revolving Loan by each Revolving Lender equal to such
Revolving Lender's Revolving Proportionate Share of such Revolving Loan
Borrowing. Except as otherwise provided herein, the Borrower may borrow, repay
and reborrow Revolving Loans until the Maturity Date.


(c) Optional Increases.


(i)On the terms and subject to the conditions set forth below, Borrower may, at
any time before the Maturity Date, increase the Total Revolving Loan Commitment;
provided that:


(A)after giving effect to the requested increase, the aggregate amount of the
increases in the Total Revolving Loan Commitment shall not exceed $100,000,000;


(B)all required third party consents and approvals shall have been obtained;
(C)prior to the date of any proposed increase, the Total Revolving Loan
Commitment shall not have been decreased pursuant to Section 2.04(a);
(D)each such increase in the Total Revolving Loan Commitment shall be equal to
$25,000,000 or an integral multiple of $5,000,000 in excess thereof;
(E)the Administrative Agent shall have received a Compliance Certificate
evidencing pro forma compliance with each of the financial covenants in
Section 5.03 after giving effect to any additional Loans incurred in connection
with the requested increase;
(F)no Default shall have occurred and be continuing or shall occur as a result
of such increase; and
(G)the Borrower and the Guarantors shall have executed and delivered such
documents and instruments and taken such other actions as may be reasonably
requested by the Administrative Agent in connection with such increases in the
Total Revolving Loan Commitment (including documents related to real property
Collateral (if any), insurance endorsements, new or amended Notes, any related
fee letters, documents evidencing the increased Revolving Loan Commitment held
by any applicable Lender, any joinder agreements related to a New Lender,
reaffirmations of the Guaranty, resolutions regarding the increase in the Total
Revolving Loan Commitment and related actions taken by the Borrower and the
Guarantors, certified as true and correct by a Responsible Officer and legal
opinions, all in form and substance reasonably satisfactory to the
Administrative Agent).


Any request under this Section 2.01(c) shall be submitted by the Borrower to the
Administrative Agent (which shall promptly forward copies to the Lenders),
specify the proposed effective date and amount of such increase (and whether
such increase shall be an increase in the Total Revolving Loan Commitment) and
be accompanied by a certificate of a Responsible Officer stating that no Default
exists or will occur as a result of such increase. If any fees are to be paid or
offered in connection with such increase, the Administrative Agent (with the
consent of Borrower) may also specify any fees offered to those Lenders (the
“Increasing Lenders”) which agree to increase the amount of their respective
Revolving Loan Commitment, which fees may be variable based upon the amount by
which any such Lender is willing to increase the amount of its Revolving Loan
Commitment; no Lender which is not an Increasing Lender shall be entitled to
receive any such fees. No Lender shall have any obligation, express or implied,
to offer to increase the amount of its Revolving Loan Commitment. Only the
consent of each Increasing Lender shall be required for an increase in the
amount of the Total Revolving Loan Commitment pursuant to this
Section 2.01(c)(i). No Lender which elects not to increase the amount of its
Revolving Loan Commitment may be replaced in respect of its existing Revolving
Loan Commitment as a result thereof without such Lender's written consent.
(ii)Each Increasing Lender shall, as soon as practicable after the Borrower has
submitted its request under Section 2.01(c)(i), specify the amount of the
proposed increase in its Revolving Loan Commitment which it is willing to offer.
To the extent the increased Revolving Loan Commitment of the Increasing Lenders
is insufficient or there are no Increasing Lenders, the Borrower may designate
new lenders who qualify as Eligible Assignees and which are reasonably
acceptable to the Administrative Agent as additional Lenders hereunder in
accordance with this Section 2.01(c)(ii) (each such new Lender being a “New
Lender”), which New Lender may assume all or a portion of the increase in the
amount of the Total Revolving Loan Commitment. The Borrower shall pay a fee to
the Administrative Agent solely for the account of the Administrative Agent in
connection with any such increase as set forth in the Wells Fargo Fee Letter.
The Borrower and the Administrative Agent shall have discretion jointly to
adjust the allocation of the increased aggregate principal amount of the Total
Revolving Loan Commitment among Increasing Lenders and New Lenders.

24

--------------------------------------------------------------------------------



(iii)Each New Lender designated by the Borrower and reasonably acceptable to the
Administrative Agent shall become an additional party hereto as a New Lender
concurrently with the effectiveness of the proposed increase in the amount of
the Total Revolving Loan Commitment upon its execution of an instrument of
joinder (which may contain such modifications to this Agreement and terms and
conditions relating thereto as may be necessary to ensure that such Revolving
Loan Commitments are treated as Revolving Loan Commitments for all purposes
under the Credit Documents), in each case prepared by the Administrative Agent
and otherwise in form and substance reasonably satisfactory to the
Administrative Agent. Each New Lender shall provide the documentation required
by Section 2.12(e).
(iv)Subject to the foregoing, any increase in the Total Revolving Loan
Commitment requested by the Borrower shall be effective as of the date proposed
by the Borrower (the “Increase Effective Date”) and shall be in the principal
amount equal to (i) the amount which the Increasing Lenders are willing to
assume as increases to the amount of their Revolving Loan Commitments plus (ii)
the amount offered by the New Lenders with respect to the Total Revolving Loan
Commitment, in either case as adjusted by the Borrower and the Administrative
Agent pursuant to the last sentence of Section 2.01(c)(ii).
(v)On or prior to the Increase Effective Date, with respect to any increase in
the Total Revolving Loan Commitment, the Administrative Agent shall notify each
Lender of the amount required to be paid by or to such Lender so that the
Revolving Loans held by the Lenders on the Increase Effective Date (before
giving effect to any new Revolving Loans made on such date) shall be held by
each Lender pro rata in accordance with the Revolving Loan Commitments of the
Lenders as adjusted pursuant to the last sentence of Section 2.01(c)(ii). Each
Lender which is required to reduce the amount of Revolving Loans held by it
(each such Lender, a “Decreasing Lender”) shall irrevocably assign, without
recourse or warranty of any kind whatsoever (except that each Decreasing Lender
warrants that it is the legal and beneficial owner of the Revolving Loans
assigned by it under this Section 2.01(c)(v) and that such Revolving Loans are
held by such Decreasing Lender free and clear of adverse claims), to each
Increasing Lender and New Lender participating in the applicable increase in the
Total Revolving Loan Commitment, and each applicable Increasing Lender and New
Lender shall irrevocably acquire from the Decreasing Lenders, a portion of the
principal amount of the Revolving Loans of each Decreasing Lender (collectively,
the “Acquired Portion”) outstanding on the Increase Effective Date (before
giving effect to any new Revolving Loans made on such date) in an amount such
that the principal amount of the Revolving Loans held by each applicable
Increasing Lender, New Lender and Decreasing Lender as of the Increase Effective
Date shall be held in accordance with each such Lender's Revolving Proportionate
Share (if any) as of such date. Such assignment and acquisition shall be
effective on the Increase Effective Date automatically and without any action
required on the part of any party other than the payment by the applicable
Increasing Lenders and New Lenders to the Administrative Agent for the account
of the Decreasing Lenders of an aggregate amount equal to the Acquired Portion,
which amount shall be allocated and paid by the Administrative Agent at or
before 12:00 p.m. on the Increase Effective Date to the Decreasing Lenders pro
rata based upon the respective reductions in the principal amount of the
Revolving Loans held by such Lenders on the Increase Effective Date (before
giving effect to any new Revolving Loans made on such date). Each of the
Administrative Agent and the Lenders shall adjust its records accordingly to
reflect the payment of the Acquired Portion. The payments to be made in respect
of the Acquired Portion shall be made by the applicable Increasing Lenders and
New Lenders to the Administrative Agent in Dollars in immediately available
funds at or before 11:00 a.m. on the Increase Effective Date, such payments to
be made by the applicable Increasing Lenders and New Lenders pro rata based upon
the respective increases in the amount of the Revolving Loan Commitments held by
such Lenders on the Increase Effective Date.
(vi)To the extent any of the Revolving Loans acquired by the applicable
Increasing Lenders and New Lenders from the Decreasing Lenders pursuant to
Section 2.01(c)(v) above are LIBOR Loans and the Increase Effective Date is not
the last day of an Interest Period for such LIBOR Loans, the Decreasing Lenders
shall be entitled to compensation from the Borrower as provided in Section 2.13
(as if Borrower had prepaid such Revolving Loans in an amount equal to the
Acquired Portion on the Increase Effective Date).
(d)Notice of Loan Borrowing. The Borrower shall request each Revolving Loan
Borrowing by delivering to the Administrative Agent an irrevocable written
notice substantially in the form of Exhibit A (a “Notice of Loan Borrowing”),
duly executed by a Responsible Officer of the Borrower and appropriately
completed (or, in the case of a Notice of Loan Borrowing for a Revolving Loan
Borrowing, shall notify the Administrative Agent by telephone, to be promptly
confirmed by the delivery to the Administrative Agent of a signed Notice of Loan
Borrowing for such Revolving Loan Borrowing, which may be delivered by
facsimile), which specifies, among other things:
(i)The principal amount and currency of the requested Borrowing, which shall be
in the amount of (A) $5,000,000 or an integral multiple of $1,000,000 in excess
thereof in the case of a Borrowing consisting of Base Rate Loans; or
(B) $10,000,000 (or the Equivalent thereof in any Committed Currency) or an
integral multiple of $1,000,000 (or the Equivalent thereof in any Committed
Currency) in excess thereof in the case of a Borrowing consisting of LIBOR
Loans;

25

--------------------------------------------------------------------------------



(ii)In the case of a Revolving Loan Borrowing other than a Committed Currency
Revolving Loan Borrowing, which may only consist of LIBOR Loans, whether the
requested Revolving Loan Borrowing is to consist of Base Rate Loans or LIBOR
Loans;
(iii)In the case of a Revolving Loan Borrowing, if the requested Revolving Loan
Borrowing is to consist of LIBOR Loans, the initial Interest Periods selected by
the Borrower for such LIBOR Loans in accordance with Section 2.01(g); and
(iv)In the case of a Revolving Loan Borrowing, the date of the requested
Revolving Loan Borrowing, which shall be a Business Day.
The Borrower shall give each Notice of Loan Borrowing for Revolving Loans to the
Administrative Agent not later than (A) 10:00 a.m. at least three (3) Business
Days before the date of the requested Revolving Loan Borrowing in the case of a
Revolving Loan Borrowing (other than a Committed Currency Revolving Loan
Borrowing) consisting of LIBOR Loans, (B) 10:00 a.m. on the date of the
requested Revolving Loan Borrowing in the case of a Revolving Loan Borrowing
consisting of Base Rate Loans; provided that if any Lender reasonably determines
that it cannot advance same day Base Rate Loans and such Lender has provided
written notice thereof to the Administrative Agent and the Borrower, then from
and after such notice the Borrower shall give each Notice of Loan Borrowing for
Revolving Loans consisting of Base Rate Loans to the Administrative Agent not
later than 10:00 a.m. at least one (1) Business Day before the date of the
requested Revolving Loan Borrowing (other than a Committed Currency Revolving
Loan Borrowing) consisting of Base Rate Loans until such time as such Lender
revokes such notice or ceases to be a Lender under this Agreement and (C) 11:00
a.m. at least four (4) Business Days before the date of any requested Committed
Currency Revolving Loan Borrowing; provided that for any LIBOR Loans to be made
on the Second Restatement Effective Date, the Borrower shall have provided prior
to or concurrently with such Notice of Loan Borrowing an indemnification letter
for the benefit of the Administrative Agent and the Lenders for any costs
incurred as set forth in Section 2.13 hereof, in form and substance satisfactory
to the Administrative Agent. Each Notice of Loan Borrowing shall be delivered by
first-class mail or facsimile or by e-mail containing a PDF of such signed and
completed Notice of Loan Borrowing to the Administrative Agent at the office,
facsimile number or email address and during the hours specified in
Section 8.01; provided, however, that, if requested by the Administrative Agent,
the Borrower shall promptly deliver to the Administrative Agent the original of
any Notice of Loan Borrowing initially delivered by facsimile or e-mail. The
Administrative Agent shall promptly notify each Lender of the contents of each
Notice of Loan Borrowing for Revolving Loans and of the amount and Type of (and,
if applicable, the Interest Period for and the denominated currency for) the
Revolving Loan to be made by such Lender as part of the requested Revolving Loan
Borrowing.
(e)Interest Rates. The Borrower shall pay interest on the unpaid principal
amount of each Revolving Loan from the date of such Revolving Loan until paid in
full, at one of the following rates per annum:
(i)During such periods as such Loan is a Base Rate Loan, at a rate per annum
equal to the Base Rate plus the Applicable Margin therefor, such rate to change
from time to time as the Applicable Margin or Base Rate shall change, provided,
however, that no Committed Currency Revolving Loan may be a Base Rate Loan; and
(ii)During such periods as such Loan is a LIBOR Loan, at a rate per annum equal
at all times during each Interest Period for such LIBOR Loan to the LIBOR Rate
for such Interest Period plus the Applicable Margin therefor, such rate to
change from time to time during such Interest Period as the Applicable Margin
shall change.
All Revolving Loans in each Revolving Loan Borrowing shall, at any given time
prior to maturity, bear interest at one, and only one, of the above rates. The
number of Revolving Loan Borrowings consisting of LIBOR Loans shall not exceed
five (5) in the aggregate at any time.
(f)Conversion of Loans. Subject to Section 2.13, the Borrower may convert any
Revolving Loan Borrowing (other than a Committed Currency Revolving Loan
Borrowing) from one Type of Revolving Loan Borrowing to the other Type;
provided, however, that any conversion of a Revolving Loan Borrowing consisting
of Base Rate Loans into a Revolving Loan Borrowing consisting of LIBOR Loans
shall be in the amount of $10,000,000 or an integral multiple of $1,000,000 in
excess thereof and any conversion of a Revolving Loan Borrowing consisting of
LIBOR Loans into a Revolving Loan Borrowing consisting of Base Rate Loans shall
be in the amount of $5,000,000 or an integral multiple of $1,000,000 in excess
thereof; provided, further, that no Base Rate Loan may be converted into a LIBOR
Loan after the occurrence and during the continuance of an Event of Default and
provided, further, that any conversion of a LIBOR Loan on any day other than the
last day of the Interest Period therefor shall be subject to the payments
required under Section 2.13. The Borrower shall request such a conversion by
delivering to the Administrative Agent an irrevocable written notice to the
Administrative Agent substantially in the form of Exhibit B (a “Notice of
Conversion”), duly executed by a Responsible Officer of the Borrower and

26

--------------------------------------------------------------------------------



appropriately completed (or shall notify the Administrative Agent by telephone,
to be promptly confirmed by the delivery to the Administrative Agent of a signed
Notice of Conversion, which may be delivered by facsimile or e-mail), which
specifies, among other things:
(i)The Revolving Loan Borrowing which is to be converted;
(ii)The Type of Revolving Loan Borrowing into which such Revolving Loan
Borrowing is to be converted;
(iii)If such Revolving Loan Borrowing is to be converted into a Revolving Loan
Borrowing consisting of LIBOR Loans, the initial Interest Period selected by the
Borrower for such LIBOR Loans in accordance with Section 2.01(g), as applicable;
and
(iv)The date of the requested conversion, which shall be a Business Day.
The Borrower shall give each Notice of Conversion to the Administrative Agent
not later than 10:00 a.m. at least three (3) Business Days before the date of
the requested conversion of a Base Rate Loan into a LIBOR Loan or at least one
(1) Business Day before the date of the requested conversion of a LIBOR Loan
into a Base Rate Loan. Each Notice of Conversion shall be delivered by
first-class mail or facsimile or e-mail containing a PDF of such signed and
completed Notice of Conversion to the Administrative Agent at the office or to
the facsimile number or e-mail address and during the hours specified in Section
8.01; provided, however, that, if requested by the Administrative Agent, the
Borrower shall promptly deliver to the Administrative Agent the original of any
Notice of Conversion initially delivered by facsimile or e-mail. The
Administrative Agent shall promptly notify each Revolving Lender of the contents
of each Notice of Conversion relating to Revolving Loans.
(g)LIBOR Loan Interest Periods.
(i)The initial and each subsequent Interest Period selected by the Borrower for
a Revolving Loan Borrowing consisting of LIBOR Loans shall be one (1),
three (3), or six (6) months; provided, however, that (A) any Interest Period
which would otherwise end on a day which is not a Business Day shall be extended
to the next succeeding Business Day unless such next Business Day falls in
another calendar month, in which case such Interest Period shall end on the
immediately preceding Business Day; (B) any Interest Period which begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of a calendar month; (C) no Interest
Period shall end after the Maturity Date; and (D) no LIBOR Loan shall be made or
continued for an additional Interest Period after the occurrence and during the
continuance of an Event of Default.
(ii)The Borrower shall notify the Administrative Agent of the Borrower's
selection of a new Interest Period for a Revolving Loan Borrowing consisting of
LIBOR Loans by an irrevocable written notice substantially in the form of
Exhibit C (a “Notice of Interest Period Selection”), duly executed by a
Responsible Officer of the Borrower and appropriately completed (or shall notify
the Administrative Agent by telephone, to be promptly confirmed by the delivery
to the Administrative Agent of a signed Notice of Interest Period Selection,
which may be delivered by facsimile or e-mail), not later than (A) 11:00 a.m. at
least four (4) Business days (for each Committed Currency Revolving Loan) and
(B) 10:00 a.m. at least three (3) Business Days prior to the last day of each
Interest Period for a Revolving Loan Borrowing consisting of LIBOR Loans of the
Interest Period selected by the Borrower for the next succeeding Interest Period
for such LIBOR Loans; provided, however, that no LIBOR Loan shall be continued
for an additional Interest Period after the occurrence and during the
continuance of an Event of Default. Each Notice of Interest Period Selection
shall be given by first-class mail or facsimile or by e-mail containing a PDF of
such signed and completed Notice of Interest Period Selection to the office or
the facsimile number or e-mail address and during the hours specified in
Section 8.01; provided, however, that, if requested by the Administrative Agent,
the Borrower shall promptly deliver to the Administrative Agent the original of
any Notice of Interest Period Selection initially delivered by facsimile or
e-mail. If (A) the Borrower shall fail to notify the Administrative Agent of the
next Interest Period for a Revolving Loan Borrowing consisting of LIBOR Loans in
accordance with this Section 2.01(g) or (B) an Event of Default has occurred and
is continuing on the last date of an Interest Period for any LIBOR Loan, (1) the
Borrower shall repay the principal amount of and accrued interest on each such
LIBOR Loan that is a Committed Currency Revolving Loan on the last day of the
current Interest Period therefor or, if not repaid on such day, such Committed
Currency Revolving Loan shall be automatically converted to a Base Rate Loan and
redenominated in the Equivalent amount of Dollars and (2) such other LIBOR
Loan(s) shall automatically convert to Base Rate Loan(s) in Dollars on the last
day of the current Interest Period therefor. The Administrative Agent shall
promptly notify each Revolving Lender of the contents of each Notice of Interest
Period Selection for the Revolving Loans.

27

--------------------------------------------------------------------------------



(h)Scheduled Payments.
(i)Interest - All Loans. The Borrower shall pay accrued interest on the unpaid
principal amount of each Revolving Loan Borrowing in arrears (i) in the case of
a Base Rate Loan , on the last Business Day of each fiscal quarter, (ii) in the
case of a LIBOR Loan , on the last day of each Interest Period therefor (and, if
any such Interest Period is longer than three (3) months, every three (3) months
after the first day of such Interest Period); and (iii) in the case of all
Loans, at maturity. All interest that is not paid when due shall be due on
demand.
(ii)Scheduled Principal Payments - Revolving Loans. The Borrower shall repay the
principal amount of the Revolving Loans on the Maturity Date. The Borrower shall
also make the mandatory prepayments required by Section 2.06(c).
2.02.    Letters of Credit.
(a)The Letter of Credit Commitment.
(i)On the Second Restatement Effective Date, the Existing Letters of Credit
shall be deemed to have been issued hereunder, and each Revolving Lender shall
thereupon acquire a participation interest therein in accordance with its
Revolving Proportionate Share and the terms of this Section 2.02. The Existing
Letters of Credit shall be deemed to have been issued pursuant hereto, and from
and after the Second Restatement Effective Date shall be subject to and governed
by the terms and conditions hereof. On the terms and subject to the conditions
set forth herein, (A) the L/C Issuer agrees, in reliance upon the agreements of
the Lenders set forth in this Section 2.02, (1) from time to time on any
Business Day during the period from the Second Restatement Effective Date until
the Letter of Credit Expiration Date, to issue Letters of Credit in Dollars for
the account of the Borrower in support of the obligations of the Borrower or any
other Loan Party, and to amend or renew Letters of Credit previously issued by
it, in accordance with subsection (b) below, and (2) to honor drafts under the
Letters of Credit; and (B) the Revolving Lenders severally agree to participate
in Letters of Credit issued for the account of the Borrower in support of the
obligations of the Borrower or any other Loan Party; provided that the L/C
Issuer shall not be obligated to make any L/C Credit Extension with respect to
any Letter of Credit, and no Revolving Lender shall be obligated to participate
in, any Letter of Credit if as of the date of such L/C Credit Extension, (x) the
Effective Amount of all Revolving Loans, Swing Line Loans and L/C Obligations
would exceed the Total Revolving Loan Commitment at such time, (y) the aggregate
Effective Amount of the Revolving Loans of any Revolving Lender, plus such
Revolving Lender's Total Lender Risk Participation would exceed such Revolving
Lender's Revolving Loan Commitment, or (z) the Effective Amount of the L/C
Obligations would exceed the Letter of Credit Sublimit. Each Letter of Credit
shall be in a form acceptable to the L/C Issuer. Within the foregoing limits,
and subject to the terms and conditions hereof, the Borrower's ability to obtain
Letters of Credit shall be fully revolving, and accordingly the Borrower may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed.
(ii)The L/C Issuer shall be under no obligation to issue any Letter of Credit
if:
(A)any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Requirement of Law applicable to the L/C Issuer or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Second Restatement Effective Date, or shall impose upon the
L/C Issuer any unreimbursed loss, cost or expense which was not applicable on
the Second Restatement Effective Date and which the L/C Issuer in good faith
deems material to it;
(B)subject to Section 2.02(b)(iii), (1) in the case of any Standby Letter of
Credit, the expiry date of such requested Letter of Credit would occur more than
twelve months after the date of issuance or last renewal or (2) in the case of
any Commercial Letter of Credit, the expiry date of such requested Letter of
Credit would occur more than 180 days after the date of issuance or last
renewal, in either case unless the Required Lenders have approved such expiry
date;
(C)the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Lenders have approved
such expiry date;
(D)the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer or the terms and conditions of the applicable Letter of Credit
Application;

28

--------------------------------------------------------------------------------



(E)such Letter of Credit is in violation of the ISP, the UCP or other applicable
Governmental Rule;
(F)such Letter of Credit is in a face amount less than $25,000, in the case of a
Commercial Letter of Credit, or $100,000, in the case of any other type of
Letter of Credit, or denominated in a currency other than Dollars; or
(G)any Lender is at such time a Defaulting Lender hereunder, unless such
Lender's Fronting Exposure has been reallocated to other Lenders in accordance
with Section 2.16(a) or the L/C Issuer has entered into arrangements
satisfactory to the L/C Issuer with the Borrower or such Defaulting Lender to
eliminate the L/C Issuer's Fronting Exposure.
(iii)The L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.
(b)Procedures for Issuance and Amendment of Letters of Credit; Evergreen Letters
of Credit.
(i)Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 10:00 a.m., at least three Business Days (or
such later date and time as the L/C Issuer may agree in a particular instance in
its sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be. In the case of a request for an initial issuance of a Letter
of Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which date shall be a Business Day); (B) the amount thereof;
(C) the expiry date thereof; (D) the name and address of the beneficiary
thereof; (E) the documents to be presented by such beneficiary in case of any
drawing thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (G) the account party thereunder,
and (H) such other matters as the L/C Issuer may require. In the case of a
request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which date shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may require.
(ii)Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Upon receipt by the L/C Issuer of confirmation from
the Administrative Agent that the requested issuance or amendment is permitted
in accordance with the terms hereof, then, subject to the terms and conditions
hereof, the L/C Issuer shall, on the requested date, issue a Letter of Credit
for the account of the Borrower or enter into the applicable amendment, as the
case may be, in each case in accordance with the L/C Issuer's usual and
customary business practices. Immediately upon the issuance of each Letter of
Credit, each Revolving Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a participation in such
Letter of Credit in an amount equal to the product of such Revolving Lender's
Revolving Proportionate Share times the amount of such Letter of Credit. The
Administrative Agent shall promptly notify each Revolving Lender upon the
issuance of a Letter of Credit.
(iii)If the Borrower so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole and absolute discretion, agree to issue a Letter
of Credit that has automatic renewal provisions (each, an “Evergreen Letter of
Credit”); provided that any such Evergreen Letter of Credit must permit the L/C
Issuer to prevent any such renewal at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Nonrenewal Notice
Date”) in each such twelve-month period to be agreed upon at the time such
Letter of Credit is issued. Unless otherwise directed by the L/C Issuer, the
Borrower shall not be required to make a specific request to the L/C Issuer for
any such renewal. Once an Evergreen Letter of Credit has been issued, the
Revolving Lenders shall be deemed to have authorized (but may not require) the
L/C Issuer to permit the renewal of such Letter of Credit at any time to a date
not later than the Letter of Credit Expiration Date; provided, however, that the
L/C Issuer shall not permit any such renewal if (A) the L/C Issuer would have no
obligation at such time to issue such Letter of Credit in its renewed form under
the terms hereof, or (B) it has received notice (which may be by telephone or in
writing) on or before the Business Day immediately preceding the Nonrenewal
Notice Date (1) from the Administrative Agent that the Required Lenders have
elected not to permit such renewal or (2) from the Administrative Agent, any
Revolving Lender or the Borrower that one or

29

--------------------------------------------------------------------------------



more of the applicable conditions specified in Section 3.02 is not then
satisfied. Notwithstanding anything to the contrary contained herein, the L/C
Issuer shall have no obligation to permit the renewal of any Evergreen Letter of
Credit at any time.
(iv)Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.
(c)Drawings and Reimbursements; Funding of Participations.
(i)Upon any drawing under any Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent of the amount to be paid by the L/C Issuer
as a result of such drawing and the date on which payment is to be made by the
L/C Issuer to the beneficiary of such Letter of Credit in respect of such
drawing; provided, however, that in the case of Commercial Letters of Credit,
subsequent notification by routine methods shall be deemed sufficient notice.
Not later than 10:00 a.m., on the date of any payment by the L/C Issuer under a
Letter of Credit (each such date of payment, an “Honor Date”), the Borrower
shall reimburse the L/C Issuer through the Administrative Agent in an amount
equal to the amount of such drawing, which may be effected through the debiting
of one or more deposit accounts maintained with the Administrative Agent. If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Revolving Lender of the Honor Date, the amount
of the unreimbursed drawing (the “Unreimbursed Amount”), and such Revolving
Lender's L/C Risk Participation with respect thereto. In such event, the
Borrower shall be deemed to have requested a Revolving Loan Borrowing of Base
Rate Loans to be disbursed on the Business Day following the Honor Date in an
amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.01 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Total Revolving Loan
Commitment and the conditions set forth in Section 3.02 (other than the delivery
of a Notice of Loan Borrowing for Revolving Loans). Any notice given by the L/C
Issuer or the Administrative Agent pursuant to this Section 2.02(c)(i) may be
given by telephone if immediately confirmed in writing; provided, that the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice.
(ii)Each Revolving Lender (including the Revolving Lender acting as L/C Issuer)
shall upon any notice pursuant to Section 2.02(c)(i) make funds available to the
Administrative Agent for the account of the L/C Issuer at the Administrative
Agent's Office in an amount equal to its L/C Risk Participation with respect to
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.02(c)(iii), each Revolving Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrower in such amount.
The Administrative Agent shall remit the funds so received to the L/C Issuer.
(iii)With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Loan Borrowing because the conditions set forth in Section 3.02 cannot
be satisfied or for any other reason, the Borrower shall be deemed to have
incurred from the L/C Issuer an L/C Borrowing in the amount of the Unreimbursed
Amount that is not so refinanced, which L/C Borrowing shall be due and payable
on demand (together with interest) and shall bear interest at the rate
applicable to Revolving Loans upon the occurrence and during the continuance of
an Event of Default. In such event, each Revolving Lender's payment to the
Administrative Agent for the account of the L/C Issuer pursuant to Section
2.02(c)(ii) shall be deemed payment in respect of its participation in such L/C
Borrowing and shall constitute an L/C Advance from such Revolving Lender in
satisfaction of its participation obligation under this Section 2.02.
(iv)Until each Revolving Lender funds its Revolving Loan or L/C Advance pursuant
to this Section 2.02(c) to reimburse the L/C Issuer for any amount drawn under
any Letter of Credit, interest in respect of such Revolving Lender's L/C Risk
Participation with respect thereto shall be solely for the account of the L/C
Issuer. For the avoidance of doubt, interest shall accrue beginning on the Honor
Date for any such draw under a Letter of Credit.
(v)Each Revolving Lender's obligation to make Revolving Loans or L/C Advances to
reimburse the L/C Issuer for, or participate in, amounts drawn under Letters of
Credit, as contemplated by this Section 2.02(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Revolving
Lender may have against the L/C Issuer, the Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default or Event of
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing. Any such reimbursement shall not relieve or otherwise
impair the obligation of the Borrower to reimburse the L/C Issuer for the amount
of any payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.
(vi)If any Revolving Lender fails to make available to the Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such
Revolving Lender pursuant to the foregoing provisions of this Section

30

--------------------------------------------------------------------------------



2.02(c) by the time specified in Section 2.02(c)(ii), the L/C Issuer shall be
entitled to recover from such Revolving Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the L/C Issuer at a rate per annum equal to the
daily Federal Funds Rate. A certificate of the L/C Issuer submitted to any
Revolving Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (vi) shall be conclusive absent manifest error.
(d)Repayment of Participations.


(i)At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Lender such Revolving Lender's L/C
Advance in respect of such payment in accordance with Section 2.02(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment
related to such Letter of Credit (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), or any payment of interest thereon, the Administrative
Agent will distribute to such Revolving Lender its L/C Risk Participation with
respect to such Letter of Credit in the same funds as those received by the
Administrative Agent.
(ii)If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.02(c)(i) is required to be returned, each
Revolving Lender shall pay to the Administrative Agent for the account of the
L/C Issuer its L/C Risk Participation with respect thereto on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Revolving Lender, at a rate per annum equal
to the daily Federal Funds Rate.
(e)Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit, and to repay each L/C
Borrowing and each drawing under a Letter of Credit that is refinanced by a
Borrowing of Revolving Loans, shall be absolute, unconditional and irrevocable,
and shall be paid strictly in accordance with the terms of this Agreement and
the other Credit Documents under all circumstances, including the following:
(i)any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;
(ii)any change in the time, manner or place of payment of, or in any other term
of, all or any of the obligations of the Borrower in respect of any Letter of
Credit or any other amendment or waiver of, or any consent to departure from,
all or any of the Credit Documents;
(iii)the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any other Loan Party may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
(iv)any draft, demand, certificate or other document presented under such Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect; or
any loss or delay in the transmission or otherwise of any document required in
order to make a drawing under such Letter of Credit;
(v)any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;
(vi)the existence, character, quality, quantity, condition, packing, value or
delivery of any Property purported to be represented by documents presented in
connection with any Letter of Credit or any difference between any such Property
and the character, quality, quantity, condition, or value of such Property as
described in such documents;
(vii)the time, place, manner, order or contents of shipments or deliveries of
Property as described in documents presented in connection with any Letter of
Credit or the existence, nature and extent of any insurance relative thereto;

31

--------------------------------------------------------------------------------



(viii)the solvency or financial responsibility of any party issuing any
documents in connection with a Letter of Credit;
(ix)any failure or delay in notice of shipments or arrival of any Property;
(x)any error in the transmission of any message relating to a Letter of Credit
not caused by the L/C Issuer, or any delay or interruption in any such message;
(xi)any error, neglect or default of any correspondent of the L/C Issuer in
connection with a Letter of Credit;
(xii)any consequence arising from acts of God, war, insurrection, civil unrest,
disturbances, labor disputes, emergency conditions or other causes beyond the
control of the L/C Issuer;
(xiii)the form, accuracy, genuineness or legal effect of any contract or
document referred to in any document submitted to the L/C Issuer in connection
with a Letter of Credit; and
(xiv)any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower's instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
(f)Role of L/C Issuer. The Borrower and the Revolving Lenders agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. Neither the Administrative
Agent nor the L/C Issuer nor any of their respective affiliates, directors,
officers, employees, agents or advisors nor any of the correspondents,
participants or assignees of the L/C Issuer shall be liable to any Revolving
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Application. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower's pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. Neither the Administrative Agent nor the L/C Issuer nor any of their
respective affiliates, directors, officers, employees, agents or advisors nor
any of the correspondents, participants or assignees of the L/C Issuer shall be
liable or responsible for any of the matters described in Section 2.02(e);
provided, however, that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against the L/C Issuer, and the
L/C Issuer may be liable to the Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which are determined by a final, non-appealable judgment of a court of
competent jurisdiction to have arisen from the L/C Issuer's gross negligence or
willful misconduct or the L/C Issuer's willful failure to pay under any Letter
of Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in substantial compliance
with the terms of a Letter of Credit, without responsibility for further
investigation, regardless of any notice or information to the contrary, and the
L/C Issuer shall not be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
(g)Cash Collateral. Upon the request of the Administrative Agent, (A) if the L/C
Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing or (B) if, as of the
Letter of Credit Expiration Date, any Letter of Credit may for any reason remain
outstanding and partially or wholly undrawn, the Borrower shall immediately Cash
Collateralize the Obligations in an amount equal to 105% of the then Effective
Amount of the L/C Obligations. The Borrower hereby grants the Administrative
Agent, for the benefit of the L/C Issuer and the Revolving Lenders, a Lien on
all such cash and deposit account balances described in the definition of “Cash
Collateralize” as security for the Obligations. The Lien held by the
Administrative Agent in such cash collateral to secure the Obligations shall be
released

32

--------------------------------------------------------------------------------



upon the satisfaction of each of the following conditions: (1) no Letters of
Credit shall be outstanding, (2) all L/C Obligations shall have been repaid in
full and (3) no Event of Default pursuant to Section 6.01(a) shall have occurred
and be continuing. Cash Collateral shall be maintained in blocked, non-interest
bearing deposit accounts at Wells Fargo and may be invested in Cash Equivalents
reasonably acceptable to the Administrative Agent. Such accounts must be subject
to control agreements pursuant to which the Administrative Agent has “control,”
as such term is used in the Uniform Commercial Code, sufficient to perfect on a
first priority basis a security interest in such cash collateral. Upon the
drawing of any for which funds are on deposit as Cash Collateral, such funds
shall be applied, to the extent permitted under applicable Governmental Rules,
to reimburse the L/C Issuer.
(h)Applicability of ISP98 and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the Borrower when a Letter of Credit is issued, (i) the rules of the
“International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) (the “ISP”) shall apply to each Standby Letter
of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce at the time of issuance (the “UCP”) shall apply to each Commercial
Letter of Credit.
(i)Letter of Credit Fees. The Borrower shall pay, to the Administrative Agent
for the account of each Revolving Lender in accordance with its L/C Risk
Participation in each Letter of Credit, a Letter of Credit fee for each such
Letter of Credit for the period from the date of issuance of such Letter of
Credit until the expiry thereof, at a per annum rate equal to the Applicable
Margin for LIBOR Loans (plus two percent (2.00%) during such time that the
Default Rate is in effect with respect to the Obligations pursuant to Section
2.07(c)) applicable from time to time during such period multiplied by the
actual daily maximum amount available to be drawn under such Letter of Credit;
provided, however, that any fees payable for the account of a Defaulting Lender
with respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the L/C Issuer pursuant to Section
2.16(c) shall be payable, to the maximum extent permitted by applicable
Governmental Rules, to the other Lenders in accordance with the upward
adjustments of their respective participations in such Letter of Credit pursuant
to Section 2.16(a)(iv) and to the L/C Issuer to the extent allocable to such L/C
Issuer's Fronting Exposure, with the balance of such fee, if any, retained by
the Borrower. Such fee for each Letter of Credit shall be due and payable
quarterly in arrears on the last Business Day of each calendar quarter,
commencing with the first such day to occur after the issuance of such Letter of
Credit and on the Letter of Credit Expiration Date. Each such fee, when due,
shall be fully earned and when paid, shall be non-refundable. If there is any
change in the Applicable Margin for LIBOR Loans during any fiscal quarter, the
Applicable Margin used for the calculation of the Letter of Credit fee shall be
the Applicable Margin for LIBOR Loans on each day during such quarter.
(j)Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the L/C Issuer for its own account a fronting
fee in an amount with respect to each Letter of Credit equal to 0.125% of the
amount of such Letter of Credit, due and payable upon each L/C Credit Extension
with respect to such Letter of Credit; provided, that in the case of an increase
in the amount of a Letter of Credit after the issuance thereof, such fronting
fee shall be payable only on the increased amount thereof. In addition, the
Borrower shall pay directly to the L/C Issuer for its own account the customary
issuance, transfer, negotiation, presentation, amendment and other processing
fees, and other standard costs and charges, of the L/C Issuer relating to
letters of credit as from time to time in effect. Such fees and charges are due
and payable on demand and are nonrefundable.
(k)Conflict with Letter of Credit Application. In the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.
2.03.Swing Line.
(a)The Swing Line. On the terms and subject to the conditions set forth herein,
the Swing Line Lender shall make loans (each such loan, a “Swing Line Loan”) in
Dollars to the Borrower from time to time on any Business Day during the period
from the Second Restatement Effective Date up to but not including the Maturity
Date in an aggregate amount not to exceed at any time outstanding the amount of
the Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans,
when aggregated with the Effective Amount of Revolving Loans of the Swing Line
Lender in its capacity as a Revolving Lender of Revolving Loans, may exceed the
amount of such Revolving Lender's Revolving Loan Commitment; provided, however,
that after giving effect to any Swing Line Loan, (i) the aggregate Effective
Amount of all Revolving Loans, Swing Line Loans and L/C Obligations shall not
exceed the Total Revolving Loan Commitment at such time, and (ii) the aggregate
Effective Amount of the Revolving Loans of any Revolving Lender (other than the
Swing Line Lender), plus such Revolving Lender's Total Lender Risk Participation
shall not exceed such Revolving Lender's Revolving Loan Commitment, and
provided, further, that the Swing Line Lender shall not make any Swing Line Loan
to refinance an outstanding Swing Line Loan. Within the foregoing limits, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.03,

33

--------------------------------------------------------------------------------



prepay under Section 2.06, and reborrow under this Section 2.03. Each Swing Line
Loan shall be a Base Rate Loan. Immediately upon the making of a Swing Line
Loan, each Revolving Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Revolving Lender's Revolving Proportionate Share times the amount of such Swing
Line Loan. Furthermore, if there at any time exists a Defaulting Lender (unless
such Lender's Fronting Exposure has been reallocated to other Lenders in
accordance with Section 2.16(a)), before making any Swing Line Loans the Swing
Line Lender may condition the provision of such Swing Line Loans on its entering
into arrangements satisfactory to the Swing Line Lender (in its sole discretion)
with the Borrower or such Defaulting Lender to eliminate the Swing Line Lender's
Fronting Exposure.
(b)Borrowing Procedures. Each Swing Loan Borrowing shall be made upon the
Borrower's irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 11:00 a.m., on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
amount shall be a minimum amount of $100,000 or an integral multiple of $25,000
in excess thereof, and (ii) the requested borrowing date, which shall be a
Business Day. Each such telephonic notice must be confirmed promptly by the
delivery to the Swing Line Lender and the Administrative Agent of a written
Notice of Swing Loan Borrowing, appropriately completed and signed by a
Responsible Officer of the Borrower, which notice may be delivered by facsimile
or e-mail. Promptly after receipt by the Swing Line Lender of any telephonic
Notice of Swing Loan Borrowing, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Notice of Swing Loan Borrowing and, if not, the Swing
Line Lender will notify the Administrative Agent (by telephone or in writing) of
the contents thereof. Unless the Swing Line Lender has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Revolving Lender) prior to 1:00 p.m., on the date of the proposed Swing
Loan Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.03(a), or (B) that one or more of the applicable
conditions specified in Section 3.02 is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 2:00
p.m., on the borrowing date specified in such Notice of Swing Loan Borrowing,
make the amount of its Swing Line Loan available to the Borrower at its office
by crediting the account of the Borrower on the books of the Swing Line Lender
in immediately available funds.
(c)Refinancing of Swing Line Loans.


(i)The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably requests the Swing
Line Lender to act on its behalf), under this subsection (c), that each
Revolving Lender make a Base Rate Loan in an amount equal to such Revolving
Lender's Swing Line Risk Participation with respect to the Swing Line Loans then
outstanding. Such request shall be made in accordance with the requirements of
Section 2.01, without regard to the minimum and multiples specified therein for
the principal amount of Base Rate Loans, but subject to the unutilized portion
of the Total Revolving Loan Commitment and the conditions set forth in
Section 3.02. The Swing Line Lender shall furnish the Borrower with a copy of
the applicable Notice of Loan Borrowing for Revolving Loans promptly after
delivering such notice to the Administrative Agent. Each Revolving Lender shall
make an amount equal to its Swing Line Risk Participation of the amount
specified in such Notice of Loan Borrowing for Revolving Loans available to the
Administrative Agent in immediately available funds for the account of the Swing
Line Lender at the Administrative Agent's Office not later than 12:00 p.m., on
the day specified in such Notice of Loan Borrowing for Revolving Loans,
whereupon, subject to Section 2.03(c)(ii), each Revolving Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the Borrower in
such amount. The Administrative Agent shall remit the funds so received to the
Swing Line Lender.
(ii)If for any reason any Revolving Loan Borrowing cannot be requested in
accordance with Section 2.03(c)(i) or any Swing Line Loan cannot be refinanced
by such a Revolving Loan Borrowing, the Notice of Loan Borrowing for Revolving
Loans submitted by the Swing Line Lender shall be deemed to be a request by the
Swing Line Lender that each of the Revolving Lenders fund its participation in
the relevant Swing Line Loan and each Revolving Lender's payment to the
Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.03(c)(i) shall be deemed payment in respect of such participation.
(iii)If any Revolving Lender fails to make available to the Administrative Agent
for the account of the Swing Line Lender any amount required to be paid by such
Revolving Lender pursuant to the foregoing provisions of this Section 2.03(c) by
the time specified in Section 2.03(c)(i), the Swing Line Lender shall be
entitled to recover from such Revolving Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
equal to the daily Federal Funds Rate. A certificate of the Swing Line Lender
submitted to any Revolving Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (iii) shall be conclusive absent
manifest error.

34

--------------------------------------------------------------------------------



(iv)Each Revolving Lender's obligation to make Revolving Loans or to purchase
and fund Swing Line Risk Participations in Swing Line Loans pursuant to this
Section 2.03(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Revolving Lender may have against the Swing Line Lender,
the Borrower or any other Person for any reason whatsoever, (B) the occurrence
or continuance of a Default or Event of Default, or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing. Any such
purchase of participations shall not relieve or otherwise impair the obligation
of the Borrower to repay Swing Line Loans, together with interest as provided
herein.
(d)Repayment of Participations.
(i)At any time after any Revolving Lender has purchased and funded a Swing Line
Risk Participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Lender its Swing Line Risk Participation with
respect thereto (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Revolving Lender's Swing Line Risk
Participation was outstanding and funded) in the same funds as those received by
the Swing Line Lender.
(ii)If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender, each Revolving Lender shall pay to the Swing Line Lender its Swing Line
Risk Participation with respect thereto on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the daily Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender.
(e)Interest for Account of Swing Line Lender. Subject to Section 2.07(c), each
Swing Line Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Margin for Base Rate Loans. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Lender funds its Base Rate Loan or Swing Line Risk
Participation pursuant to this Section 2.03 to refinance such Revolving Lender's
Swing Line Risk Participation of any Swing Line Loan, interest in respect of
such Swing Line Risk Participation shall be solely for the account of the Swing
Line Lender. The Borrower shall pay accrued interest on the unpaid principal
amount of each Swing Line Loan on the last Business Day of each fiscal quarter
and at maturity.
(f)Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.
2.04.Amount Limitations, Commitment Reductions, Etc.
(a)Optional Reduction or Cancellation of Total Revolving Loan Commitment. The
Borrower may, upon three (3) Business Days written notice to the Administrative
Agent (each a “Reduction Notice”), permanently reduce the Total Revolving Loan
Commitment by the amount of $5,000,000 or an integral multiple of $1,000,000 in
excess thereof or cancel the Total Revolving Loan Commitment in its entirety;
provided, however, that:
(i)The Borrower may not reduce the Total Revolving Loan Commitment prior to the
Maturity Date, if, after giving effect to such reduction, the Effective Amount
of all Revolving Loans, L/C Obligations and Swing Line Loans then outstanding
would exceed the Total Revolving Loan Commitment as so reduced; and
(ii)The Borrower may not cancel the Total Revolving Loan Commitment prior to the
Maturity Date, if, after giving effect to such cancellation, any Revolving Loan
would then remain outstanding.
Any Reduction Notice shall be irrevocable; provided that any Reduction Notice
may state that such notice is conditioned upon the effectiveness of other credit
facilities, the occurrence of a Change of Control or the consummation of a
disposition, in which case such notice may be revoked by the Borrower (by
written notice to the Administrative Agent on or prior to the specified
effective date previously provided in the applicable Reduction Notice) if such
condition is not satisfied.
(b)Mandatory Reduction of Commitments. The Total Revolving Loan Commitment shall
be automatically and permanently reduced to zero on the Maturity Date.
(c)Effect of Revolving Loan Commitment Adjustments. From the effective date of
any reduction or increase of the Total Revolving Loan Commitment, the Commitment
Fees payable pursuant to Section 2.05(b) shall be computed on the basis of the
Total Revolving Loan Commitment as so reduced or increased. Once reduced or
cancelled, the

35

--------------------------------------------------------------------------------



Total Revolving Loan Commitment may not be increased or reinstated without the
prior written consent of all Revolving Lenders (except as permitted under
Section 2.01(c)). Any reduction of the Total Revolving Loan Commitment pursuant
to Section 2.04(a) shall be applied ratably to reduce each Revolving Lender's
Revolving Loan Commitment in accordance with clause (i) of Section 2.10(a).
2.05.Fees.
(a)Administrative Agent's Fee; Other Fees. The Borrower shall pay to the
Administrative Agent and the Lead Arranger, for their own respective account,
agent's fees and other compensation in the amounts and at the times set forth in
the Wells Fargo Fee Letter, and any fees set forth in any fee letter or
agreement executed in connection with any increase under Section 2.01(c).
(b)Commitment Fee. The Borrower shall pay to the Administrative Agent, for the
ratable benefit of the Lenders (other than any Defaulting Lender with respect to
the period during which it is a Defaulting Lender) as provided in
Section 2.10(a)(iv), a commitment fee (collectively, the “Commitment Fee”) equal
to the Commitment Fee Percentage of the daily average Unused Revolving
Commitment for the period beginning on the Second Restatement Effective Date and
ending on the Maturity Date. The Borrower shall pay the Commitment Fee in
arrears on the last Business Day in each March, June, September and December
(commencing September 30, 2013) and on the Maturity Date (or if the Total
Revolving Commitment is cancelled on a date prior to the Maturity Date, on such
prior date).
(c)Committed Currency Fees. The Borrower shall pay to the Administrative Agent,
for its own account, a non-refundable fee in the amount of $500 for each
Committed Currency Revolving Loan Borrowing, and reimburse the Administrative
Agent for all reasonable costs and expenses related to such Committed Currency
Revolving Loan Borrowing.
2.06.Prepayments.
(a)Terms of All Prepayments. Upon the prepayment of any Loan (whether such
prepayment is an optional prepayment under Section 2.06(b), a mandatory
prepayment required by Section 2.06(c) or a mandatory prepayment required by any
other provision of this Agreement or the other Credit Documents, including a
prepayment upon acceleration), the Borrower shall pay (i) if a LIBOR Loan is
being prepaid under Section 2.06(b) or Section 2.06(c), to the Administrative
Agent for the account of the Lender that made such LIBOR Loan all accrued
interest to the date of such prepayment on the amount prepaid, (ii) if a
prepayment is made upon acceleration, to the Administrative Agent for the
account of the Lender that made such Loan all accrued interest and fees to the
date of such prepayment on the amount prepaid and (iii) to such Lender if such
prepayment is the prepayment of a LIBOR Loan on a day other than the last day of
an Interest Period for such LIBOR Loan, all amounts payable to such Lender
pursuant to Section 2.13.
(b)Optional Prepayments.
(i)At its option, the Borrower may, without premium or penalty but subject to
Section 2.13 in the case of LIBOR Loans, upon one (1) Business Day's notice from
the Borrower to the Administrative Agent in the case of Base Rate Loans (other
than Committed Currency Revolving Loans), three (3) Business Days' notice from
the Borrower to the Administrative Agent in the case of LIBOR Loans (other than
Committed Currency Revolving Loans), or four (4) Business Days' notice from the
Borrower to the Administrative Agent in the case of Committed Currency Revolving
Loans, prepay the Base Rate Loans in any Borrowing and all accrued but unpaid
interest thereon in part, in a minimum principal amount of $5,000,000 or an
integral multiple of $1,000,000 in excess thereof, or in whole and prepay the
LIBOR Loans in any Borrowing and all accrued but unpaid interest thereon in
part, in a minimum principal amount of $10,000,000 or an integral multiple of
$1,000,000 in excess thereof, or in whole. Each such notice shall specify the
date and amount of such prepayment; provided that if such prepayment is on any
day other than on the last day of the Interest Period applicable to such LIBOR
Loan, the Borrower shall be subject to the payments required by Section 2.13. If
such notice is given by the Borrower, the Borrower shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein. If no Default has occurred and is continuing, all
prepayments under this Section 2.06(b) which are applied to reduce the principal
amount of the Loans shall be applied as directed by the Borrower. If the
Borrower fails to direct the application of any such prepayments, then such
prepayments shall be applied, first, to the accrued but unpaid interest on and
then any principal of the Swing Line Loans until paid in full, second, to the
accrued but unpaid interest on and then any principal of the Revolving Loans
until paid in full, and finally to Cash Collateralize the Obligations in an
amount equal to the Effective Amount of the L/C Obligations; provided that if an
Event of Default has occurred and is continuing at the time any such prepayment
is made, the Lenders shall apply such prepayments to such Obligations as the
Administrative Agent may determine in its discretion which determination shall
be effective as to all Lenders (but for regulatory purposes, the Lenders may
apply such payments internally as they shall determine).

36

--------------------------------------------------------------------------------



(ii)At its option, the Borrower may, upon notice by the Borrower to the Swing
Line Lender (with a copy to the Administrative Agent), at any time or from time
to time, voluntarily prepay Swing Line Loans in whole or in part without premium
or penalty; provided, that (A) such notice must be received by the Swing Line
Lender and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (B) any such prepayment shall be in a minimum principal amount
of $100,000 or an integral multiple of $25,000 in excess thereof. Each such
notice shall specify the date and amount of such prepayment. If such notice is
given by the Borrower, the Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein.
(c)Mandatory Prepayments. The Borrower shall prepay (or Cash Collateralize, as
applicable) the Obligations as follows:
(i)If, at any time, the Effective Amount of all Revolving Loans, Swing Line
Loans and L/C Obligations then outstanding exceeds the Total Revolving Loan
Commitment at such time, the Borrower shall immediately (A) prepay the Swing
Line Loans to the extent Swing Line Loans in a sufficient amount are then
outstanding, (B) then prepay the Revolving Loans to the extent Revolving Loans
in a sufficient amount are then outstanding and (C) otherwise, Cash
Collateralize the Obligations in an amount equal to the then Effective Amount of
the L/C Obligations, in an aggregate principal amount equal to such excess.
(ii)If, as at the end of each month, the Effective Amount of all Committed
Currency Revolving Loans exceed 103% of the Committed Currency Sublimit, the
Borrower shall immediately prepay the Committed Currency Revolving Loans in an
aggregate principal amount equal to the excess over the Committed Currency
Sublimit.
(iii)The Borrower shall repay each Swing Line Loan on the earlier to occur of
(A) the Swing Line Settlement Date occurring after such Swing Line Loan is made
and (B) the Maturity Date.
2.07.Other Payment Terms.
(a)Place and Manner. All payments to be made by the Borrower under this
Agreement or any other Credit Document shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. The Borrower
shall make all payments due to each Lender or the Administrative Agent under
this Agreement or any other Credit Document by payments to the Administrative
Agent at the Administrative Agent's office located at the address specified in
Section 8.01, with each payment due to a Lender to be for the account of such
Lender and such Lender's Applicable Lending Office. The Borrower shall make all
payments under this Agreement or any other Credit Document (i) in Dollars (other
than repayments of principal of and payments of interest on Committed Currency
Revolving Loans) and (ii) in the applicable Committed Currency (in the case of
repayments of principal of and payments of interest on Committed Currency
Revolving Loans unless otherwise expressly set forth in this Agreement), in each
case in same day or immediately available funds not later than 12:00 noon on the
date due. The Administrative Agent shall promptly disburse to each Lender each
payment received by the Administrative Agent in the currency received by the
Borrower for the account of such Lender.
(b)Date. Whenever any payment due hereunder shall fall due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall be included in the computation of interest or
fees, as the case may be.
(c)Default Rate. Upon the occurrence and during the continuation of any Event of
Default other than an Event of Default described in Section 6.01(a), (f) or (g),
at the option of the Required Lenders, from and after the date of such Event of
Default (or such later date designated by the Required Lenders) until the time
when such Event of Default shall have been cured or waived in writing by the
Required Lenders or all the Lenders (as may be required by this Agreement), the
Borrower shall pay interest on the aggregate, outstanding principal amount of
all Obligations hereunder (excluding Obligations in respect of Lender Rate
Contracts and Lender Bank Products) at a per annum rate equal to the otherwise
applicable interest rate plus two percent (2.00%) or, if no such per annum rate
is applicable to any such Obligations, at a per annum rate equal to the Base
Rate, plus the Applicable Margin for Base Rate Loans, plus two percent (2.00%)
(the “Default Rate”) payable on demand. Upon the occurrence and during the
continuation of an Event of Default described in Section 6.01(a), (f) or (g)
until the time when such Event of Default shall have been cured or waived in
writing by the Required Lenders or all the Lenders (as may be required by this
Agreement), the Borrower shall pay interest on the aggregate, outstanding
principal amount of all Obligations hereunder at a per annum rate equal to the
Default Rate (such Default Rate becoming effective on such date of occurrence of
such Event of Default without notice and shall be immediately due and payable
without notice or demand). Overdue interest shall itself bear interest at the
Default Rate, and shall be compounded with the principal Obligations daily, to
the fullest extent permitted by applicable Governmental Rules.

37

--------------------------------------------------------------------------------



(d)Application of Payments. All payments hereunder shall be applied first to
unpaid fees, costs and expenses then due and payable under this Agreement or the
other Credit Documents, second to accrued interest then due and payable under
this Agreement or the other Credit Documents and finally to reduce the principal
amount of outstanding Loans and L/C Borrowings.
(e)Failure to Pay the Administrative Agent. Unless the Administrative Agent
shall have received notice from the Borrower at least one (1) Business Day prior
to the date on which any payment is due to the Lenders hereunder that the
Borrower will not make such payment in full, the Administrative Agent shall be
entitled to assume that the Borrower has made or will make such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be paid to the Lenders on such due date
an amount equal to the amount then due such Lenders. If and to the extent the
Borrower shall not have so made such payment in full to the Administrative
Agent, each such Lender shall repay to the Administrative Agent forthwith on
demand such amount distributed to such Lender together with interest thereon,
for each day from the date such amount is distributed to such Lender until the
date such Lender repays such amount to the Administrative Agent, at a per annum
rate equal to the daily Federal Funds Rate. A certificate of the Administrative
Agent submitted to any Lender with respect to any amount owing by such Lender
under this Section 2.07(e) shall be conclusive absent manifest error.
2.08.Loan Accounts; Notes.
(a)Loan Accounts. The obligation of the Borrower to repay the Loans made to it
by each Lender and to pay interest thereon at the rates provided herein shall be
evidenced by an account or accounts maintained by such Lender on its books
(individually, a “Loan Account”), except that any Lender may request that its
Loans be evidenced by a note or notes pursuant to Section 2.08(b), Section
2.08(c) and Section 2.08(d). Each Lender shall record in its Loan Accounts
(i) the date and amount of each Loan made by such Lender, (ii) the interest
rates applicable to each such Loan and the effective dates of all changes
thereto, (iii) the Interest Period for each LIBOR Loan, (iv) the date and amount
of each principal and interest payment on each Loan and (v) such other
information as such Lender may determine is necessary for the computation of
principal and interest payable to it by the Borrower hereunder; provided,
however, that any failure by a Lender to make, or any error by any Lender in
making, any such notation shall not affect the Borrower's Obligations. The Loan
Accounts shall be conclusive absent manifest error as to the matters noted
therein. In addition to the Loan Accounts, each Lender and the Administrative
Agent shall maintain in accordance with its usual practice accounts or records
evidencing the purchases and sales by such Lender of participations in Letters
of Credit and Swing Line Loans. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control.
(b)Revolving Loan Notes. Each Revolving Lender's Revolving Loans shall be
evidenced by a promissory note in substantially the form of Exhibit E
(individually, a “Revolving Loan Note”) which note shall be (i) payable to the
order of such Revolving Lender, (ii) in the amount of such Revolving Lender's
Revolving Loan Commitment, (iii) dated the Second Restatement Effective Date and
(iv) otherwise appropriately completed. The Borrower authorizes each Revolving
Lender to record on the schedule annexed to such Revolving Lender's Revolving
Loan Note the date and amount of each Revolving Loan made by such Revolving
Lender and of each payment or prepayment of principal thereon made by the
Borrower, and agrees that all such notations shall be conclusive absent manifest
error with respect to the matters noted; provided, however, that any failure by
a Revolving Lender to make, or any error by any Revolving Lender in making, any
such notation shall not affect the Borrower's Obligations. The Borrower further
authorizes each Revolving Lender to attach to and make a part of such Revolving
Lender's Revolving Loan Note continuations of the schedule attached thereto as
necessary. If, because any Revolving Lender designates separate Applicable
Lending Offices for Base Rate Loans and LIBOR Loans, such Revolving Lender
requests that separate promissory notes be executed to evidence separately such
Revolving Loans, then each such note shall be in the form of Exhibit E, mutatis
mutandis to reflect such division, and shall be (w) payable to the order of such
Revolving Lender, (x) in the amount of such Revolving Lender's Revolving Loan
Commitment, (y) dated the Second Restatement Effective Date and (z) otherwise
appropriately completed. Such notes shall, collectively, constitute a Revolving
Loan Note.
(c)Reserved.
(d)Swing Loan Notes. The Swing Line Lender's Swing Line Loans shall be evidenced
by a promissory note in substantially the form of Exhibit F (individually, a
“Swing Loan Note”) which note shall be (i) payable to the order of the Swing
Line Lender, (ii) in the amount of the Swing Line Lender's Swing Line Loans,
(iii) dated the Second Restatement Effective Date and (iv) otherwise
appropriately completed.

38

--------------------------------------------------------------------------------



2.09.Loan Funding.
(a)Lender Funding and Disbursement to the Borrower. Each Lender shall, before
noon on the date of each Borrowing, make available to the Administrative Agent
at the Administrative Agent's office specified in Section 8.01, in same day or
immediately available funds, such Lender's Revolving Proportionate Share of such
Borrowing. After the Administrative Agent's receipt of such funds and upon
satisfaction of the applicable conditions set forth in Section 3.02 (and, if
such Borrowing is the initial Loan or Letter of Credit, Section 3.01), the
Administrative Agent shall promptly make all funds so received available to the
Borrower in like funds as received by the Administrative Agent either by
(i) crediting the joint account of the Borrower maintained by the Borrower on
the books of Wells Fargo with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to the
Administrative Agent by the Borrower; provided, however, that if, on the date of
the Borrowing there are Swing Line Loans and/or L/C Borrowings outstanding, then
the proceeds of such Borrowing shall be applied, first, to the payment in full
of any such L/C Borrowings, second, to the payment in full of any such Swing
Line Loans, and third, to the Borrower as provided above.
(b)Lender Failure to Fund. Unless the Administrative Agent shall have received
notice from a Lender prior to the date of any Borrowing that such Lender will
not make available to the Administrative Agent such Lender's Revolving
Proportionate Share of such Borrowing, the Administrative Agent shall be
entitled to assume that such Lender has made or will make such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
Section 2.09(a), and the Administrative Agent may on such date, in reliance upon
such assumption, disburse or otherwise credit to the Borrower a corresponding
amount. If any Lender does not make the amount of such Lender's Revolving
Proportionate Share of any Borrowing available to the Administrative Agent on or
prior to the date of such Borrowing, such Lender shall pay to the Administrative
Agent, on demand, interest which shall accrue on such amount from the date of
such Borrowing until such amount is paid to the Administrative Agent at per
annum rates equal to the daily Federal Funds Rate for amounts in Dollars (or at
the Administrative Agent's cost of funds for amounts in any Committed Currency).
A certificate of the Administrative Agent submitted to any Lender with respect
to any amount owing by such Lender under this Section 2.09(b) shall be
conclusive absent manifest error with respect to such amount. If the amount of
any Lender's Revolving Proportionate Share of any Borrowing is not paid to the
Administrative Agent by such Lender within three (3) Business Days after the
date of such Borrowing, the Borrower shall repay such amount to the
Administrative Agent, on demand, together with interest thereon, for each day
from the date such amount was disbursed to the Borrower until the date such
amount is repaid to the Administrative Agent, at the interest rate applicable at
the time to the Loans comprising such Borrowing.
(c)Lenders' Obligations Several. The failure of any Lender to make the Loan to
be made by it as part of any Borrowing or to fund participations in Letters of
Credit and Swing Line Loans to be funded by it shall not relieve any other
Lender of its obligation hereunder to make its Loan as part of such Borrowing or
fund its participations in Letters of Credit and Swing Line Loans, but, except
as a result of a reallocation of a Defaulting Lender's Revolving Proportionate
Share of the Effective Amount of L/C Obligations pursuant to
Section 2.16(a)(iv), no Lender shall be obligated in any way to make any Loan or
fund any participation in Letters of Credit or Swing Line Loans which another
Lender has failed or refused to make or otherwise be in any way responsible for
the failure or refusal of any other Lender to make any Loan required to be made
by such other Lender on the date of any Borrowing or to fund any participation
required to be funded by such other Lender.
2.10.    Pro Rata Treatment.
(a)Borrowings, Commitment Reductions, Etc. Except as otherwise provided herein
(including the application of funds provided for under Section 2.16(a)(ii)
arising from the existence of a Defaulting Lender and the termination of the
unused Revolving Loan Commitment of a Defaulting Lender provided for under
Section 2.16(a)(vi)):
(i)Each Revolving Borrowing and reduction of the Total Revolving Loan Commitment
shall be made or shared among the Lenders pro rata according to their respective
Revolving Proportionate Shares;
(ii)Each payment of principal on Loans in any Borrowing or on any L/C Advances
in any L/C Borrowing shall be shared among the Lenders which hold the Loans in
such Borrowing or the L/C Advances in such L/C Borrowing pro rata according to
the respective unpaid principal amounts of such Loans or L/C Advances then owed
to such Lenders; provided, however, during any time there is a Defaulting
Lender, each payment of principal on Loans or L/C Advances shall be shared by
only the Non-Defaulting Lenders that made such Loans or L/C Advances pro rata
according to the respective unpaid principal amounts of such Loans or L/C
Advances then owed to such Non-Defaulting Lenders until the unpaid principal
amounts of all Loans or L/C Advances, as applicable, are held by all Lenders
according to their respective Revolving Proportionate Shares;

39

--------------------------------------------------------------------------------



(iii)Each payment of interest on Loans in any Borrowing shall be shared among
the Lenders which hold the Loans in such Borrowing pro rata according to (A) the
respective unpaid principal amounts of such Loans of such Lenders and (B) the
dates on which such Loans became owing to such Lenders;
(iv)Each payment of Commitment Fees  shall be shared among the Revolving Lenders
(except for Defaulting Lenders) pro rata according to (A) their respective
Revolving Proportionate Shares and (B) in the case of each Lender which becomes
a Revolving Lender hereunder after the date hereof, the date upon which such
Lender so became a Revolving Lender;
(v)Letter of Credit fees payable under Section 2.02(i) shall be shared among the
Lenders with Revolving Loan Commitments (other than Defaulting Lenders) and the
L/C Issuer pro rata according to (A) their respective L/C Risk Participations
and Fronting Exposure with respect to the applicable Letters of Credit and (B)
in the case of each Lender which becomes a Lender hereunder after the date
hereof, the date upon which such Lender so became a Lender;
(vi)Each payment of interest (other than interest on Loans or interest in
respect of Lender Rate Contracts or Lender Bank Products) shall be shared among
the Lenders and the Administrative Agent owed the amount upon which such
interest accrues pro rata according to (A) the respective amounts so owed such
Lenders and the Administrative Agent and (B) the dates on which such amounts
became owing to such Lenders and the Administrative Agent;
(vii)Each payment of any fees due in connection with any amendment hereto or any
waiver of or forbearance from any Event of Default existing hereunder shall be
shared among those Lenders consenting to such amendment, waiver or forbearance
pro rata according to their respective Revolving Proportionate Share or as
otherwise agreed to by such Lenders; and
(viii) All other payments under this Agreement and the other Credit Documents
(including, without limitation, fees paid in connection with any amendment,
consent, waiver or the like) shall be for the benefit of the Person or Persons
specified.
(b)Sharing of Payments, Etc. If any Lender shall obtain any payment (whether
voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) on account of the Loans made by it, or the participations in L/C
Obligations or in Swing Line Loans held by it, in excess of its ratable share of
payments on account of the Loans and the L/C Obligations obtained by all Lenders
entitled to such payments, such Lender shall forthwith purchase from the other
Lenders such participations in the Loans and/or participations in L/C
Obligations or in Swing Line Loans as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase shall be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such other Lender's ratable share (according to the proportion of (i) the amount
of such other Lender's required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered. The Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.10(b) may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of setoff) with respect
to such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.
Notwithstanding the foregoing, the provisions of this Section 2.10(b) shall not
be construed to apply to (x) any payment made by the Borrower pursuant to and
applied in accordance with the express terms of this Agreement (including (1)
the sharing of principal payments among Non-Defaulting Lenders pursuant to the
proviso to Section 2.10(a)(ii) and (2) the application of funds provided for
under Section 2.16(a)(ii) arising from the existence of a Defaulting Lender) or
(y) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or participations in L/C Obligations
or in Swing Line Loans to any assignee or participant, other than to any Loan
Party or any Affiliate of a Loan (as to which the provisions of this
Section 2.10(b) shall apply).


2.11.Change of Circumstances.
(a)Inability to Determine Rates. If, on or before the first day of any Interest
Period for any LIBOR Loan, (i) any Lender shall advise the Administrative Agent
that the LIBOR Rate for such Interest Period cannot be adequately and reasonably
determined due to the unavailability of funds in or other circumstances
affecting the London interbank market, (ii) any Lender shall advise the
Administrative Agent that the rate of interest for such Loan does not adequately
and fairly reflect the cost to such Lender of making or maintaining such LIBOR
Loan, or (iii) the Administrative Agent shall determine that the

40

--------------------------------------------------------------------------------



relevant Committed Currency is no longer generally available, the Administrative
Agent shall immediately give notice of such condition to the Borrower and the
other Lenders. After the giving of any such notice and until the Administrative
Agent shall otherwise notify the Borrower that the circumstances giving rise to
such condition no longer exist, the Borrower's right to request the making of,
conversion to or a new Interest Period for LIBOR Loans or Committed Currency
Revolving Loans, as applicable, shall be suspended. Any LIBOR Loans outstanding
at the commencement of any such suspension shall be converted at the end of the
then current Interest Period for such LIBOR Loans into Base Rate Loans (in the
case of LIBOR Loans that are Committed Currency Revolving Loans, at the
Equivalent amount of Dollars), as the case may be, unless such suspension has
then ended.
(b)Illegality. If any Change of Law shall make it unlawful or impossible for any
Lender to make or maintain any LIBOR Loan or Loans denominated in a Committed
Currency, such Lender shall immediately notify the Administrative Agent and the
Borrower in writing of such Change of Law. Upon receipt of such notice, (i) the
Borrower's right to request the making of, conversion to or a new Interest
Period for LIBOR Loans or Loans denominated in a Committed Currency with respect
to such Lender shall be terminated, and (ii) the Borrower shall, at the request
of such Lender, either (A) pursuant to Section 2.01(f), as the case may be,
convert any such then outstanding LIBOR Loans of such Lender into Base Rate
Loans at the end of the current Interest Period for such LIBOR Loans, (B)
exchange any such then outstanding LIBOR Loans of such Lender that are
denominated in such Committed Currency into an Equivalent amount of Dollars and
pursuant to Section 2.01(f), convert such LIBOR Loans into Base Rate Loans that
are denominated in Dollars, at the end of the current Interest Period for such
LIBOR Loans that are denominated in any Committed Currency, or (C) immediately
repay or convert any such LIBOR Loans or Loans denominated in a Committed
Currency of such Lender if such Lender shall notify the Borrower that such
Lender may not lawfully continue to fund and maintain such LIBOR Loans or Loans
denominated in a Committed Currency. Any conversion or prepayment of LIBOR Loans
made pursuant to the preceding sentence prior to the last day of an Interest
Period for such LIBOR Loans shall be deemed a prepayment thereof for purposes of
Section 2.13. After any Lender notifies the Administrative Agent and the
Borrower of such a Change of Law and until such Lender notifies the
Administrative Agent and the Borrower that it is no longer unlawful or
impossible for such Lender to make or maintain a LIBOR Loan or Loan denominated
in a Committed Currency, all Revolving Loans of such Lender shall be Base Rate
Loans.
(c)Increased Costs. If any Change of Law:
(i)Shall subject any Lender to any Tax (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes), duty or other charge with respect to any Loan,
or
(ii)Shall impose, modify or deem applicable any reserve (excluding any Reserve
Requirement or other reserve to the extent included in the calculation of the
LIBOR Rate for any Loans), special deposit or similar requirement against assets
held by, deposits or other liabilities in or for the account of, advances or
loans by, or any other acquisition of funds by any Lender for any Loan; or
(iii)Shall impose on any Lender any other condition related to any Loan or such
Lender's Revolving Loan Commitment;
and the effect of any of the foregoing is to increase the cost to such Lender of
making, renewing, or maintaining any such Loan or its Revolving Loan Commitment
or to reduce any amount receivable by such Lender hereunder; then the Borrower
shall from time to time, within five (5) Business Days after demand by such
Lender (accompanied by the certificate referred to in the next sentence), pay to
such Lender additional amounts sufficient to reimburse such Lender for such
increased costs or to compensate such Lender for such reduced amounts; provided
that the Borrower shall not be obligated to pay any such amount which arose
prior to the date which is 270 days preceding the date of such demand or is
attributable to periods prior to the date which is 270 days preceding the date
of such demand. A certificate setting forth in reasonable detail the amount of
such increased costs or reduced amounts, submitted by such Lender to the
Borrower shall be conclusive absent manifest error. The obligations of the
Borrower under this Section 2.11(c) shall survive the payment and performance of
the Obligations and the termination of this Agreement.
(d)Capital Requirements. If any Lender determines that (i) any Change of Law
affects the amount of capital or liquidity required or expected to be maintained
by such Lender or any Person controlling such Lender (a “Capital Adequacy
Requirement”) and (ii) the amount of capital or liquidity maintained by such
Lender or such Person which is attributable to or based upon the Loans, the
Letters of Credit, the Revolving Loan Commitments or this Agreement must be
increased as a result of such Capital Adequacy Requirement (taking into account
such Lender's or such Person's policies with respect to capital adequacy), the
Borrower shall pay to such Lender or such Person, within five (5) Business Days
after demand of such Lender (accompanied by the certificate referred to in the
next sentence), such amounts as such Lender or such Person

41

--------------------------------------------------------------------------------



shall determine are necessary to compensate such Lender or such Person for the
increased costs to such Lender or such Person of such increased capital;
provided that the Borrower shall not be obligated to pay any such amount which
arose prior to the date which is 270 days preceding the date of such demand or
is attributable to periods prior to the date which is 270 days preceding the
date of such demand. A certificate setting forth in reasonable detail the amount
of such increased costs, submitted by any Lender to the Borrower shall be
conclusive absent manifest error.
2.12.Taxes on Payments.
(a)Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Credit Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law
(which term shall include FATCA for purposes of this Section 2.12). If any
applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings of Indemnified Taxes applicable to additional sums payable under
this Section 2.12) the applicable Recipient receives an amount equal to the sum
it would have received had no such deduction or withholding been made.
(b)Other Taxes. The Loan Parties shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.
(c)Tax Indemnification. The Loan Parties shall jointly and severally indemnify
each Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.12) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.
(d)Evidence of Payment. As soon as practicable after any payment of Taxes by any
Loan Party to a Governmental Authority pursuant to this Section 2.12, such Loan
Party shall deliver to the Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(e)Status of Lenders.
(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Credit Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.12(e) (ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender's reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)Without limiting the generality of the foregoing,
(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date

42

--------------------------------------------------------------------------------



on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:
(i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Credit Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(ii)    executed originals of IRS Form W-8ECI;
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit K-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or
(iv)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit K-2 or
Exhibit K-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit K-4 on
behalf of each such direct and indirect partner;
(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)if a payment made to a Lender under any Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender's obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(f) Tax Returns. Nothing contained in this Section 2.12 shall require the
Administrative Agent or any Lender to make available any of its tax returns (or
any other information relating to its taxes which it deems to be confidential).
(g)Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any

43

--------------------------------------------------------------------------------



Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender's failure to comply with the
provisions of Section 8.05 relating to the maintenance of the Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any
Credit Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (g).
(h)Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 2.12 (including by the payment
of additional amounts pursuant to this Section 2.12), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this clause (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this clause (h) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
2.13.Funding Loss Indemnification. If the Borrower shall (a) repay, prepay or
convert any LIBOR Loan on any day other than the last day of an Interest Period
therefor (whether a scheduled payment, an optional prepayment or conversion, a
mandatory prepayment or conversion, a payment upon acceleration or otherwise),
(b) fail to borrow any LIBOR Loan for which a Notice of Loan Borrowing has been
delivered to the Administrative Agent (whether as a result of the failure to
satisfy any applicable conditions or otherwise), (c) fail to convert any
Revolving Loans into LIBOR Loans in accordance with a Notice of Conversion
delivered to the Administrative Agent (whether as a result of the failure to
satisfy any applicable conditions or otherwise), or (d) fail to continue LIBOR
Loan for which a Notice of Interest Period Selection has been delivered to the
Administrative Agent, the Borrower shall pay to the appropriate Lender within
five (5) Business Days after demand (accompanied by a certificate of such Lender
setting forth in reasonable detail the calculation of any amount so demanded) a
prepayment fee, failure to borrow fee, failure to convert fee or fail to
continue fee, as the case may be (determined as though 100% of the LIBOR Loan
had been funded in the London interbank eurodollar currency market), equal to
the sum of:
(a)$250; plus
(b)the amount, if any, by which (i) the additional interest would have accrued
on the amount prepaid or not borrowed at the LIBOR Rate for LIBOR Loans if that
amount had remained or been outstanding through the last day of the applicable
Interest Period (excluding however the portion thereof attributable to the
Applicable Margin) exceeds (ii) the interest that such Lender could recover by
placing such amount on deposit in the London interbank eurodollar currency
market for a period beginning on the date of the prepayment or failure to borrow
and ending on the last day of the applicable Interest Period (or, if no deposit
rate quotation is available for such period, for the most comparable period for
which a deposit rate quotation may be obtained); plus
(c)Any cost or lost income of the Lenders in connection with either (i)
terminating and/or unwinding the foreign exchange contract previously in place
or (ii) entering into a new foreign exchange contract hedging a prior foreign
exchange contract; plus
(d)all out-of-pocket expenses incurred by such Lender reasonably attributable to
such payment, prepayment or failure to borrow.
Each Lender's determination of the amount of any prepayment fee payable under
this Section 2.13 shall be conclusive in the absence of manifest error. The
Lender making such determination may specify that such payments be made in the
applicable Committed Currency (if any) or in the Equivalent in Dollars of the
applicable Committed Currency (if any), at its election. The

44

--------------------------------------------------------------------------------



obligations of the Borrower under this Section 2.13 shall survive the payment
and performance of the Obligations and the termination of this Agreement.
2.14.Security.
(a)Security Documents. The Loans, together with all other Obligations, shall be
secured by the Liens granted by the Borrower under the Security Documents. All
obligations of a Guarantor under the Credit Documents shall be secured by the
Liens granted by such Guarantor under the Security Documents. So long as the
terms thereof are in compliance with this Agreement, each Lender Rate Contract
and Lender Bank Product shall be secured by the Lien of the Security Documents
with the priority set forth in Section 6.02.
(b)Further Assurances. The Borrower shall deliver, and shall cause each
Guarantor to deliver, to the Administrative Agent such mortgages, deeds of
trust, security agreements, pledge agreements, lessor consents and estoppels
(containing appropriate mortgagee and lender protection language), control
agreements, and other instruments, agreements, certificates, opinions and
documents (including Uniform Commercial Code financing statements and fixture
filings and landlord waivers) as the Administrative Agent may reasonably request
to:
(i)grant, perfect, maintain, protect and evidence security interests in favor of
the Administrative Agent, for the benefit of the Administrative Agent and the
Lenders, in any or all present and future property (other than Excluded Assets,
and other than, as to perfection, De Minimis Accounts) of the Borrower and the
Guarantors prior to the Liens or other interests of any Person, except for
Permitted Liens; and
(ii)otherwise establish, maintain, protect and evidence the rights provided to
the Administrative Agent, for the benefit of the Administrative Agent and the
Lenders, pursuant to the Security Documents.
The Borrower shall fully cooperate with the Administrative Agent and the Lenders
and perform all additional acts reasonably requested by the Administrative Agent
or any Lender to effect the purposes of this Section 2.14.
2.15.Replacement of the Lenders.
(a)If (i) any Lender shall become a Defaulting Lender, (ii) any Lender
shall suspend its obligation to make or maintain LIBOR Loans pursuant to
Section 2.11(b) for a reason which is not applicable to any other Lender,
(iii) any Lender shall demand any payment under Section 2.11(c), 2.11(d) or
2.12(a) and, in each case, such Lender has declined or is unable to designate a
different lending office in accordance with Section 2.15(b) or (iv) any Lender
has not consented to a proposed change, waiver, discharge or termination of the
provisions of this Agreement as contemplated by Section 8.04 that requires the
consent of all Lenders or each Lender affected thereby and which has been
approved by the Required Lenders as provided in Section 8.04, then the
Administrative Agent may (or upon the written request of the Borrower, if the
Borrower has located or identified a replacement Lender that is an Eligible
Assignee and is reasonably acceptable to the Administrative Agent as
contemplated below, shall use commercially reasonable efforts to) replace such
Lender (the “affected Lender”), or cause such affected Lender to be replaced,
with another lender (the “replacement Lender”) satisfying the requirements of an
Assignee Lender under Section 8.05(c), by having the affected Lender sell and
assign all of its rights and obligations under this Agreement and the other
Credit Documents (including for purposes of this Section 2.15, participations in
L/C Obligations and in Swing Line Loans) to the replacement Lender pursuant to
Section 8.05(c); provided, however, that, in each case, if the Borrower seeks to
exercise such right, it must do so within sixty (60) days after it first knows
or should have known of the occurrence of the event or events giving rise to
such right, and neither the Administrative Agent nor any Lender shall have any
obligation to identify or locate a replacement Lender for the Borrower (it being
expressly agreed that in such circumstances it is the Borrower's obligation to
identify or locate a replacement Lender that is an Eligible Assignee and is
acceptable to the Administrative Agent). Upon receipt by any affected Lender of
a written notice from the Administrative Agent stating that the Administrative
Agent is exercising the replacement right set forth in this Section 2.15, such
affected Lender shall sell and assign all of its rights and obligations under
this Agreement and the other Credit Documents (including for purposes of this
Section 2.15, participations in L/C Obligations and in Swing Line Loans) to the
replacement Lender pursuant to an Assignment Agreement and Section 8.05(c) for a
purchase price equal to the sum of the principal amount of the affected Lender's
Loans so sold and assigned or such other amount is agreed to by such affected
Lender and such replacement Lender), all accrued and unpaid interest thereon and
its ratable share of all fees and other amounts to which it is entitled.
(b)If any Lender requests compensation under Section 2.11(c) or 2.11(d), or
requires the Borrower to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section  2.12, then such Lender shall (at the request of the Borrower) use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its

45

--------------------------------------------------------------------------------



offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.11(c), 2.11(d) or 2.12, as the case may be, in the future, and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.
2.16.Defaulting Lenders.
(a)Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:
(i) Waivers and Amendments. Such Defaulting Lender's right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and in the
paragraph immediately following subsection (i) of Section 8.04.
(ii)Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Section 6.02 or
otherwise), subject to the proviso in Section 2.10(a)(ii), shall be applied at
such time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by such Defaulting Lender to the L/C Issuer or the Swing Line
Lender; third, if so determined by the Administrative Agent or requested by the
L/C Issuer or Swing Line Lender, to Cash Collateralize the L/C Issuer's Fronting
Exposures with respect to such Defaulting Lender in accordance with Section
2.16(c); fourth, if so requested by the Borrower (so long as no Default exists),
to the funding of any Loan in respect of which that Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so agreed by the Administrative Agent and the
Borrower, to be held in a deposit account and released in order to (x) satisfy
such Defaulting Lender's potential future funding obligations with respect to
Loans under this Agreement and (y) Cash Collateralize the L/C Issuer's future
Fronting Exposures with respect to such Defaulting Lender with respect to future
Letters of Credit issued under this Agreement, in accordance with Section
2.16(c); sixth, to the payment of any amounts owing to the Lenders, the L/C
Issuer or the Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or the Swing Line
Lender against that Defaulting Lender as a result of such Defaulting Lender's
breach of its obligations under this Agreement; seventh, so long as no Default
exists, to the payment of any amounts owing to the Borrower as a result of any
judgment of a court of competent jurisdiction obtained by the Borrower against
such Defaulting Lender as a result of such Defaulting Lender's breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or L/C Borrowing
in respect of which such Defaulting Lender has not fully funded its appropriate
share, and (y) such Loans were made or the related Letters of Credit were issued
at a time when the conditions set forth in Section 3.02 were satisfied or
waived, such payment shall be applied solely to pay the Loans of, and L/C
Borrowings owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or L/C Borrowings owed to, such
Defaulting Lender. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section
2.16(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.
(iii) Certain Fees. Any Defaulting Lender (A) shall not be entitled to receive
any Commitment Fee under Section 2.05(b) for any period during which that Lender
is a Defaulting Lender (and the Borrower shall not be required to pay any such
fees that otherwise would have been required to have been paid to that
Defaulting Lender) and (B) shall be limited in its right to receive Letter of
Credit fees as provided in Section 2.02(i).
(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender's Revolving Proportionate Share of the Effective
Amount of L/C Obligations and Swing Line Loans shall automatically (effective on
the day such Lender becomes a Defaulting Lender) be reallocated among the
Non-Defaulting Lenders in accordance with their respective Revolving
Proportionate Shares (calculated without regard to such Defaulting Lender's
Revolving Loan Commitment) but only to the extent that (A) the conditions set
forth in Section 3.02 are satisfied at such time (and, unless the Borrower shall
have otherwise notified the Administrative Agent at the time, the Borrower shall
be deemed to have represented and warranted that such conditions are satisfied
at such time), and (B) such reallocation does not cause the sum of (I) the
Effective Amount of all Revolving Loans made by such Lender outstanding at such
time and (II) such Lender's Total Lender Risk Participation at such time to
exceed such Lender's Revolving Loan Commitment at such time. No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender

46

--------------------------------------------------------------------------------



arising from that Lender having become a Defaulting Lender, including any claim
of a Non-Defaulting Lender as a result of such Non-Defaulting Lender's increased
exposure following such reallocation
(v) Cash Collateral; Prepayment of Swing Line Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, immediately following notice by the Administrative
Agent, (x) first, prepay Swing Line Loans in an amount equal to the Swing Line
Lenders' Fronting Exposure and (y) Cash Collateralize such Defaulting Lender's
Revolving Proportionate Share of the Effective Amount of L/C Obligations (after
giving effect to any partial reallocation pursuant to clause (iv) above) in
accordance with Section 2.16(c).
(b)Defaulting Lender Cure. If the Borrower, the Administrative Agent, the L/C
Issuer and the Swing Line Lender agree in writing in their sole discretion that
a Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Revolving Loans and funded and
unfunded participations in Letters of Credit and Swing Line Loans to be held on
a pro rata basis by the Lenders in accordance with their Revolving Proportionate
Shares (without giving effect to Section 2.16(a)(iv)), whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Non-Defaulting Lender will constitute
a waiver or release of any claim of any party hereunder arising from that
Lender's having been a Defaulting Lender.
(c) Cash Collateral Provisions.
(i) At any time that there shall exist a Defaulting Lender, within one (1)
Business Day after the request of the Administrative Agent or the L/C Issuer,
the Borrower shall deliver to the Administrative Agent Cash Collateral in an
amount sufficient to cover all Fronting Exposure (after giving effect to Section
2.16(a)(iv) and any Cash Collateral provided by the Defaulting Lender). In
addition, as a condition to issuing any Letter of Credit, the L/C Issuer may
require that the Borrower deliver to the Administrative Agent Cash Collateral in
an amount sufficient to cover all Fronting Exposure (after giving effect to
Section 2.16(a)(iv) and any Cash Collateral provided by the Defaulting Lender).
(ii)All Cash Collateral shall be maintained in blocked deposit accounts with the
Administrative Agent. The Borrower, and to the extent provided by any Lender,
such Lender, hereby grants to (and subjects to the control of) the
Administrative Agent, for the benefit of the Administrative Agent and the L/C
Issuer, and agrees to maintain, a first priority security interest in all such
cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to clause (iii) below. If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent as herein provided, or that the total amount
of such Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, within one (1) Business Day after the request of the Administrative Agent,
pay or provide to the Administrative Agent additional Cash Collateral in an
amount sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by the Defaulting Lender).
(iii) Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under any of this Section 2.16 in respect of Letters of
Credit, shall be held and applied to the satisfaction of the specific L/C
Obligations, obligations to fund participations therein (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may be provided for herein.
(iv) Cash Collateral (or the appropriate portion thereof) provided to reduce
Fronting Exposure or other obligations shall be released promptly following (A)
the elimination of the applicable Fronting Exposure or other obligations giving
rise thereto (including by the termination of Defaulting Lender status of the
applicable Lender (or, as appropriate, its assignee)), or (B) the Administrative
Agent's good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of an Event of Default under
Section 6.01(a) (and, following the application as provided in clause (iii)
above, may be otherwise applied in accordance with Section 6.02), and (y) the
Person providing Cash Collateral and the L/C Issuer may agree that Cash
Collateral shall not be released but instead held to support future anticipated
Fronting Exposure or other obligations.

47

--------------------------------------------------------------------------------



ARTICLE III. CONDITIONS PRECEDENT.
3.01.Initial Conditions Precedent. The obligations of the Lenders to make the
Loans comprising the initial Borrowing are subject to the satisfaction or waiver
of the conditions set forth on Schedule 3.01 and receipt (or waiver of receipt)
by the Administrative Agent, on or prior to the Second Restatement Effective
Date, of each item listed on Schedule 3.01, each in form and substance
satisfactory to the Administrative Agent and each Lender, and with sufficient
copies for, the Administrative Agent and each Lender.
3.02. Conditions Precedent to each Credit Event. The occurrence of each Credit
Event (including the initial Borrowing) is subject to the further conditions
that:
(a)The Borrower shall have delivered to the Administrative Agent and, if
applicable, the L/C Issuer or the Swing Line Lender, the Notice of Borrowing or
Letter of Credit Application, as the case may be, for such Credit Event in
accordance with this Agreement; and
(b)On the date such Credit Event is to occur and after giving effect to such
Credit Event, the following shall be true and correct:
(i)The representations and warranties of the Loan Parties set forth in
Article IV and in the other Credit Documents are true and correct in all
material respects (except to the extent that such representation and warranty is
qualified by materiality, in which case such representation and warranty must be
true in all respects) as if made on such date (except for representations and
warranties expressly made as of a specified date, which shall be true and
correct in all material respects (except to the extent that such representation
and warranty is qualified by materiality, in which case such representation and
warranty must be true in all respects) as of such date);
(ii)No Default has occurred and is continuing or will result from such Credit
Event; and
(iii)No material adverse change in the assets, liabilities, financial condition,
business operations or performance of the Loan Parties, taken as a whole, having
occurred since December 31, 2012.
The submission by the Borrower to the Administrative Agent of each Notice of
Borrowing and each Letter of Credit Application shall be deemed to be a
representation and warranty by the Borrower that each of the statements set
forth above in this Section 3.02(b) is true and correct as of the date of such
notice.
ARTICLE IV. REPRESENTATIONS AND WARRANTIES.
4.01.Representations and Warranties. In order to induce the Administrative Agent
and the Lenders to enter into this Agreement, the Borrower hereby represents and
warrants to the Administrative Agent and the Lenders for the Borrower and each
of the other Loan Parties as follows:
(a)Due Formation, Qualification, etc. Each Loan Party (i) is a corporation,
partnership or limited liability company duly organized, validly existing and in
good standing under the laws of its jurisdiction of incorporation or formation;
(ii) has the power and authority to own, lease and operate its properties and
carry on its business as now conducted; and (iii) is duly qualified, licensed to
do business and in good standing as a foreign corporation, partnership or
limited liability company, as applicable, in each jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification or license and where the failure to be so qualified
or licensed, individually or in the aggregate could reasonably be expected to
have a Material Adverse Effect.
(b)Authority. The execution, delivery and performance by each Loan Party of each
Credit Document executed, or to be executed, by such Loan Party and the
consummation of the transactions contemplated thereby (i) are within the power
of such Loan Party and (ii) have been duly authorized by all necessary corporate
or company actions on the part of such Loan Party.
(c)Enforceability. Each Credit Document executed, or to be executed, by each
Loan Party has been, or will be, duly executed and delivered by such Loan Party
and constitutes, or will constitute, a legal, valid and binding obligation of
such Loan Party, enforceable against such Loan Party in accordance with its
terms, except as limited by bankruptcy, insolvency or other laws of general
application relating to or affecting the enforcement of creditors' rights
generally and general principles of equity.

48

--------------------------------------------------------------------------------



(d)Non-Contravention. The execution and delivery by each Loan Party of the
Credit Documents executed by such Loan Party and the performance and
consummation of the transactions (including the use of loan and letter of credit
proceeds) contemplated thereby do not (i) violate any Requirement of Law
applicable to such Loan Party; (ii) violate any provision of, or result in the
breach or the acceleration of, or entitle any other Person to accelerate
(whether after the giving of notice or lapse of time or both), any Contractual
Obligation of such Loan Party; (iii) result in the creation or imposition of any
Lien (or the obligation to create or impose any Lien) upon any property, asset
or revenue of such Loan Party (except such Liens as may be created in favor of
the Administrative Agent for the benefit of itself and the Lenders pursuant to
this Agreement or the other Credit Documents) or (iv) violate any provision of
any existing law, rule, regulation, order, writ, injunction or decree of any
court or Governmental Authority to which it is subject, in each case except
where such breach or violation could not reasonably be expected to result in a
Material Adverse Effect.
(e)Approvals.
(i)No consent, approval, order or authorization of, or registration, declaration
or filing with, any Governmental Authority or other Person (including, without
limitation, the equity holders of any Person) is required in connection with the
borrowing of Loans, the granting of Liens under the Credit Documents, the
execution and delivery of the Credit Documents (or any documents executed in
connection therewith) executed by any Loan Party or the performance or
consummation of the transactions contemplated hereby and thereby, except for
those which have been made or obtained and are in full force and effect.
(ii) All Governmental Authorizations necessary to the operations of the Loan
Parties have been duly obtained and are in full force and effect without any
known conflict with the rights of others and free from any unduly burdensome
restrictions, except where any such failure to obtain such Governmental
Authorizations or any such conflict or restriction could not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect. No Loan Party has received any written notice or other written
communications from any Governmental Authority regarding (i) any revocation,
withdrawal, suspension, termination or modification of, or the imposition of any
material conditions with respect to, any Governmental Authorization, or (ii) any
other limitations on the conduct of business by any Loan Party, except where any
such revocation, withdrawal, suspension, termination, modification, imposition
or limitation could not reasonably be expected to have, either individually or
in the aggregate, a Material Adverse Effect.
(iii)No Governmental Authorization is required for either (x) the pledge or
grant by the Borrower or any Guarantor as applicable of the Liens purported to
be created in favor of the Administrative Agent in connection herewith or any
other Credit Document or (y) the exercise by the Administrative Agent of any
rights or remedies in respect of any Collateral (whether specifically granted or
created pursuant to any of the Security Documents or created or provided for by
any Governmental Rule), except for (1) such Governmental Authorizations that
have been obtained and are in full force and effect and fully disclosed to
Administrative Agent in writing, (2) filings or recordings contemplated in
connection with this Agreement or any Security Document, and (3) Governmental
Authorizations, if any, required in connection with dispositions of Collateral
at the time of such disposition.
(f)No Violation or Default. No Loan Party is in violation of or in default with
respect to (i) any Requirement of Law applicable to such Person or (ii) any
Contractual Obligation of such Person (nor is there any waiver in effect which,
if not in effect, could result in such a violation or default), where, in each
case, such violation or default could reasonably be expected to have a Material
Adverse Effect. Without limiting the generality of the foregoing, no Loan Party
(A) has violated any Environmental Laws, (B) has any liability under any
Environmental Laws or (C) has received notice or other communication of an
investigation or is under investigation by any Governmental Authority having
authority to enforce Environmental Laws, where such violation, liability or
investigation could reasonably be expected to have a Material Adverse Effect. No
Default has occurred and is continuing.
(g)Litigation. Except as set forth in Schedule 4.01(g), no actions (including
derivative actions), suits, proceedings (including arbitration proceedings or
mediation proceedings) or investigations are pending or threatened against any
Loan Party at law or in equity in any court, arbitration proceeding or before
any other Governmental Authority which (i) could reasonably be expected to
(alone or in the aggregate) have a Material Adverse Effect, or (ii) seek to
enjoin, either directly or indirectly, the execution, delivery or performance by
any Loan Party of the Credit Documents or any documents executed in connection
therewith.
(h)Real Property, Etc.
(i)All real property owned or leased by the Borrower and the Guarantors as of
the date hereof is described (including, as to real property owned, a legal
description) in Schedule 4.01(h). The Loan Parties own and have good

49

--------------------------------------------------------------------------------



and marketable title, or a valid leasehold interest in, all their respective
properties and assets as reflected in the most recent Financial Statements
delivered to the Administrative Agent (except those assets and properties
disposed of since the date of such Financial Statements) and all respective
assets and properties acquired by the Loan Parties since such date (except those
disposed of since such date), except  in each case, such defects in title that,
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect. Such assets and properties are subject to no Lien, except for Permitted
Liens. Except as could not reasonably be expected to have a Material Adverse
Effect, each of the Loan Parties has complied in all material respects with all
material obligations under all material leases to which it is a party and enjoys
peaceful and undisturbed possession under such leases.
(ii)No Loan Party (A) has violated any Environmental Laws, (B) has any liability
under any Environmental Laws or (C) has received notice or other communication
of an investigation or is under investigation by any Governmental Authority
having authority to enforce Environmental Laws, where such violation, liability
or investigation could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. Each Loan Party's use and operation of its
business properties are in compliance with all applicable Governmental Rules,
including all applicable land use and zoning laws, except to the extent that
non-compliance could not reasonably be expected to have a Material Adverse
Effect.
(i)Financial Statements. The Financial Statements of the Loan Parties which have
been delivered to the Administrative Agent (i) are in accordance with the books
and records of the Loan Parties, which have been maintained in accordance with
good business practice; (ii) have been prepared in conformity with GAAP; and
(iii) fairly present in all material respects the financial conditions and
results of operations of the Loan Parties as of the date thereof and for the
period covered thereby. None of the Loan Parties has any Contingent Obligations,
liability for taxes or other outstanding obligations which, in any such case,
are material in the aggregate, except as disclosed in the audited Financial
Statements of the Loan Parties for the fiscal year ended December 31, 2012 and
unaudited Financial Statements for the fiscal year to date ended as of March 31,
2013, furnished to the Administrative Agent prior to the date hereof, or in the
Financial Statements delivered to the Administrative Agent pursuant to clause
(i) or (ii) of Section 5.01(a) (except those Contingent Obligations, liabilities
for taxes and other outstanding obligations incurred in the ordinary course of
business or otherwise in compliance with this Agreement since the date of such
Financial Statements).
(j)Creation, Perfection and Priority of Liens; Equity Securities .
(i)As of the Second Restatement Effective Date (or as of the date any Loan Party
becomes party to the Credit Documents after the Second Restatement Effective
Date, as to such Loan Party), (x) the execution and delivery of the Security
Documents by the Loan Parties party thereto, together with the filing of any
Uniform Commercial Code financing statements and the recording of the U.S.
Patent and Trademark Office filings and U.S. Copyright Office filings delivered
to the Administrative Agent for filing and recording, and as of the date
delivered, the recording of any mortgages or deeds of trust delivered to the
Administrative Agent for recording (but not yet recorded), are effective to
create in favor of the Administrative Agent for the benefit of itself and the
Lenders, as security for the Obligations, a valid and, to the extent such Liens
may be perfected by such filings and recordations, perfected first priority Lien
on all of the Collateral as of the Second Restatement Effective Date (or as of
the date any Loan Party becomes party to the Credit Documents after the Second
Restatement Effective Date, as to such Loan Party) (subject only to Permitted
Liens), and (y) all filings and, to the extent requested by the Administrative
Agent, other actions necessary or desirable to perfect and maintain the
perfection and first priority status of such Liens have been duly made or taken
and remain in full force and effect. In the case of deposit accounts and
accounts with any securities intermediary maintained in the United States of
America and pledged to the Administrative Agent under the Security Agreement,
when the Control Agreements have been duly executed and delivered by the
Borrower or applicable Guarantor, the Administrative Agent and the applicable
depository bank or securities intermediary, as the case may be, the Security
Agreement (together with such Control Agreements) shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
such Borrower or Guarantor in such Collateral, as security for the Obligations,
in each case prior and superior to the Lien of any other Person.
(ii)All outstanding Equity Securities of the Loan Parties are duly authorized,
validly issued, fully paid and non-assessable. Except as set forth on
Schedule 4.01(j)(ii), as of the date hereof there are no outstanding
subscriptions, options, conversion rights, warrants or other agreements or
commitments of any nature whatsoever (firm or conditional) obligating the Loan
Parties to issue, deliver or sell, or cause to be issued, delivered or sold, any
additional Equity Securities of the Loan Parties, or obligating the Loan Parties
to grant, extend or enter into any such agreement or commitment. All Equity
Securities of the Loan Parties have been offered and sold in compliance with all
federal and state securities laws and all other Requirements of Law, except
where any failure to comply could not reasonably be expected to have a Material
Adverse Effect.

50

--------------------------------------------------------------------------------



(k)ERISA. Except as set forth on Schedule 4.01(k):
(i)Based upon the actuarial assumptions specified for funding purposes in the
latest valuation of each Pension Plan that any Loan Party or any ERISA Affiliate
maintains or contributes to, or has any obligation under, the aggregate benefit
liabilities of such Pension Plan within the meaning of Section 4001 of ERISA did
not exceed the aggregate value of the assets of such Pension Plan. Neither any
Loan Party nor any ERISA Affiliate has any liability with respect to any
post-retirement benefit under any employee welfare plan (as defined in Section
3(1) of ERISA), other than liability for health plan continuation coverage
described in Part 6 of Title I(B) of ERISA, which liability for health plan
continuation coverage could not have a Material Adverse Effect.
(ii)Each Pension Plan complies, in both form and operation, in all material
respects, with its terms, ERISA and the Code, and no condition exists or event
has occurred with respect to any such Pension Plan which would result in the
incurrence by any Loan Party or any ERISA Affiliate of any material liability,
fine or penalty. Each Pension Plan, related trust agreement, arrangement and
commitment of any Loan Party or any ERISA Affiliate is legally valid and binding
and in full force and effect. No Pension Plan is being audited or investigated
by any government agency or is subject to any pending or threatened claim or
suit. No Loan Party or ERISA Affiliate has engaged in a prohibited transaction
under Section 406 of ERISA or Section 4975 of the Code with respect to any
Pension Plan which would result in the incurrence by any Loan Party or ERISA
Affiliate of any material liability.
(iii)None of the Loan Parties and the ERISA Affiliates contributes to or has any
material contingent obligations to any Multiemployer Plan. None of the Loan
Parties and the ERISA Affiliates has incurred any material liability (including
secondary liability) to any Multiemployer Plan as a result of a complete or
partial withdrawal from such Multiemployer Plan under Section 4201 of ERISA or
as a result of a sale of assets described in Section 4204 of ERISA. None of the
Loan Parties and the ERISA Affiliates has been notified that any Multiemployer
Plan is in reorganization or insolvent under and within the meaning of
Section 4241 or Section 4245 of ERISA or that any Multiemployer Plan intends to
terminate or has been terminated under Section 4041A of ERISA.
(iv)No Loan Party has (A) engaged in any transaction prohibited by any
Governmental Rule applicable to any Foreign Plan; (B) failed to make full
payment when due of all amounts due as contributions to any Foreign Plan; or
(C) otherwise failed to comply with the requirements of any Governmental Rule
applicable to any Foreign Plan, where singly or cumulatively, the above could
reasonably be expected to have a Material Adverse Effect.
(l)Margin Stock; Other Regulations. No Loan Party owns any Margin Stock which,
in the aggregate, would constitute a substantial part of the assets of the
Borrower or the Loan Parties (taken as a whole), and not more than 25% of the
value (as determined by any reasonable method) of the assets of any Loan Party
is represented by Margin Stock, and no proceeds of any Loan or any Letter of
Credit will be used, whether directly or indirectly, to purchase, acquire or
carry any Margin Stock or to extend credit, directly or indirectly, to any
Person for the purpose of purchasing or carrying any Margin Stock (other than
for a Permitted Stock Repurchase or Permitted Acquisition, in each case,
consummated in compliance with this Agreement and applicable Governmental
Rules). No Loan Party is subject to regulation under the Investment Company Act
of 1940, the Federal Power Act, the Interstate Commerce Act, any state public
utilities code or to any other Governmental Rule limiting its ability to incur
indebtedness.
(m)Trademarks, Patents, Copyrights and Licenses. The Loan Parties each possess
and either own, or have the right to use to the extent required, all necessary
trademarks, trade names, copyrights, patents, patent rights and licenses which
are material to the conduct of their respective businesses as now operated. The
Loan Parties each conduct their respective businesses without infringement or,
to the Borrower's knowledge, claim of infringement of any trademark, trade name,
trade secret, service mark, patent, copyright, license or other intellectual
property rights of any other Person (which is not a Loan Party), except where
such infringement or claim of infringement could not reasonably be expected to
have a Material Adverse Effect. There is no infringement or, to the Borrower's
knowledge, claim of infringement by others of any material trademark, trade
name, trade secret, service mark, patent, copyright, license or other
intellectual property right of the Borrower or any of the other Loan Parties,
except where such infringement or claim of infringement could not reasonably be
expected to have a Material Adverse Effect. Each of the patents, trademarks,
trade names, service marks and copyrights owned by the Borrower or a Guarantor
as of the date hereof and which is registered with any Governmental Authority is
set forth on the schedules to the Intellectual Property Security Agreement.
(n)Governmental Charges. The Loan Parties have filed or caused to be filed all
U.S. federal and other material tax returns which are required to be filed by
them. The Loan Parties have paid, or made provision for the payment of, all U.S.
federal and other material taxes and other Governmental Charges which have or
may have become due pursuant to said returns or otherwise, except such
Governmental Charges, if any, which are being contested in good faith by
appropriate

51

--------------------------------------------------------------------------------



proceedings and as to which adequate reserves (determined in accordance with
GAAP) have been established. Proper and accurate amounts (other than
non-material amounts) have been withheld by each Loan Party from its employees
for all periods in full and complete compliance with the tax, social security
and unemployment withholding provisions of applicable federal, state, local and
foreign law and such withholdings have been timely paid to the respective
Governmental Authorities. No Loan Party has executed or filed with the IRS or
any other Governmental Authority any agreement or other document extending, or
having the effect of extending, the period for assessment or collection of any
taxes or Governmental Charges.
(o)Subsidiaries, Etc. Schedule 4.01(o) (as supplemented by the Borrower in a
notice delivered pursuant to Section 5.01(a)(vii)) sets forth each of the
Subsidiaries of each Loan Party, its jurisdiction of organization, the classes
of its Equity Securities, the number of Equity Securities of each such class
issued and outstanding, the percentages of Equity Securities of each such class
owned directly or indirectly by each Loan Party and whether such Loan Party owns
such Equity Securities directly or, if not, the Subsidiary of such Loan Party
that owns such Equity Securities and the number of Equity Securities and
percentages of Equity Securities of each such class owned directly or indirectly
by such Loan Party (except in each case for information not yet required to be
updated pursuant to Section 5.01(a)(vii)). Except as set forth on Schedule
4.01(o) (as supplemented as set forth above), none of the Loan Parties currently
has any Subsidiaries (except in each case for information not yet required to be
updated pursuant to Section 5.01(a)(vii)). All of the outstanding Equity
Securities of each such Subsidiary indicated on Schedule 4.01(o) as owned by
each Loan Party are owned beneficially and of record by such Loan Party free and
clear of all adverse claims, except as a result of any dispositions permitted
under Section 5.02(c)(vi) or any mergers or dissolutions permitted hereunder.
(p)Solvency, Etc. The Loan Parties are, on a consolidated basis, Solvent, and
after the execution and delivery of the Credit Documents and the consummation of
the transactions contemplated thereby (including the Transactions), the Loan
Parties, on a consolidated basis, will be Solvent.
(q)Labor Matters. There are no disputes presently subject to grievance
procedure, arbitration or litigation under any of the collective bargaining
agreements, employment contracts or employee welfare or incentive plans to which
any Loan Party is a party, and there are no strikes, lockouts, work stoppages or
slowdowns, or, to the knowledge of the Borrower, jurisdictional disputes or
organizing activities occurring or threatened which alone or in the aggregate
could have a Material Adverse Effect.
(r)No Material Adverse Effect. Since December 31, 2012, no event has occurred
and no condition exists which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
(s)Accuracy of Information Furnished; Compliance with Material Documents.
(i) The Credit Documents and the other certificates, statements and information
(excluding projections) furnished by the Loan Parties to the Administrative
Agent and the Lenders in connection with the Credit Documents and the
transactions contemplated thereby, taken as a whole, do not contain any untrue
statement of a material fact and do not omit to state any material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading. All projections furnished by the Loan
Parties to the Administrative Agent and the Lenders in connection with the
Credit Documents and the transactions contemplated thereby have been prepared in
good faith on the basis of information and assumptions that the Borrower
believed to be reasonable as of the date such material was prepared (it being
understood that the projections are subject to significant uncertainties and
contingencies, many of which are beyond the Borrower's control, and that no
assurance can be given that the projections will be realized).
(ii)    The copies of the Material Documents which have been delivered to the
Administrative Agent in accordance with Section 3.01 are true, correct and
complete copies of the respective originals thereof, as in effect on the Second
Restatement Effective Date, and no amendments or modifications have been made to
the Material Documents, except as set forth by documents delivered to the
Administrative Agent in accordance with said Section 3.01 or otherwise permitted
under Section 5.02(l). Except as permitted by Section 5.02(l), none of the
Material Documents has been terminated and each of the Material Documents is in
full force and effect. Except as permitted by Section 5.02(l) or as would not
have a Material Adverse Effect, none of the Loan Parties is in default in the
observance or performance of any of its material obligations under the Material
Documents and each Loan Party has taken all action required to be taken as of
the Second Restatement Effective Date to keep unimpaired its rights thereunder
(other than possible defaults which may be the subject of any litigation
referred to in Schedule 4.01(g)).
(t)Brokerage Commissions. No person is entitled to receive any brokerage
commission, finder's fee or similar fee or payment in connection with the
extensions of credit contemplated by this Agreement as a result of any agreement
entered into by any Loan Party.

52

--------------------------------------------------------------------------------



(u)Policies of Insurance. The properties of the Loan Parties are insured with
financially sound (to Borrower's knowledge) and reputable insurance companies
not Affiliates of the Loan Parties, in such amounts, with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the Loan Parties
operate. Schedule 4.01(u) sets forth a true and complete listing of all
insurance maintained by the Loan Parties as of the Second Restatement Effective
Date. As of the date hereof, such insurance has not been terminated and is in
full force and effect, and each of the Loan Parties has taken all action
required to be taken as of the date of this Agreement to keep unimpaired its
rights thereunder.
(v) Agreements with Affiliates and Other Agreements. Except as disclosed on
Schedule 4.01(v), no Loan Party has entered into and, as of the date of the
applicable Credit Event does not contemplate entering into, any material
agreement or contract with any Affiliate of any Loan Party, except upon terms at
least as favorable to such Loan Party as an arms-length transaction with
unaffiliated Persons, based on the totality of the circumstances or as otherwise
permitted under Section 5.02(j). No Loan Party is a party to or is bound by any
Contractual Obligation or is subject to any restriction under its respective
charter or formation documents, which could not reasonably be expected to have a
Material Adverse Effect.
(w)Foreign Assets Control, Etc.
(i)No Loan Party (i) is, or is controlled by, a Designated Person; (ii) has
received funds or other property from a Designated Person; or (iii) is in breach
of or is the subject of any action or investigation under any Anti-Terrorism
Law. No Loan Party engages or will engage in any dealings or transactions, or is
or will be otherwise associated, with any Designated Person. Each Loan Party and
each of its Subsidiaries are in compliance, in all material respects, with the
Patriot Act. Each Loan Party has taken reasonable measures to ensure compliance
with the Anti-Terrorism Laws including the requirement that (i) no Person who
owns any direct or indirect interest in any Loan Party is a Designated Person,
(ii) funds invested directly or indirectly in any Loan Party are derived from
legal sources.
(ii) No portion of the proceeds of any Loan, L/C Credit Extension or other
credit made hereunder has been or will be used, directly or indirectly for, and
no fee, commission, rebate or other value has been or will be paid to, or for
the benefit of, any governmental official, political party, official of a
political party or any other Person acting in an official capacity in violation
of any applicable Governmental Rules, including the U.S. Foreign Corrupt
Practices Act of 1977, as amended.
(x)Permitted Stock Repurchase(s). The actions of the Loan Parties in connection
with any Permitted Stock Repurchase and any and all transactions entered into or
consummated by a Loan Party in connection with such Permitted Stock Repurchase
(including the purchase of the stock of the Borrower) will be and have been
consummated in accordance with applicable Governmental Rules (including, without
limitation, the General Corporation Law of the State of Delaware).
ARTICLE V. COVENANTS.
5.01.Affirmative Covenants. So long as any Loan or L/C Obligation remains
unpaid, or any other Obligation remains unpaid or unperformed, or any portion of
the Total Revolving Loan Commitment remains in force, the Borrower will comply,
and will cause compliance by the other Loan Parties, with the following
affirmative covenants, unless the Required Lenders shall otherwise consent in
writing:
(a)Financial Statements, Reports, etc. The Borrower shall furnish to the
Administrative Agent and each Lender the following, each in such form and such
detail as the Administrative Agent or the Required Lenders shall request:
(i)As soon as available and in no event later than forty-five (45) days after
the last day of each quarter (other than the last quarter of the Borrower's
fiscal year), copies of the Financial Statements of the Loan Parties (prepared
on a consolidated basis) and the balance sheets and statements of income of the
Loan Parties (prepared on a consolidating basis) for such quarter (beginning
with the quarter ending September 30, 2013 and thereafter) and for the fiscal
year to date, each certified by the president, chief executive officer, chief
operating officer or chief financial officer of the Borrower to present fairly
in all material respects the financial condition, results of operations and
other information reflected therein and to have been prepared in accordance with
GAAP (subject to normal year-end audit adjustments and the absence of
footnotes), which Financial Statements and balance sheets and statements of
income shall be accompanied by a narrative (as set forth in the related Form
10-Q) from management of the Borrower which discusses results;
(ii) As soon as available and in no event later than ninety (90) days after the
close of fiscal year 2013 and each fiscal year thereafter, copies of the
Financial Statements of the Loan Parties (prepared on a consolidated basis) and
the balance sheets and statements of income of the Loan Parties (prepared on a
consolidating basis), audited (as to the

53

--------------------------------------------------------------------------------



consolidated Financial Statements) by an independent certified public
accountants of recognized national standing acceptable to the Administrative
Agent, which Financial Statements shall be accompanied by a narrative (as set
forth in the related Form 10-K) from management of the Borrower which discusses
results and (B) copies of the unqualified opinions and, to the extent delivered,
management letters delivered by such accountants in connection with all such
Financial Statements and prepared in accordance with GAAP;
(iii)Contemporaneously with the Financial Statements for each quarter and each
year end required by the foregoing clauses (i) and (ii), a compliance
certificate of the president, chief executive officer, chief operating officer
or chief financial officer of the Borrower in substantially the form of
Exhibit G (a “Compliance Certificate”) which (A) states that no Default has
occurred and is continuing, or, if any such Default has occurred and is
continuing, a statement as to the nature thereof and what action the Borrower
proposes to take with respect thereto, (B) sets forth, for the quarter or year
covered by such Financial Statements or as of the last day of such quarter or
year (as the case may be), the calculation of the financial ratios and tests
provided in Section 5.03, and (C) sets forth information and computations
related to Sections 5.01(i), 5.02(a), 5.02(b), 5.02(d), 5.02(e) and 5.02(f) of
this Agreement and any other provisions of the Credit Documents required to be
included in such Compliance Certificate;
(iv)As soon as possible and in no event later than five (5) Business Days after
any Loan Party knows of the occurrence or existence of (A) any ERISA Event,
(B) any threatened (in writing) or actual litigation, suits, claims, disputes or
investigations against any Loan Party involving potential monetary damages
payable by any Loan Party of $10,000,000 or more (alone or in the aggregate) or
in which injunctive relief or similar relief is sought, which relief, if
granted, could have a Material Adverse Effect, (C) any other event or condition
(including (I) breach or non-performance of, or any default under, a Contractual
Obligation of the Borrower or any Guarantor; (II) any dispute, litigation,
investigation, proceeding or suspension between the Borrower or any Guarantor
and any Governmental Authority; or (III) the commencement of, or any material
development in, any litigation or proceeding affecting the Borrower or any
Guarantor, including pursuant to any applicable Environmental Laws) which,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect; (D) any Default or any default under any Subordinated
Obligations, the statement of a Responsible Officer of the Borrower setting
forth details of such event, condition, default or Default and the action which
the Borrower proposes to take with respect thereto, or (E) any material change
in accounting policies of or financial reporting practices by the applicable
Loan Party. Each notice pursuant to this Section 5.01(a)(iv) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to this Section 5.01(a)(iv) shall describe with particularity any and
all provisions of this Agreement or other Credit Document that have been
breached;
(v)As soon as available, and in any event not later than sixty (60) days after
the commencement of each fiscal year of the Borrower, the budget and projected
financial statements of the Loan Parties (on a consolidated basis) for such
fiscal year (detailed on a quarterly basis) prepared on a basis consistent with
historical financial statements, including, in each case, projected balance
sheets, statements of income and statements of cash flow of the Loan Parties (on
a consolidated basis), all in reasonable detail and with assumptions and in any
event to include quarterly projections of the Borrower's compliance with each of
the covenants set forth in Section 5.03 of this Agreement;
(vi)As soon as possible and in no event later than five (5) Business Days prior
to the occurrence of any event or circumstance that would require a prepayment
pursuant to Section 2.06(c), the statement of the president, chief executive
officer, chief operating officer or chief financial officer of the Borrower
setting forth the details thereof;
(vii)As soon as possible and in no event later than ten (10) days after such
establishment, acquisition or issuance, written notice of the establishment or
acquisition by a Loan Party of any new Subsidiary or the issuance of any new
Equity Securities of any existing Loan Party (other than the Borrower);
(viii)As soon as possible and in no event later than five (5) Business Days
after the receipt thereof by a Loan Party, a copy of any notice, summons,
citations or other written communications concerning any actual, alleged,
suspected or threatened material violation of any Environmental Law, or any
liability of a Loan Party for Environmental Damages;
(ix)As soon as possible and in no event later than ten (10) days after the
acquisition by any Loan Party of any ownership interest in real property, a
written supplement to Schedule 4.01(h);
(x)As soon as possible after the sending or filing thereof, copies of any
financial statements, reports or non-standard proxy statements that the Borrower
has made generally available to its shareholders; copies of any special reports
or registration statements or prospectuses that Borrower files with the
Securities and Exchange Commission or

54

--------------------------------------------------------------------------------



any other Governmental Authority, or any securities exchange; and copies of any
press releases (excluding quarterly earnings press releases in the normal
course) or other statements made available by the Borrower to the public
concerning material changes to or developments in the business of such Borrower;
and
(xi)Contemporaneously with the Financial Statements for each quarter and each
year end required by the foregoing clauses (i) and (ii), the notices of security
interest described in Section 4(a) of the Intellectual Property Security
Agreement with respect to the period covered by such financial statements and
the notices described in Section 4(h) and Section 4(k) of the Intellectual
Property Security Agreement with respect to the period covered by such financial
statements;
(xii)Contemporaneously with the Financial Statements for each quarter and each
year end required by the foregoing clauses (i) and (ii), a written supplement to
Schedule 4.01(h) with respect to any leasehold interest in real property
acquired during the preceding period; and
(xiii) Such other instruments, agreements, certificates, opinions, statements,
documents and information relating to the properties, operations or condition
(financial or otherwise) of the Loan Parties, and compliance by the Borrower
with the terms of this Agreement and the other Credit Documents as the
Administrative Agent or any Lender may from time to time reasonably request.
Documents required to be delivered pursuant to Section 5.01(a) may be delivered
electronically and, if so delivered, shall be deemed to have been delivered on
the date on which such documents are posted on the Borrower's behalf on SyndTrak
Online or another relevant website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) upon written
request by the Administrative Agent, the Borrower shall deliver paper copies of
such documents to the Administrative Agent for further distribution to each
Lender until a written request to cease delivering paper copies is given by the
Administrative Agent and (ii) the Borrower shall notify (which may be by
facsimile or electronic mail) the Administrative Agent of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Each Lender shall be
solely responsible for timely accessing posted documents or requesting delivery
of paper copies of such documents from the Administrative Agent and maintaining
its copies of such documents and the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery.
The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders and the L/C Issuer materials and/or information
provided by or on behalf of the Borrower hereunder (the “Borrower Materials”) by
posting the Borrower Materials on one or more Platforms and (b) certain of the
Lenders may be “public-side” Lenders (i.e. Lenders that do not wish to receive
non-public information with respect to the Loan Parties or their securities)
(each, a “Public Lender”). The Borrower hereby agrees that if at any time the
Borrower is the issuer of any outstanding debt or equity securities that are
registered or issued pursuant to a private offering or is actively contemplating
issuing any such securities it will use commercially reasonable efforts to
identify that portion of the Borrower Materials that may be distributed to the
Public Lenders and that (w) all Borrower Material that are to be made available
to Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof, (x) by marking Borrower Materials “PUBLIC” the Borrower shall be
deemed to have authorized the Administrative Agent, the L/C Issuer and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Loan Parties or their securities for purposes of United States
Federal and state security laws (provided, however, that to the extent such
Borrower Materials constitute Confidential Information, they shall be treated as
set forth in Section 8.10); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor;” and (z) the Administrative Agent shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor”.
(b)Books and Records. The Loan Parties shall at all times keep proper books of
record and account in which full, true and correct entries will be made of their
transactions in accordance with GAAP.
(c)Inspections. The Loan Parties shall permit the Administrative Agent and each
Lender, or any agent or representative thereof, upon reasonable notice and
during normal business hours so long as no Event of Default shall have occurred
and be continuing and otherwise at any time as the Administrative Agent and any
Lender may determine with or without prior notice to the Borrower, to visit and
inspect any of the properties and offices of the Loan Parties, to conduct audits
of any or all of the Collateral, to examine the books and records of the Loan
Parties and make copies thereof, and to discuss the affairs, finances and
business of the Loan Parties with, and to be advised as to the same by, their
officers, auditors and accountants, all at such times and intervals as the
Administrative Agent or any Lender may request, all at the Borrower's expense;
provided that, excluding any such visits and inspections during the continuation
of an Event of Default, only the Administrative Agent on behalf of the Lenders
may exercise rights of the Administrative Agent and the Lenders under this

55

--------------------------------------------------------------------------------



Section 5.01(c) and only one exercise of such rights in any calendar year by the
Administrative Agent shall be at the Borrower's expense; provided, further that
when an Event of Default exists, the Administrative Agent or any Lender (or any
of their respective representatives or independent contractors) may do any of
the foregoing at the expense of the Borrower. So long as no Event of Default has
occurred and is continuing, the Administrative Agent and the Lenders shall use
commercially reasonably efforts to give the Borrower the opportunity to
participate in any discussions with the Borrower's independent public
accountants. Notwithstanding anything to the contrary in this Section 5.01(c),
none of the Loan Parties will be required to disclose, permit the inspection,
examination or making copies or abstracts of, or discussion of, any document,
information or other matter that (i) constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by applicable law or any binding non-disclosure
provisions entered into in the ordinary course of business or (iii) is subject
to attorney-client or similar privilege or constitutes attorney work product.
(d)Insurance. The Loan Parties shall:
(i)Carry and maintain (A) insurance during the term of this Agreement of the
types and in the amounts customarily carried from time to time by others engaged
in substantially the same business as such Person and operating in the same
geographic area as such Person, including, but not limited to, fire, public
liability, property damage and worker's compensation and (B) if requested by the
Administrative Agent, flood insurance with respect to real property Collateral
in amounts and subject to deductibles and other terms as customarily carried
from time to time by others engaged in substantially the same business as such
Person and operating in the same geographic area as such Person, but in any
event with such provisions and amounts required to comply with applicable
Governmental Rules regarding real property Collateral.
(ii)Furnish to any Lender, upon written request, full information as to the
insurance carried;
(iii)Carry and maintain each policy for such insurance with (A) a company which
is rated A or better by A.M. Best and Company at the time such policy is placed
and at the time of each annual renewal thereof or (B) any other insurer which is
satisfactory to the Administrative Agent; and
(iv)Obtain and maintain endorsements acceptable to the Administrative Agent for
such insurance (including form 438BFU or equivalent) naming the Administrative
Agent and the Lenders as an additional insured and naming the Administrative
Agent as mortgagee and as lender's loss payee and including lender's loss
payable endorsements;
provided, however, that if any Loan Party shall fail to maintain insurance in
accordance with this Section 5.01(d), or if any Loan Party shall fail to provide
the required endorsements with respect thereto, the Administrative Agent shall
have the right (but shall be under no obligation) to procure such insurance and
the Borrower agrees to reimburse the Administrative Agent for all costs and
expenses of procuring such insurance.
(e)Governmental Charges. Each Loan Party shall promptly pay and discharge when
due  all taxes and other Governmental Charges prior to the date upon which
penalties accrue thereon, which Governmental Charges, if unpaid, could be
reasonably likely to have a Material Adverse Effect, except such taxes and other
Governmental Charges as may in good faith be contested or disputed, or for which
arrangements for deferred payment have been made; provided that in each such
case appropriate reserves are maintained in accordance with GAAP and no material
property of any Loan Party is at impending risk of being seized, levied upon or
forfeited.
(f)Use of Proceeds. The Borrower shall use the proceeds of the Revolving Loans
(i) to pay fees and expenses incurred in connection with this Agreement; (ii) to
refinance existing indebtedness of the Loan Parties (including refinancing of
the Indebtedness under the Existing Credit Agreement); (iii) to finance
Permitted Acquisitions and Permitted Stock Repurchases and (iv) (together with
Letters of Credit issued hereunder) to provide for the working capital and
general corporate purpose needs of the Loan Parties. No part of the proceeds of
any Loan or any Letter of Credit shall be used, whether directly or indirectly,
(A) to purchase, acquire or carry any Margin Stock (other than for a Permitted
Stock Repurchase or Permitted Acquisition, in each case, consummated in
compliance with this Agreement and applicable Governmental Rules) or (B) for any
purpose that entails a violation of any of the regulations of the Federal
Reserve Board, including Regulations T, U, and X.
(g)General Business Operations. Each of the Loan Parties shall (i) except as
otherwise permitted under Section 5.02(d)(i), preserve, renew and maintain in
full force its corporate, partnership or limited liability company existence and
good standing under the Governmental Rules of the jurisdiction of its
organization and all of its rights, licenses, leases, qualifications,
privileges, franchises and other authority reasonably necessary to the conduct
of its business, provided that the Loan Parties shall be permitted to dissolve
Immaterial Subsidiaries from time to time in the Loan Parties' reasonable
business

56

--------------------------------------------------------------------------------



judgment, (ii) conduct its business activities in compliance with all
Requirements of Law in all material respects and, except as could not reasonably
be expected to have a Material Adverse Effect, all Contractual Obligations
applicable to such Person, (iii) keep all property useful and necessary in its
business in good working order and condition, ordinary wear and tear excepted
and from time to time make, or cause to be made, all necessary and proper
repairs, except, in each case, where any failure, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect,
(iv) maintain, preserve and protect all of its rights to enjoy and use material
trademarks, trade names, service marks, patents, copyrights, licenses, leases,
franchise agreements and franchise registrations necessary to its business and
(v) conduct its business in an orderly manner without voluntary material
interruption. Neither the Borrower nor any Guarantor shall reincorporate or
reorganize itself under the laws of any jurisdiction other than the jurisdiction
in which it is incorporated or organized as of the Second Restatement Effective
Date (or the date it became a Guarantor) unless (A) the Administrative Agent
shall hold a perfected, first priority security interest in and Lien on all of
the assets of such reincorporated or reorganized entity (subject to Permitted
Liens) and (B) the Administrative Agent shall have received thirty (30) days
prior written notice.
(h)Compliance with Laws . Each Loan Party shall comply with the requirements of
all applicable laws, rules, regulations and orders of any Governmental Authority
(including, without limitation, all Environmental Laws), noncompliance with
which could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and the inventory of each Loan Party shall comply with
the Fair Labor Standards Act.
(i)New Subsidiaries. The Borrower shall, at its own expense promptly, and in any
event (i) prior to or contemporaneously with the next Financial Statements for
each quarter and each year end required to be delivered by Section 5.01(a)(i)
and (ii) (or such longer period of time as may be agreed to by the
Administrative Agent in its reasonable discretion) after the formation or
acquisition of any Domestic Subsidiary (other than an Immaterial Subsidiary) or
after any Domestic Subsidiary that is an Immaterial Subsidiary ceases to be an
Immaterial Subsidiary and (ii) prior to or contemporaneously with the next
Financial Statements for each quarter and each year end required to be delivered
by Section 5.01(a)(i) and (ii) (as such time period may be extended by the
Administrative Agent) after the formation or acquisition of any Foreign
Subsidiary (other than an Immaterial Subsidiary) or after any Foreign Subsidiary
that is an Immaterial Subsidiary ceases to be an Immaterial Subsidiary: (A)
notify the Administrative Agent of such event in writing (to the extent notice
has not already been provided in accordance with Section 5.01(a)(vii)), (B)
cause each Domestic Subsidiary (other than an Immaterial Subsidiary but
including each Domestic Subsidiary that ceases to be an Immaterial Subsidiary)
and each other Loan Party (other than a Foreign Subsidiary or an Immaterial
Subsidiary), as applicable, to become a party to the Guaranty, the Security
Agreement, the Intellectual Property Security Agreement and each other
applicable Security Document in accordance with the terms thereof, execute
additional Security Documents (including a Foreign Pledge Agreement, as
applicable) if reasonably requested by the Administrative Agent and amend the
Security Documents as appropriate in light of such event to pledge to the
Administrative Agent for the benefit of itself and the Lenders (1) 100% of the
Equity Securities of each such Person which becomes a Domestic Subsidiary and
(2) 100% of the non-voting Equity Securities (within the meaning of Treasury
Regulation Section 1.956-2(c)(2) promulgated under the Code) and 65% of the
voting Equity Securities (within the meaning of Treasury Regulation Section
1.956-2(c)(2) promulgated under the Code) of each such Person which becomes a
Foreign Subsidiary (other than an Immaterial Subsidiary) that is owned directly
by the Borrower or a Domestic Subsidiary (provided that, if, as a result of any
change in the tax laws of the United States of America after the date of this
Agreement, the pledge by any Loan Party of any additional Equity Securities in
any such Foreign Subsidiary to the Administrative Agent, on behalf of itself and
the Lenders, under the Security Documents could not reasonably be expected to
result in an increase in the aggregate net consolidated tax liabilities of the
Loan Parties, then, promptly after the change in such laws, all such additional
Equity Securities shall be so pledged under the Security Documents) and execute
and deliver all documents or instruments required thereunder or appropriate to
perfect the security interest created thereby, (C) except in the case of an
Immaterial Subsidiary, deliver (or cause the appropriate Person to deliver) to
the Administrative Agent all certificates and other instruments constituting
Collateral thereunder free and clear of all adverse claims, accompanied by
undated stock powers or other instruments of transfer executed in blank (and
take such other steps as may be requested by the Administrative Agent to perfect
the Administrative Agent's first priority Lien in such Collateral consisting of
Equity Securities in compliance with any applicable laws of jurisdictions
outside of the United States of America), (D) cause each document (including
each Uniform Commercial Code financing statement and each filing with respect to
intellectual property owned by each new Domestic Subsidiary (other than an
Immaterial Subsidiary)) required by law or requested by the Administrative Agent
to be filed, registered or recorded in order to create in favor of the
Administrative Agent for the benefit of the Lenders a valid, legal and perfected
first-priority security interest in and lien on the Collateral (subject to
Permitted Liens) subject to the Security Documents to be so filed, registered or
recorded and evidence thereof delivered to the Administrative Agent, (E) if
requested by the Administrative Agent, deliver an opinion of counsel in form and
substance satisfactory to the Administrative Agent with respect to each new
Domestic Subsidiary (other than an Immaterial Subsidiary), and/or the pledge of
the Equity Securities of each Domestic Subsidiary and Foreign Subsidiary and the
matters set forth in this Section and (F) deliver to the Administrative Agent
the same organization documents, resolutions, certificates, lien searches and
other matters set forth in Schedule 3.01(b) and (e) with respect to such new
Subsidiary as required to be delivered with respect to the Borrower on the date
hereof, in form and substance satisfactory to Administrative Agent.

57

--------------------------------------------------------------------------------



Notwithstanding anything herein to the contrary, no Excluded Subsidiary shall be
required to be a Guarantor and no Excluded Assets shall be required to be
pledged as Collateral.
(j)Appraisals. During the existence of an Event of Default or upon the written
request of any Lender acting pursuant to any Requirement of Law, the Borrower
agrees that the Administrative Agent may, at the expense of the Borrower,
commission an appraisal of any real property (i) to which any Loan Party holds
legal title and (ii) which is encumbered by any Security Document.
(k) Additional Collateral. If at any time from and after the Second Restatement
Effective Date the Borrower or any Guarantor acquires any fee interest in real
property with a value in excess of $5,000,000, such Loan Party shall deliver to
the Administrative Agent upon the request of the Required Lenders, at its own
expense, promptly all documentation and information in form and substance
reasonably satisfactory to the Administrative Agent (including surveys,
environmental reports and environmental indemnities) to assist the
Administrative Agent in obtaining deeds of trust or mortgages on such additional
real property and ALTA policies of title insurance, with such endorsements as
the Administrative Agent may reasonably require, issued by a company and in form
and substance satisfactory to the Administrative Agent, in an amount equal to
the principal amount of the Total Revolving Loan Commitment at such time),
insuring the Administrative Agent's Lien on such additional real property
Collateral to be of first priority, subject only to such exceptions as the
Administrative Agent shall approve in its discretion, with all costs thereof to
be paid by such Loan Party.
5.02.Negative Covenants. So long as any Loan or L/C Obligation remains unpaid,
or any other Obligation remains unpaid or unperformed, or any portion of the
Total Revolving Loan Commitment remains in force, the Borrower will comply, and
will cause compliance by the other Loan Parties, with the following negative
covenants, unless the Required Lenders shall otherwise consent in writing:
(a)Indebtedness. None of the Loan Parties shall create, incur, assume or permit
to exist any Indebtedness except for the following (“Permitted Indebtedness”):
(i)Indebtedness of the Loan Parties under the Credit Documents;
(ii)Indebtedness of the Loan Parties listed in Schedule 5.02(a) and existing on
the date of this Agreement and any Indebtedness of the Loan Parties under
initial or successive refinancings of any Indebtedness permitted by this clause
(ii); provided that (A) the principal amount of any such refinancing does not
exceed the principal amount of the Indebtedness being refinanced except by an
amount equal to unpaid accrued interest and premium thereon plus other
reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such refinancing and by an amount equal to any existing
commitments unutilized thereunder and (B) the material terms and provisions of
any such refinancing (including maturity, redemption, prepayment, default and,
if applicable, subordination provisions) are no less favorable to the applicable
Loan Party and the Lenders than the Indebtedness being refinanced;
(iii)Indebtedness of the Loan Parties under Rate Contracts ; provided that all
such Rate Contracts are entered into in connection with bona fide hedging
operations and not for speculation;
(iv)Indebtedness of the Loan Parties with respect to surety, appeal, indemnity,
performance or other similar bonds in the ordinary course of business (including
surety or similar bonds issued in connection with the stay of a proceeding of
the type described in Section 6.01(h));
(v)Guaranty Obligations of any Loan Party in respect of Permitted Indebtedness
of any other Loan Party;
(vi)Indebtedness owing to other Loan Parties; provided that the Investment
constituting such Indebtedness is permitted by Section 5.02(e)(iii);
(vii)purchase money Indebtedness and Capital Lease obligations in an aggregate
principal amount not to exceed $15,000,000 at any one time outstanding;
(viii)unsecured Indebtedness incurred after the Second Restatement Effective
Date; provided that (A) the maturity of such Indebtedness shall be no earlier
than a date that is six (6) months after the Maturity Date and such Indebtedness
shall have no scheduled principal payments prior to a date that is six (6)
months after the Maturity Date and (B) after giving effect to the incurrence of
such Indebtedness, the Total Leverage Ratio shall not exceed, and shall not be
projected to

58

--------------------------------------------------------------------------------



exceed during the term of this Agreement, 2.50:1.00 and the Administrative Agent
shall have received a certificate and projections from the Borrower
demonstrating satisfaction of such condition;
(ix)Indebtedness of a Person existing at the time such Person becomes a
Subsidiary of the Borrower following the Second Restatement Effective Date,
which Indebtedness is in existence at the time such Person becomes a Subsidiary
and is not created in connection with or in contemplation of such Person
becoming a Subsidiary, together with any initial or successive refinancings
thereof; provided that (A) the aggregate principal amount of all such
Indebtedness in the aggregate shall not exceed $10,000,000 at any time
outstanding and (B) the Borrower shall be in compliance with the financial
covenants set forth in this Agreement on a pro forma basis after giving effect
to such Person becoming a Subsidiary of the Borrower;
(x)Reserved;
(xi) Indebtedness of Foreign Subsidiaries and Excluded Subsidiaries in an
aggregate principal amount outstanding at any time not to exceed $30,000,000 (or
the dollar equivalent thereof at the time of incurrence); provided that the
Borrower shall be in compliance with the financial covenants set forth in this
Agreement on a pro forma basis after giving effect to the Indebtedness under
this clause (xi);
(xii)Indebtedness of the Borrower in an aggregate principal amount outstanding
at any time not to exceed $420,945 in respect of Irrevocable Letter of Credit
No. NZS659521 issued by Wells Fargo Bank, National Association (in its
individual capacity and not as L/C Issuer hereunder) and extensions and renewals
of such letter of credit;
(xiii) other Indebtedness in an aggregate principal amount at any time
outstanding not to exceed $15,000,000; provided that the Borrower shall be in
compliance with the financial covenants set forth in this Agreement on a pro
forma basis after giving effect to the Indebtedness under this clause (xiii);
and
(xiv) Indebtedness arising from (A) the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently drawn against
insufficient funds in the ordinary course of business or (B) in the case of Loan
Parties not constituting the Borrower or a Guarantor, (1) commercial credit
cards, (2) cash management services (including cash pooling services, controlled
disbursement services, ACH transactions, and interstate depository network
services), (3) returned items; and (4) foreign exchange services and facilities.
(b)Liens. No Loan Party shall create, incur, assume or permit to exist any Lien
or Negative Pledge on or with respect to any of its assets or property of any
character, whether now owned or hereafter acquired, except for the following
(“Permitted Liens”):
(i)Liens in favor of the Administrative Agent or any Lender securing the
Obligations and Negative Pledges under the Credit Documents;
(ii)Liens listed in Schedule 5.02(b) and existing on the date of this Agreement
and any replacement Liens (covering the same or a lesser scope of property) in
respect of replacement Indebtedness permitted under Section 5.02(a)(ii);
(iii)Liens for taxes or other Governmental Charges not at the time delinquent or
thereafter payable without penalty or being contested in good faith by
appropriate proceedings and which have not proceeded to judgment; provided that
adequate reserves for the payment thereof have been established in accordance
with GAAP and no property of any Loan Party is subject to impending risk of loss
or forfeiture by reason of nonpayment of the obligations secured by such Liens;
(iv)statutory Liens, possessory liens of carriers, warehousemen, materialmen,
mechanic's liens and landlord liens, arising in the ordinary course of business
with respect to obligations which are not delinquent or are being contested in
good faith by appropriate proceedings, provided that, if delinquent, adequate
reserves have been set aside with respect thereto in accordance with GAAP and,
by reason of nonpayment, no property of any Loan Party is subject to a material
impending risk of loss or forfeiture;
(v)Deposits under workers' compensation, unemployment insurance and social
security laws or to secure the performance of bids, tenders, contracts (other
than for the repayment of borrowed money) or leases, or to secure statutory
obligations of surety, appeal or customs bonds or to secure indemnity,
performance or other similar bonds in the ordinary course of business;

59

--------------------------------------------------------------------------------



(vi)Purchase money Liens and associated Negative Pledges incurred with respect
to property acquired using the proceeds of Indebtedness and Capital Leases
permitted under Sections 5.02(a)(vii) and 5.02(a)(xi);
(vii)Liens incurred in connection with the extension, renewal or refinancing of
the Indebtedness secured by the Liens described in clause (ii) or (vi) above or
clause (xvii) below; provided that any extension, renewal or replacement Lien
(A) is limited to the property covered by the existing Lien and (B) secures
Indebtedness which is no greater in amount except by an amount equal to unpaid
accrued interest and premium thereon plus other reasonable amounts paid, and
fees and expenses reasonably incurred, in connection with such refinancing;
(viii)leases or subleases and licenses or sublicenses granted to others (in the
ordinary course of business ) not interfering in any material respect with the
ordinary conduct of the business or operations of any Loan Party;
(ix)easements, rights-of-way, restrictions, minor defects, encroachments or
irregularities in title and other similar charges or encumbrances not
interfering in any material respect with the ordinary conduct of the business of
any Loan Party;
(x) deposits in the ordinary course of business to secure liabilities to
insurance carriers, lessor, utilities and other service providers;    
(xi) bankers liens and rights of setoff with respect to customary depository
arrangements entered into in the ordinary course of business, including, without
limitation, to secure obligations described under Section 5.02(a)(xiv);
(xii)Liens arising (1) by reason of security for surety or appeal bonds in the
ordinary course of business of any Loan Party and (2) in connection with
judgments, orders, decrees or awards not giving rise to an Event of Default
hereunder;
(xiii)Liens consisting of pledges or deposits to secure obligations under
workers' compensation laws or similar legislation, including Liens of judgments
thereunder which are not currently dischargeable;
(xiv)Liens (A) consisting of pledges or deposits of property to secure
performance in connection with operating leases made in the ordinary course of
business, provided the aggregate value of all such pledges and deposits
(excluding the property subject to such lease) in connection with any such lease
does not at any time exceed 10% of the annual fixed rentals payable under such
lease and (B) arising from precautionary UCC financing statements regarding
operating leases;
(xv)Liens consisting of deposits of property to secure bids made with respect
to, or performance of, contracts (other than contracts creating or evidencing an
extension of credit to the depositor);
(xvi)Reserved;
(xvii) Liens on the assets of a Person that becomes a Subsidiary of the Borrower
following the Second Restatement Effective Date as described in Section
5.02(a)(ix) that exist at the time becomes a Subsidiary of the Borrower and that
secure Indebtedness permitted under Section 5.02(a)(ix) (and related Negative
Pledges);
(xviii)Negative Pledges arising under contracts for the sale of assets,
including customary restrictions with respect to a Subsidiary of the Borrower
pursuant to an agreement that has been entered into for the sale or disposition
of all or substantially all of the Equity Securities or assets of such
Subsidiary;
(xix) Liens and Negative Pledges on assets of Foreign Subsidiaries and Excluded
Subsidiaries securing Indebtedness permitted under Section 5.01(a)(xi);
(xx)Liens in favor of a trustee in an indenture relating to any Indebtedness to
the extent such Liens secure only customary compensation and reimbursement
obligations of such trustee;
(xxi)Liens on deposits, or property held in trust, pursuant to legal or covenant
defeasance or satisfaction and discharge provisions governing Indebtedness; and
(xxii) other Liens securing obligations (excluding Indebtedness) in an aggregate
principal amount at any time outstanding not to exceed $10,000,000;

60

--------------------------------------------------------------------------------



provided, however, that the foregoing exceptions shall not permit any Lien in
any Equity Securities issued by any Loan Party except for Liens (1) granted in
favor of the Administrative Agent securing the Obligations (or any guaranty
thereof) or (2) in reliance upon clause (xix) above.
(c)Asset Dispositions. No Loan Party shall, directly or indirectly, sell, lease,
convey, transfer or otherwise dispose (including, without limitation, via any
sale and leaseback transaction) of any of its assets or property, whether now
owned or hereafter acquired, except for the following:
(i)Sales by the Loan Parties of inventory in the ordinary course of their
businesses;
(ii)Sales by the Loan Parties of damaged, worn or obsolete equipment in the
ordinary course of their businesses;
(iii)Sales or other dispositions by any Loan Party of Investments permitted by
clause (i) of Section 5.02(e) for not less than fair market value; provided that
the proceeds of such sale or other disposition are retained as working capital
with such Loan Party or used for other general corporate purposes not prohibited
hereunder;
(iv)(A) Sales or other dispositions of assets and property by and among the
Borrower and any Domestic Subsidiaries (other than Excluded Subsidiaries), (B)
sales or other dispositions of assets and property by and among any Excluded
Subsidiaries and Foreign Subsidiaries and (C) sales or other dispositions of
assets and property by and among the Borrower, any Domestic Subsidiaries and any
Foreign Subsidiaries provided that the assets (valued at the greater of book
value or fair market value) that are sold or disposed of by the Borrower or a
Domestic Subsidiary (other than Excluded Subsidiaries) to a Foreign Subsidiary
or Excluded Subsidiary shall count towards the limitation set forth in the
second proviso to Section 5.02(e)(iii) and shall only be permitted to the extent
in compliance with such proviso to Section 5.02(e)(iii);
(v)Licenses and sublicenses of intellectual property owned by or licensed to any
Loan Party to any third party in the ordinary course of business;
(vi)Sales or other dispositions of assets and property by the Loan Parties to
other Persons (other than other Loan Parties) not otherwise permitted under this
Section 5.02(c); provided that (x) at the time of such sale or other disposition
(other than any such sale or other disposition made pursuant to a legally
binding commitment entered into at a time when no Default exists), no Default
shall exist or would result from such sale or other disposition, (y) the
aggregate EBITDA attributable to all disposed assets and property (measured in
each case for the twelve month period mostly recently ended prior to each such
disposition for which Financial Statements are available) under this
Section 5.02(c)(vi) during the period commencing on the Second Restatement
Effective Date and ending on the one year anniversary thereof shall not exceed
an amount equal to fifteen percent (15%) of the EBITDA of the Loan Parties for
the twelve month period ending June 30, 2013 and (z) all sales and other
dispositions under this Section 5.02(c)(vi) after the one year anniversary of
the Second Restatement Effective Date until the Maturity Date shall not exceed
$25,000,000 in the aggregate; and
(vii) Sales and other dispositions of Investments in Joint Ventures to the
extent required by, or made pursuant to customary buy/sell arrangements between,
the joint venture parties set forth in joint venture arrangements and similar
binding arrangements.
(d)Mergers, Acquisitions, Etc. No Loan Party shall reorganize or consolidate
with or merge into any other Person or permit any other Person to merge into it,
acquire any Person as a new Subsidiary or acquire all or substantially all of
the assets of any other Person, except for the following:
(i)(A) the Borrower and the other Loan Parties may merge with each other;
provided that (1) no Default shall have occurred and be continuing or would
result after giving effect to any such merger, (2) in any such merger involving
the Borrower and another Loan Party, the Borrower is the surviving Person, and
(3) in any such merger involving a Guarantor and another Loan Party (other than
the Borrower), such Guarantor is the surviving Person; and (B) a merger or
consolidation of a Person with or into any Loan Party which constitutes an
acquisition permitted by Section 5.02(d)(ii); provided that no Default shall
have occurred and be continuing or would result after giving effect to any such
merger; and
(ii)Acquisitions of any Person or the assets of a Person as a new Subsidiary or
of all or substantially all of the assets of any other Person or identifiable
business unit or division of any other Person (in each case, the “Proposed
Target”); provided that:

61

--------------------------------------------------------------------------------



(A)No Default has occurred and is continuing on the date of, or will result
after giving effect to, any such acquisition (actually and on a pro forma
basis);
(B)The Proposed Target is in the same line of business as the Borrower or a line
of business substantially related thereto;
(C)The acquisition of the Proposed Target shall be completed as a result of an
arm's length negotiation (i.e. on a non-hostile basis);
(D)The acquisition of the Proposed Target shall be consummated, in all material
respects, in accordance with all applicable Governmental Rules;
(E)As of the date of and immediately after giving effect to such acquisition
(including the incurrence of any Indebtedness used to make such acquisition),
the Total Leverage Ratio on a pro forma basis would be not greater than
2.25:1.00;
(F)For each proposed acquisition where the total consideration is less than
$50,000,000, the Borrower has delivered to the Administrative Agent written
notice of the same at least three Business Days' after the closing of such
acquisition;
(G) For each proposed acquisition where the total consideration is greater than
or equal to $50,000,000, the Borrower has delivered to the Administrative Agent
at least 10 calendar days prior to the closing date of such proposed
acquisition: (1) written notice of such proposed acquisition, (2) financial
statements of the subject of such acquisition (or, in the case of assets
constituting less than all of the assets of a Person, the equivalent of
financial statements with respect to such assets) to the extent available, but
in no event for less than the immediately preceding twelve months, and (3) pro
forma financial statements reflecting the combined projected performance of the
Loan Parties during the 12 months immediately following consummation of such
transaction, certified to the Administrative Agent and the Lenders as being the
good faith projections of the Borrower, in form and detail reasonably acceptable
to the Administrative Agent, which projections shall show that such acquisition
will not result in any Default hereunder;
(H)For each proposed acquisition where the total consideration is greater than
or equal to $150,000,000, as of the date of and immediately after giving effect
to such acquisition, Liquidity shall be no less than $75,000,000;
(I)In addition to clause (E) above, the Borrower shall be in compliance with the
financial covenants set forth in this Agreement on a pro forma basis after
giving effect to the acquisition of the Proposed Target as of the last day of
the fiscal quarter most recently ended for which financial statements have been
delivered to the Administrative Agent pursuant to Section 5.01(a)(i) or
5.01(a)(ii) hereof;
(J)The Administrative Agent shall prior to the proposed acquisition date have
received a Compliance Certificate evidencing pro forma compliance as described
in clause (E), (H) and (I) above, as applicable;
(K)If such acquisition is (1) an acquisition of a Proposed Target that is
organized or domiciled under the law of any jurisdiction outside of the United
States of America, (2) an acquisition of a Proposed Target organized under the
laws of the United States of America or any state thereof (including an
acquisition of assets located in the United States of America) where 51% or more
of the annual revenues of such Proposed Target (including assets located in the
United States of America) are based in or from a jurisdiction outside of the
United States or Canada (as determined from the most recently available
financial information for such Proposed Target) or (3) an acquisition of assets
located outside of the United States or Canada, the total consideration for such
acquisition (which in the case of an acquisition of assets located outside of
the United States or Canada, such consideration shall be the aggregate amount of
consideration reasonably allocated to the acquisition of such assets), when
taken together with the aggregate total consideration for all other acquisitions
described in this clause (K) consummated after the Second Restatement Effective
Date, shall not exceed $60,000,000 in the aggregate;
(L)The Administrative Agent shall hold a perfected, first priority security
interest in and lien on all of the assets acquired by the Borrower or a
Guarantor in such transaction (including but not limited to the assets of the
Proposed Target (unless it is, or is acquired by, a Foreign Subsidiary), subject
only to Permitted Liens and, if the Proposed Target survives such transaction as
a separate Subsidiary, any Equity Securities in the Proposed Target to the
extent required by and, in connection with any Foreign Subsidiary, within the
time frame set forth in Section 5.01(i)) (it being understood that if

62

--------------------------------------------------------------------------------



those Equity Securities are Margin Stock, then the Loan Parties shall retire or
otherwise cause such Equity Securities to no longer retain their status as
Margin Stock immediately following such acquisition); and
(M)If such Proposed Target remains a separate Subsidiary, all action required of
the Loan Parties under Section 5.01(i) shall be completed within the time frames
set forth within such Section.
(e)Investments. None of the Loan Parties shall make any Investment except for
Investments in the following:
(i)Investments by the Loan Parties in deposit accounts, securities accounts
consistent with the investment policy attached hereto as Exhibit I, cash and
Cash Equivalents (but excluding any auction rate securities other than auction
rate securities owned by the Borrower as of the Second Restatement Effective
Date); provided that, for Investments of the Borrower and each Guarantor (other
than De Minimis Accounts), such Investments are subject to a Control Agreement;
provided further that, with respect to the existing accounts described in
Section 5.01(m), a Control Agreement shall not be required prior to the due date
set forth in Section 5.01(m) and, with respect to the accounts described in
Section 5.02(o), a Control Agreement shall not be required prior to the due date
set forth in Section 5.02(o);
(ii)Investments listed in Schedule 5.02(e) existing on the date of this
Agreement ;
(iii)Investments by the Loan Parties in each other (including such Investments
set forth on Schedule 5.02(e)); provided that any Investments constituting
Indebtedness wherein the Borrower or a Guarantor is the lender thereunder shall
be evidenced by one or more Pledged Intercompany Notes subject to a first
perfected security interest in favor of the Administrative Agent and in the
Administrative Agent's possession; provided further that Investments made (other
than Investments made in connection with an acquisition consummated in reliance
on Section 5.02(d)(ii) hereof) on or after the Second Restatement Effective Date
(including any loans or advances) by the Loan Parties made directly or
indirectly in any Foreign Subsidiaries, Excluded Subsidiaries and Immaterial
Subsidiaries in reliance on this clause (iii) (together with any sales or other
dispositions by the Borrower or a Domestic Subsidiary (other than an Excluded
Subsidiary) to an Excluded Subsidiary or Foreign Subsidiary made in reliance on
Section 5.02(c)(iv)) may not exceed $15,000,000 in the aggregate at any one time
as to any individual Foreign Subsidiary or Excluded Subsidiary or $30,000,000 in
the aggregate at any one time as to all Foreign Subsidiaries, Excluded
Subsidiaries and Immaterial Subsidiaries;
(iv)Investments consisting of loans to employees, officers and directors in the
ordinary course of business in an aggregate amount not exceeding $2,000,000 at
any one time outstanding;
(v)Investments permitted by Section 5.02(d);
(vi)In addition to Investments otherwise expressly permitted by this
Section 5.02(e) (provided no Event of Default then exists or results therefrom),
Investments by the Loan Parties in Joint Ventures in an aggregate amount (valued
at cost) not to exceed $15,000,000 in the aggregate as to all such Joint
Ventures since the date of this Agreement;
(vii) Other Investments in an aggregate amount outstanding at any time not to
exceed $15,000,000;
(viii) Investments arising in connection with Rate Contracts permitted under
Section 5.02(a)(iii) hereof;
(ix) Guarantees of operating leases (other than Capital Leases) or of other
obligations that do not constitute Indebtedness, in each case entered into in
the ordinary course of business;
(x) Investments arising from the consummation of customary buy/sell arrangements
between the joint venture parties set forth in joint venture arrangements and
similar binding arrangements; and
(xi)Investments received in connection with the settlement of a bona fide
dispute with another Person after making reasonable efforts to collect cash in
respect thereof.
(f)Distributions, Redemptions, Etc. No Loan Party shall make any Distributions
or set apart any sum for any such purpose except as follows:

63

--------------------------------------------------------------------------------



(i)Any Subsidiary of the Borrower may pay dividends on its Equity Securities to
its equity holders ratably according to their respective holdings of the type of
Equity Securities in respect of which such dividend is being made;
(ii)The Borrower may make Distributions so long as all the following conditions
are met as of the date of such repurchase: (A) in connection with any Credit
Event related to such Distribution (1) the conditions precedent in Section 3.02
are satisfied (including Section 3.02(a)), and (2) the representations and
warranties in Section 4.01(y) are true and correct in all material respects, (B)
no Default would result from any such Distribution, (C) the Borrower shall be in
compliance with Section 5.03 on a pro forma basis after giving effect to such
Distribution, and (D) such Distribution does not and will not result in a
violation of any of the regulations of the Federal Reserve Board, including
Regulations T, U and X; and
(iii)Any Loan Party may make repurchases of its Equity Securities deemed to
occur upon exercise of stock options or warrants if such Equity Securities
represent a portion of the exercise price of such options or warrants or
withholding of shares of restricted stock upon vesting.
(g)Change in Business. No Loan Party shall engage, either directly or indirectly
through Affiliates, in any business other than the same line of business of the
Borrower as of the Second Restatement Effective Date or a line of business
substantially related thereto except in immaterial respects.
(h) Payments of Indebtedness, Etc. No Loan Party shall:
(i) pay or prepay any principal, premium, interest or any other amount
(including sinking fund payments) with respect to any Subordinated Obligation
(except payments expressly permitted by the subordination provisions thereof),
or redeem purchase, defease, acquire or otherwise satisfy (or offer to redeem,
purchase, acquire or otherwise satisfy) any Subordinated Obligations; or make
any payment or deposit any monies, securities or other property with any trustee
or other Person that has the effect of providing for the satisfaction (or
assurance of any satisfaction) of any Subordinated Obligations prior to the date
when due or otherwise to provide for the defeasance of any Subordinated
Obligations; or
(ii) supplement, modify, amend, restate, extend or otherwise change the terms of
any document, instrument or agreement evidencing or governing any Subordinated
Obligations or the Indebtedness described in Section 5.02(a)(x).
(i)ERISA.
(i) No Loan Party or any ERISA Affiliate shall (A) adopt or institute any
Pension Plan or Multiemployer Plan; (B) take any action which will result in the
partial or complete withdrawal, within the meanings of Sections 4203 and 4205 of
ERISA, from a Multiemployer Plan; (C) engage or permit any Person to engage in
any transaction prohibited by Section 406 of ERISA or Section 4975 of the Code
involving any Pension Plan or Multiemployer Plan which would subject a Loan
Party or any ERISA Affiliate to any tax, penalty or other liability including a
liability to indemnify; (D) incur or allow to exist any accumulated funding
deficiency (within the meaning of Section 412 of the Code or Section 302 of
ERISA); (E) fail to make full payment when due of all amounts due as
contributions to any Pension Plan or Multiemployer Plan; (F) fail to comply with
the requirements of Section 4980B of the Code or Part 6 of Title I(B) of ERISA;
or (G) adopt any amendment to any Pension Plan which would require the posting
of security pursuant to Section 401(a)(29) of the Code, where singly or
cumulatively, the above could have a Material Adverse Effect.
(ii) No Loan Party shall (A) engage in any transaction prohibited by any
Governmental Rule applicable to any Foreign Plan; (B) fail to make full payment
when due of all amounts due as contributions to any Foreign Plan; or
(C) otherwise fail to comply with the requirements of any Governmental Rule
applicable to any Foreign Plan, where singly or cumulatively, the above could
have a Material Adverse Effect.
(j) Transactions With Affiliates. No Loan Party shall enter into or permit to
exist any material Contractual Obligation with any Affiliate (other than any
other Loan Party) or engage in any other transaction with any Affiliate (other
than any other Loan Party) except (a) salary, bonus, fees, employee stock option
and other compensation arrangements (including customary indemnities) with
directors or officers in the ordinary course of business, (b) any transaction
permitted under Section 5.02(e) and (c) transactions upon overall terms at least
as favorable to such Loan Party as an arms-length transaction with unaffiliated
Persons.
(k)Accounting Changes. No Loan Party shall change (i) its fiscal year (currently
January 1 through December 31) or (ii) its accounting practices except as
required or permitted by GAAP.

64

--------------------------------------------------------------------------------



(l) Amendment of Material Documents. No Loan Party shall agree to amend, modify,
terminate, supplement or replace any Material Document or any document executed
and delivered in connection therewith, in each case in a manner which would
adversely affect the interests of the Administrative Agent and the Lenders in
any material manner. No Loan Party shall agree to any provision in, or amendment
of, a limited liability company agreement or partnership agreement that
materially adversely affects the perfection of the security interest of the
Administrative Agent in any pledged partnership interests or pledged limited
liability company interests pledged by such Loan Party under the Credit
Documents.
(m)Restrictive Agreements. No Loan Party shall agree to any restriction or
limitation (other than as set forth in this Agreement or the other Credit
Documents) on the making of Distributions or the transferring of assets from any
Loan Party to another Loan Party except pursuant to (i) contractual encumbrances
or restrictions in effect on the Second Restatement Effective Date and
identified on Schedule 5.02(m), (ii) Negative Pledges permitted under
Section 5.02(b), (iii) applicable law or any applicable rule, regulation or
order, (iv) any agreement or other instrument of a Person acquired by any Loan
Party in existence at the time of such acquisition (but not created in
contemplation thereof), which encumbrance or restriction is not applicable to
any Person, or the properties or assets of any Person, other than the acquired
Person and its Subsidiaries, or the property or assets of the acquired Person
and its Subsidiaries, (v) restrictions on cash or other deposits or net worth
imposed by customers under contracts entered into in the ordinary course of
business, (vi) customary provisions in joint venture agreements and other
similar agreements relating solely to such joint venture, (vii) customary
provisions contained in leases or licenses of intellectual property and other
agreements, in each case, entered into in the ordinary course of business,
(viii) agreement governing Indebtedness that is pari-passu in right of payment
with the Obligations, so long as the Borrower in its reasonable and good faith
judgment determines at the time such Indebtedness is incurred that any such
restriction or limitation will not affect the ability of the Borrower to make
principal or interest payments on the Obligations and any other Indebtedness
that is an obligation of the Borrower, (ix) agreements governing Indebtedness of
Foreign Subsidiaries and Excluded Subsidiaries, (x) any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of the contracts, instruments or obligations
referred to in clauses (i) through (vii) of this Section 5.02(m); provided that
such amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings are no more restrictive with respect to
such encumbrance and other restrictions taken as a whole than those prior to
such amendment, modification, restatement, renewal, increase, supplement,
refunding, replacement or refinancing.
(n)Joint Ventures. No Loan Party shall enter into or maintain any interest in
any Joint Venture; provided, however, that the Loan Parties may enter into and
maintain an interest in Joint Ventures if (A) the aggregate Investment by the
Loan Parties in all Joint Ventures is permitted by Section 5.02(e)(vi), (B) the
business of such Joint Venture is in the same line of business as the Borrower
or a line of business substantially related thereto and (C) such additional
Joint Venture is a corporation, limited liability company or other limited
liability entity.
(o) Accounts. Neither the Borrower nor any Guarantor shall fail to deliver to
the Administrative Agent (i) within 30 days after opening or acquiring a new
account (other than De Minimis Accounts) and (ii) within 30 days after an
account ceases to be a De Minimis Account, in each case, a fully executed
Control Agreement in form and substance reasonably acceptable to the
Administrative Agent with respect to each such account with any bank, savings
association, financial institution, securities intermediary or similar financial
intermediary in which cash or other property will be deposited.
5.03.Financial Covenants. So long as any Loan or L/C Obligation remains unpaid,
or any other Obligation remains unpaid or unperformed, or any portion of the
Total Revolving Loan Commitment remains in force, the Borrower will comply, and
will cause compliance, with the following financial covenants, unless the
Required Lenders shall otherwise consent in writing:
(a)Total Leverage Ratio. The Borrower shall not permit the Total Leverage Ratio
at any time to be greater than 2.50:1.00.
(b)Fixed Charge Coverage Ratio. The Borrower shall not permit the Fixed Charge
Coverage Ratio as of the last day of any fiscal quarter to be less than
1.25:1.00.
(c)Minimum Unrestricted, Unencumbered Liquid Assets. The Borrower shall not
permit the aggregate amount of Unrestricted, Unencumbered Liquid Assets owned by
the Loan Parties at any time to be less than $50,000,000.
ARTICLE VI. EVENTS OF DEFAULT.
6.01.Events of Default. The occurrence or existence of any one or more of the
following shall constitute an “Event of Default” hereunder:

65

--------------------------------------------------------------------------------



(a)Non-Payment. Any Loan Party shall (i) fail to pay when due any principal of
any Loan or any L/C Obligation (including any amount due in respect thereof
under the Guaranty) or (ii) fail to pay within five (5) Business Days after the
same becomes due, any interest, fees or other amounts payable under the terms of
this Agreement or any of the other Credit Documents (including, to the extent
not included in clause (i), the Guaranty); or
(b)Specific Defaults. Any Loan Party shall fail to observe or perform any
covenant, obligation, condition or agreement set forth in Section 5.01(a) (other
than clause (xi) of Section 5.01(a)), Section 5.01(f), Section 5.01(h), Section
5.01(i), Section 5.01(k), Section 5.02 or Section 5.03; or
(c)Other Defaults. Any Loan Party shall fail to observe or perform any other
covenant, obligation, condition or agreement contained in (i) this Agreement or
any other Credit Document and such failure shall continue for thirty (30) days
after the date of such failure or (ii) any Lender Rate Contract or documentation
for any Lender Bank Product and such failure shall continue beyond any period of
grace provided with respect thereto; or
(d)Representations and Warranties. Any representation, warranty, certificate,
information or other statement (financial or otherwise) made or furnished by or
on behalf of any Loan Party to the Administrative Agent or any Lender in or in
connection with this Agreement or any of the other Credit Documents, or as an
inducement to the Administrative Agent or any Lender to enter into this
Agreement, shall be false, incorrect, incomplete or misleading in any material
respect (or if such representation, warranty, certificate, information or other
statement (financial or otherwise) is qualified by materiality, in any respect)
when made or furnished; or
(e)Cross-Default. (i) Any Loan Party shall fail to make any payment on account
of any Indebtedness or Contingent Obligation of such Person (other than the
Obligations) when due (whether at scheduled maturity, by required prepayment,
upon acceleration or otherwise) and such failure shall continue beyond any
period of grace provided with respect thereto, if the amount of such
Indebtedness or Contingent Obligation exceeds $15,000,000 or (ii) any Loan Party
shall otherwise fail to observe or perform any agreement, term or condition
contained in any agreement or instrument relating to any Indebtedness or
Contingent Obligation of such Person (other than the Obligations), or any other
event shall occur or condition shall exist, if the effect of such failure, event
or condition is to cause, or permit the holder or holders thereof to cause,
Indebtedness and/or Contingent Obligations of any Loan Party (other than the
Obligations) in an aggregate amount exceeding $15,000,000 to become redeemable,
due, liquidated or otherwise payable (whether at scheduled maturity, by required
prepayment, upon acceleration or otherwise) and/or to be secured by cash
collateral; or
(f)Insolvency; Voluntary Proceedings. Any Loan Party shall (i) apply for or
consent to the appointment of a receiver, trustee, liquidator or custodian of
itself or of all or a substantial part of its property, (ii) be unable, or admit
in writing its inability, to pay its debts generally as they mature, (iii) make
a general assignment for the benefit of its or any of its creditors, (iv) except
in the case of an Immaterial Subsidiary, be dissolved or liquidated in full or
in part, (v) except in the case of an Immaterial Subsidiary, become insolvent
(as such term may be defined or interpreted under any applicable statute),
(vi) commence a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
consent to any such relief or to the appointment of or taking possession of its
property by any official in an involuntary case or other proceeding commenced
against it, or, in each case, any analogous procedure or step is taken in any
jurisdiction; or
(g)Involuntary Proceedings. Proceedings for the appointment of a receiver,
trustee, liquidator or custodian of any Loan Party (other than any Immaterial
Subsidiary) or of all or a substantial part of the property thereof, or an
involuntary case or other proceedings seeking liquidation, reorganization or
other relief with respect to any Loan Party (other than any Immaterial
Subsidiary) or the debts thereof under any bankruptcy, insolvency or other
similar law now or hereafter in effect shall be commenced and an order for
relief entered or such proceeding shall not be dismissed or discharged within
sixty (60) days of commencement, or, in each case, any analogous procedure or
step is taken in any jurisdiction; or
(h)Judgments. (i) One or more judgments, orders, decrees or arbitration awards
requiring any Loan Party to pay an aggregate amount of $ 15,000,000 or more
(exclusive of amounts covered by insurance issued by an insurer not an Affiliate
of the Borrower and otherwise satisfying the requirements set forth in Section
5.01(d)) shall be rendered against any Loan Party in connection with any single
or related series of transactions, incidents or circumstances and the same shall
not be satisfied, vacated or stayed for a period of twenty (20) consecutive
days; or (ii) any judgment, writ, assessment, warrant of attachment, tax lien or
execution or similar process shall be issued or levied against a part of the
property of any Loan Party with an aggregate value in excess of $15,000,000 and
the same shall not be released, stayed, vacated or otherwise dismissed within
thirty (30) days after issue or levy; or

66

--------------------------------------------------------------------------------



(i)Credit Documents. Any Credit Document or any material term thereof shall
cease to be, or be asserted by any Loan Party not to be, a legal, valid and
binding obligation of such Loan Party enforceable in accordance with its terms
or shall otherwise cease to be in full force and effect; or
(j)Security Documents. Any Lien intended to be created by any Security Document
shall at any time be invalidated, subordinated or otherwise cease to be in full
force and effect, for whatever reason, or any security interest purported to be
created by any Security Document shall cease to be, or shall be asserted by any
Loan Party not to be, a valid, first priority (except as expressly otherwise
provided in this Agreement or such Security Document) perfected Lien in the
Collateral covered thereby, or any Loan Party (other than the Borrower or an
Immaterial Subsidiary) shall issue, create or permit to be outstanding any
Equity Securities which shall not be subject to a first priority perfected Lien
under the Security Documents (other than Equity Securities not required to be
pledged under the Credit Documents); or
(k)ERISA.
(i)Any Reportable Event which the Administrative Agent reasonably believes in
good faith constitutes grounds for the termination of any Pension Plan by the
PBGC or for the appointment of a trustee by the PBGC to administer any Pension
Plan shall occur and be continuing for a period of thirty (30) days or more
after notice thereof is provided to the Borrower by the Administrative Agent; or
(ii)Any Pension Plan shall be terminated within the meaning of Title IV of ERISA
or a trustee shall be appointed by the PBGC to administer any Pension Plan; or
(l)Change of Control. Any Change of Control shall occur; or
(m)Involuntary Dissolution or Split Up. Any order, judgment or decree shall be
entered against any Loan Party decreeing its involuntary dissolution or split up
and such order shall remain undischarged and unstayed for a period in excess of
sixty (60) days; or
(n)Other Default. The occurrence of an Event of Default (as such term is or may
hereafter be specifically defined in any other Credit Document) under any other
Credit Document; or
(o) Guarantors. Any Guarantor shall repudiate or purport to revoke the Guaranty;
or
(p) Designated Person. Any Loan Party shall become a Designated Person; or
(q) Subordinated Obligations. Any trustee, agent or representative for the
holders of, or the holders of the principal amount of any series or tranche of
any Subordinated Obligations in an amount sufficient to give them the right to
exercise (or cause the exercise of) remedies or to cause the trustee, agent or
other representative of such holders to take action in respect of, any
Subordinated Obligations assert(s) in writing that any such Subordinated
Obligations (or any portion thereof) is not subordinated to the Obligations in
accordance with its terms or the applicable subordination agreement (in the case
of such other Subordinated Obligations), or a final judgment is entered by a
court of competent jurisdiction that any Subordinated Obligations (or any
portion thereof) is not subordinated in accordance with its terms or the
applicable subordination agreement (in the case of such other Subordinated
Obligations) to the Obligations; or
(r)Unfunded Pension Liabilities. The aggregate amount of Unfunded Pension
Liabilities of the Loan Parties shall exceed $10,000,000.
6.02.Remedies. At any time after the occurrence and during the continuance of
any Event of Default (other than an Event of Default referred to in Section
6.01(f) or 6.01(g)), the Administrative Agent may or shall, upon instructions
from the Required Lenders, by written notice to the Borrower, (a) terminate the
Total Revolving Loan Commitment, any obligation of the L/C Issuer to make L/C
Credit Extensions and the obligations of the Lenders to make Loans and/or
(b) declare all or a portion of the outstanding Obligations (other than in
connection with Lender Rate Contracts or Lender Bank Products) payable by the
Borrower to be immediately due and payable and require that the Borrower Cash
Collateralize the Obligations in an amount equal to 105% of the then Effective
Amount of the L/C Obligations, in each case, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived, anything contained herein or in the Notes to the contrary
notwithstanding . Upon the occurrence or existence of any Event of Default
described in Section 6.01(f) or 6.01(g), immediately and without notice, (1) the
Total Revolving Loan Commitment, any obligation of the L/C Issuer to make L/C
Credit Extensions and the obligations of the Lenders to make Loans shall
automatically terminate, (2) the obligation of the Borrower to Cash
Collateralize the Obligations in an amount equal to 105% of the then Effective
Amount of the L/C Obligations shall

67

--------------------------------------------------------------------------------



automatically become effective, which amounts shall be immediately pledged and
delivered to the Administrative Agent as security for the Obligations and
(3) all outstanding Obligations payable by the Borrower hereunder shall
automatically become immediately due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived, anything contained herein or in the Notes to the contrary
notwithstanding. In addition to the foregoing remedies, upon the occurrence or
existence of any Event of Default, the Administrative Agent may exercise any
other right, power or remedy available to it under any of the Credit Documents
or otherwise by law, either by suit in equity or by action at law, or both.
Notwithstanding anything to the contrary in the Credit Documents, all Cash
Collateral pledged by the Borrower as contemplated by Section 2.02 and Section
2.16(c)(iii), shall first be applied to reimburse the L/C Issuer in respect of
any amounts that a Lender has failed to fund under Section 2.02(c), then to the
remaining L/C Obligations and then to the remaining Obligations in the manner
set forth below:
The proceeds of any sale, disposition or other realization upon all or any part
of the Collateral (subject to the prior sentence with respect to Cash
Collateral) and payments received by the Administrative Agent with respect to
the Guaranty shall, in each case, be distributed by the Administrative Agent in
the following order of priorities:
First, to the Administrative Agent in an amount sufficient to pay in full the
costs and expenses of the Administrative Agent in connection with such sale,
disposition or other realization, including all fees, costs, expenses,
liabilities and advances incurred or made by the Administrative Agent in
connection therewith, including, without limitation, attorneys' fees and costs;
Second, to the Lenders and Affiliates thereof in an amount equal to accrued
interest then due and payable on the Obligations (including any net scheduled
payments in respect of Lender Rate Contracts but excluding any obligations in
respect of Lender Bank Products and excluding the Termination Value of any
Lender Rate Contract);
Third, pari passu and ratably, to (i) the Lenders in an amount equal to the
principal amount of the outstanding Loans and L/C Borrowings and to Cash
Collateralize the remaining L/C Obligations on a pro rata basis in accordance
with the then outstanding principal amount of the Loans and L/C Obligations
(with the portion allocated to the Revolving Loans, Swing Line Loans and L/C
Obligations to be applied first to repay the Swing Line Loans in full, second to
repay the Revolving Loans in full and then to Cash Collateralize the Obligations
in an amount equal to the then Effective Amount of all L/C Obligations) and (ii)
to the Lender(s) and Affiliates thereof in an amount equal to the Obligations
owed in connection with any Lender Rate Contract the terms of which comply with
this Agreement (which amount, for the avoidance of doubt, shall include the
Termination Value);
Fourth, to the Administrative Agent, the Lenders and the L/C Issuer in an amount
equal to any other Obligations which are then unpaid (other than any Obligations
related to Lender Bank Products);
Fifth, to the Lenders and Affiliates thereof in an amount equal to any
Obligations related to Lender Bank Products which are then unpaid; and
Finally, upon payment in full of all of the Obligations, to the persons legally
entitled thereto.
ARTICLE VII. ADMINISTRATIVE AGENT AND RELATIONS AMONG LENDERS.
7.01.Appointment, Powers and Immunities.
(a)Each Lender (on its own behalf or on behalf of any Affiliate of such Lender
that is party to a Lender Rate Contract or providing Lender Bank Products)
hereby appoints and authorizes the Administrative Agent to act as its agent
hereunder and under the other Credit Documents with such powers as are expressly
delegated to the Administrative Agent by the terms of this Agreement and the
other Credit Documents, together with such other powers as are reasonably
incidental thereto. Each Lender (on its own behalf and on behalf of any
Affiliate of such Lender that is party to a Lender Rate Contract or providing
Lender Bank Products) hereby authorizes the Administrative Agent to take such
action on its behalf under the provisions of this Agreement and the other Credit
Documents and to exercise such powers as are set forth herein or therein,
together with such other powers as are reasonably incidental thereto. For the
avoidance of doubt, notwithstanding anything to the contrary herein or the other
Credit Documents, the Administrative Agent is acting as administrative agent for
the Lenders only and the Administrative Agent is not acting as administrative
agent for any Affiliates of the Lenders that are providing Lender Bank Products
or are party to Lender Rate Contracts; such Affiliates that are receiving the
benefit of the Collateral are receiving such

68

--------------------------------------------------------------------------------



benefit as an accommodation from the Administrative Agent in its capacity as
collateral agent for such Affiliates and the Administrative Agent shall have no
liability whatsoever to such Affiliates. The Co-Documentation Agents and the
Lead Arranger shall not have any duties or responsibilities or any liabilities
under this Agreement or any other Credit Documents and any amendments, consents,
waivers or any other actions taken in connection with this Agreement or the
other Credit Documents shall not require the consent of any Co-Documentation
Agent or, except to the extent expressly set forth in Section 8.04(i), the Lead
Arranger in such capacity. The Administrative Agent shall not have any duties or
responsibilities except those expressly set forth in this Agreement or in any
other Credit Document, be a trustee for any Lender (or any Affiliate of such
Lender that is party to a Lender Rate Contract or providing Lender Bank
Products) or have any fiduciary duty to any Lender (or any Affiliate of such
Lender that is party to a Lender Rate Contract or providing Lender Bank
Products). Notwithstanding anything to the contrary contained herein the
Administrative Agent shall not be required to take any action which is contrary
to this Agreement or any other Credit Document or any applicable Governmental
Rules. Neither the Administrative Agent nor any Lender shall be responsible to
any other Lender for any recitals, statements, representations or warranties
made by any Loan Party contained in this Agreement or in any other Credit
Document, for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Credit Document or for any failure by
any Loan Party to perform its obligations hereunder or thereunder. The
Administrative Agent may employ agents and attorneys-in-fact and shall not be
responsible to any Lender for the negligence or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care. Neither the
Administrative Agent nor any of its directors, officers, employees, agents or
advisors shall be responsible to any Lender for any action taken or omitted to
be taken by it or them hereunder or under any other Credit Document or in
connection herewith or therewith, except to the extent determined by a final,
non-appealable judgment of a court of competent jurisdiction to have arisen from
its or their own gross negligence or willful misconduct. Except as otherwise
provided under this Agreement, the Administrative Agent shall take such action
with respect to the Credit Documents as shall be directed by the Required
Lenders or in the absence of such direction, such action as the Administrative
Agent in good faith deems advisable under the circumstances.
(b)Any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 7.01(a) for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Documents, or for exercising any rights and remedies thereunder and
hereunder at the direction of the Administrative Agent, shall be entitled to the
benefits of all provisions of this Article VII, Section 8.02 and Section 8.03 as
if set forth in full herein with respect thereto.
(c)The L/C Issuer shall act on behalf of the Lenders with respect to any Letters
of Credit issued by it and the documents associated therewith until such time
(and except for so long) as the Administrative Agent may agree at the request of
the Required Lenders to act for the L/C Issuer with respect thereto; provided,
however, that the L/C Issuer shall have all of the benefits and immunities
(i) provided to the Administrative Agent in this Article VII with respect to any
acts taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and the application and
agreements for letters of credit pertaining to the Letters of Credit as fully as
if the term “Administrative Agent” as used in this Article VII included the L/C
Issuer with respect to such acts or omissions, and (ii) as additionally provided
herein with respect to the L/C Issuer.
7.02.Reliance by the Administrative Agent. The Administrative Agent, the L/C
Issuer and the Swing Line Lender shall be entitled to rely upon any certificate,
notice or other document (including any e-mail, facsimile or telex) believed by
it in good faith to be genuine and correct and to have been signed or sent by or
on behalf of the proper Person or Persons (including any certificate, notice or
other document from a Loan Party that a sale, transfer, or other disposition of
Collateral is permitted by Section 5.02(c)), and upon advice and statements of
legal counsel, independent accountants and other experts selected by the
Administrative Agent with reasonable care. As to any other matters not expressly
provided for by this Agreement, the Administrative Agent shall not be required
to take any action or exercise any discretion, but shall be required to act or
to refrain from acting upon instructions of the Required Lenders and shall in
all cases be fully protected by the Lenders in acting, or in refraining from
acting, hereunder or under any other Credit Document in accordance with the
instructions of the Required Lenders (or all Lenders if required by Section
8.04), and such instructions of the Required Lenders (or all the Lenders as the
case may be) and any action taken or failure to act pursuant thereto shall be
binding on all of the Lenders.
7.03.Defaults. The Administrative Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default unless the Administrative Agent has
received a written notice from a Lender or the Borrower, referring to this
Agreement, describing such Default and stating that such notice is a “Notice of
Default”. If the Administrative Agent receives such a notice of the occurrence
of a Default, the Administrative Agent shall give prompt notice thereof to the
Lenders. The Administrative Agent shall take such action with respect to such
Default as shall be reasonably directed by the Required Lenders; provided,
however, that until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default as
it shall deem advisable in the best interest of the Lenders. Notwithstanding
anything in the contrary contained herein, the order and

69

--------------------------------------------------------------------------------



manner in which the Lenders' rights and remedies are to be exercised (including,
without limitation, the enforcement by any Lender of its Note) shall be
determined by the Required Lenders in their sole discretion.
7.04.Indemnification. Without limiting the Obligations of the Borrower
hereunder, each Lender agrees to indemnify the Administrative Agent, ratably in
accordance with its Revolving Proportionate Share of all Obligations and
Revolving Loan Commitments, for any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may at any time be imposed on, incurred
by or asserted against the Administrative Agent in any way relating to or
arising out of this Agreement or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or the
enforcement of any of the terms hereof or thereof; provided, however, that no
Lender shall be liable for any of the foregoing to the extent determined by a
final, non-appealable judgment of a court of competent jurisdiction to have
arisen from the Administrative Agent's gross negligence or willful misconduct.
The Administrative Agent shall be fully justified in refusing to take or in
continuing to take any action hereunder unless it shall first be indemnified to
its satisfaction by the Lenders against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such action.
The obligations of each Lender under this Section 7.04 shall survive the payment
and performance of the Obligations, the termination of this Agreement and any
Lender ceasing to be a party to this Agreement (with respect to events which
occurred prior to the time such Lender ceased to be a Lender hereunder).
7.05.Non-Reliance. Each Lender represents that it has, independently and without
reliance on the Administrative Agent, or any other Lender, and based on such
documents and information as it has deemed appropriate, made its own appraisal
of the business, prospects, management, financial condition and affairs of the
Loan Parties and its own decision to enter into this Agreement and agrees that
it will, independently and without reliance upon the Administrative Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own appraisals and decisions in
taking or not taking action under this Agreement. Neither the Administrative
Agent nor any of its affiliates nor any of their respective directors, officers,
employees, agents or advisors shall (a) be required to keep any Lender informed
as to the performance or observance by any Loan Party of the obligations under
this Agreement or any other document referred to or provided for herein or to
make inquiry of, or to inspect the properties or books of any Loan Party;
(b) have any duty or responsibility to disclose to or otherwise provide any
Lender, and shall not be liable for the failure to disclose or otherwise provide
any Lender, with any credit or other information concerning any Loan Party which
may come into the possession of the Administrative Agent or that is communicated
to or obtained by the bank serving as Administrative Agent or any of its
Affiliates in any capacity, except for notices, reports and other documents and
information expressly required to be furnished to the Lenders by the
Administrative Agent hereunder; or (c) be responsible to any Lender for (i) any
recital, statement, representation or warranty made by any Loan Party or any
officer, employee or agent of any Loan Party in this Agreement or in any of the
other Credit Documents, (ii) the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any Credit Document,
(iii) the value or sufficiency of the Collateral or the validity or perfection
of any of the liens or security interests intended to be created by the Credit
Documents, or (iv) any failure by any Loan Party to perform its obligations
under this Agreement or any other Credit Document.
7.06.Resignation of the Administrative Agent. The Administrative Agent may
resign at any time by giving thirty (30) days prior written notice thereof to
the Borrower and the Lenders. Upon any such resignation, the Required Lenders
shall have the right to appoint a successor Administrative Agent, which
successor Administrative Agent shall be reasonably acceptable to the Borrower;
provided, however, that the Borrower shall have no right to approve a successor
Administrative Agent if an Event of Default has occurred and is continuing. Upon
the acceptance of any appointment as the Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from the duties and obligations thereafter arising
hereunder; provided that the retiring Administrative Agent shall be discharged
from the duties and obligations arising hereunder from and after the end of such
thirty (30) day period even if no successor has been appointed. If no such
successor has been appointed, the Required Lenders shall act as the
Administrative Agent hereunder. After any retiring Administrative Agent's
resignation hereunder as the Administrative Agent, the provisions of this
Article VII shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as the Administrative
Agent. The successor Administrative Agent (or if there is no successor, one of
the Lenders appointed by the Required Lenders that accepts such appointment)
shall also simultaneously replace the then existing Administrative Agent and the
then existing Administrative Agent shall be fully released as “L/C Issuer” and
“Swing Line Lender” hereunder pursuant to documentation in form and substance
reasonably satisfactory to the then existing Administrative Agent.
7.07.Collateral Matters.

70

--------------------------------------------------------------------------------



(a)The Administrative Agent is hereby authorized by each Lender (on its own
behalf and on behalf of any Affiliate of such Lender that is party to a Lender
Rate Contract or providing Lender Bank Products), without the necessity of any
notice to or further consent from any Lender (or any Affiliate of such Lender
that is party to a Lender Rate Contract or providing Lender Bank Products), and
without the obligation to take any such action, to take any action with respect
to any Collateral or any Security Document which may from time to time be
necessary to perfect and maintain perfected the Liens of the Security Documents.
(b) Each of the Lenders (on its own behalf and on behalf of any Affiliate of
such Lender that is party to a Lender Rate Contract or providing Lender Bank
Products) irrevocably authorizes the Administrative Agent, at its option and in
its discretion, to release (and to execute and deliver such documents,
instruments and agreements as the Administrative Agent may deem necessary to
release) any Lien granted to or held by the Administrative Agent upon any
Collateral (i) upon termination of the Revolving Loan Commitments and the full
Cash Collateralization of the then outstanding L/C Obligations and the payment
in full of all Loans and all other Obligations (other than contingent
indemnification obligations and Obligations in respect of Lender Rate Contracts
and Lender Bank Products except to the extent the Administrative Agent has
received prior written notice from the applicable Lender (or Affiliate thereof)
of any such Lender Rate Contract or the existence of such Obligations in respect
of Lender Bank Products); (ii) constituting property of the Loan Parties which
is sold, transferred or otherwise disposed of in connection with any transaction
not prohibited by this Agreement or the Credit Documents; (iii) constituting
property leased to the Loan Parties under an operating lease which has expired
or been terminated in a transaction not prohibited by this Agreement or the
Credit Documents or which will concurrently expire and which has not been and is
not intended by the Loan Parties to be, renewed or extended; (iv) consisting of
an instrument, if the Indebtedness evidenced thereby has been paid in full; or
(v) if approved or consented to by those of the Lenders required by Section
8.04. Upon request by the Administrative Agent, the Lenders will (and will cause
their Affiliates that are party to Lender Rate Contracts or have provided Lender
Bank Products to) confirm in writing the Administrative Agent's authority to
release particular types or items of Collateral pursuant to this Section 7.07.
(c) In addition, so long as no Event of Default has occurred and is continuing,
upon written request therefore from the Borrower (together with documentation
evidencing the need therefore (in form and substance reasonably acceptable the
Administrative Agent)) the Administrative Agent, at its option and in its
discretion, may pay (and execute and deliver such documents, instruments and
agreements as the Administrative Agent may deem necessary to pay) to the
Borrower any insurance or condemnation proceeds to the extent such proceeds were
received in respect of any event resulting in damage, destruction or
condemnation of any individual item of property leased by a Loan Party in an
amount equal to the lesser of (i) the amount of such insurance or condemnation
proceeds received in respect of such damage, destruction or condemnation of such
individual item of property and (ii) the amount of such insurance or
condemnation proceeds required to be paid over to the Person (other than a Loan
Party) that leased such item of property to the applicable Loan Party in respect
of such damage, destruction or condemnation of such individual item of property.
The Lenders irrevocably authorize the Administrative Agent to do the foregoing
so long as the Administrative Agent has not received or issued a written notice
of an Event of Default.
(d) Unless all the Lenders otherwise consent in writing, any and all cash
collateral for the Obligations shall be released to the Borrower, to the extent
not applied to the Obligations, only if (i) the Revolving Loan Commitments have
been terminated (ii) all Obligations have been paid in full and are no longer
outstanding, including, without limitation, any L/C Obligations or any other
contingent obligations.
7.08.Performance of Conditions. For the purpose of determining fulfillment by
the Borrower and the other Loan Parties of conditions precedent specified in
Sections 3.01 and 3.02 only, each Lender shall be deemed to have consented to,
and approved or accepted, or to be satisfied with each document or other matter
sent by the Administrative Agent to such Lender for consent, approval,
acceptance or satisfaction, or required under Article 3 to be consented to, or
approved by or acceptable or satisfactory to, that Lender, unless an officer of
the Administrative Agent who is responsible for the transactions contemplated by
the Credit Documents shall have received written notice from that Lender prior
to the making of the requested Loan or the issuance of the requested Letter of
Credit specifying its objection thereto and either (i) such objection shall not
have been withdrawn by written notice to the Administrative Agent or (ii) in the
case of any condition to the making of a Loan, that Lender shall not have made
available to the Administrative Agent that Lender's Revolving Proportionate
Share of such Loan or Letter of Credit.
7.09.The Administrative Agent in its Individual Capacity; Other Relationships.
The Administrative Agent and its affiliates may make loans to, issue letters of
credit for the account of, accept deposits from and generally engage in any kind
of banking or other business with any Loan Party and its Affiliates as though
the Administrative Agent were not the Administrative Agent, L/C Issuer or Swing
Line Lender hereunder. With respect to Loans, if any, made by the Administrative
Agent in its capacity as a Lender, the Administrative Agent in its capacity as a
Lender shall have the same rights and powers under this Agreement and the other
Credit Documents as any other Lender and may exercise the same as though it were
not the

71

--------------------------------------------------------------------------------



Administrative Agent, L/C Issuer or Swing Line Lender, and the terms “Lender” or
“Lenders” shall include the Administrative Agent in its capacity as a Lender.
The Administrative Agent shall not be deemed to hold a fiduciary, trust or other
special relationship with any Lender and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or otherwise exist against the Administrative Agent.
7.10.    Collateral Matters/Lender Rate Contracts/Lender Bank Products. Each
Lender on its own behalf on behalf of its Affiliates understands and agrees that
(a) counterparties to Lender Rate Contracts and Lender Bank Products will have
the benefits of the Collateral as set forth in the Credit Documents so long as
such counterparty is a Lender or an Affiliate of a Person that is a Lender and
(b) if the Obligations (excluding Obligations in respect of Lender Rate
Contracts and Lender Bank Products except to the extent the Administrative Agent
has received prior written notice from the applicable Lender (or Affiliate
thereof) of any such Lender Rate Contract or such Obligations in respect of
Lender Bank Products) are repaid as described in Section 7.07, the Collateral
will be released as described in Section 7.07 and such Lender and its Affiliates
will no longer have the benefits of the Collateral.
7.11.    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to the Borrower, the Administrative Agent (irrespective of whether the
principal of any Loan or L/C Obligation shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders,
the L/C Issuer and the Administrative Agent under Sections 2.02(i), 2.02(j),
2.05, 8.02 and 8.03) allowed in such judicial proceeding; and
(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.05, 8.02 and 8.03.
ARTICLE VIII. MISCELLANEOUS.
8.01.Notices.
(a)Except as otherwise provided herein, all notices, requests, demands,
consents, instructions or other communications to or upon the Borrower, any
Lender or the Administrative Agent under this Agreement or the other Credit
Documents shall be in writing and faxed, mailed, e-mailed or delivered, if to
the Borrower or to the Administrative Agent, the L/C Issuer or the Swing Line
Lender, at its respective facsimile number, e-mail address or address set forth
below or, if to any Lender, at the address, e-mail address or facsimile number
specified for such Lender in Part B of Schedule I (or to such other facsimile
number or address for any party as indicated in any notice given by that party
to the other parties). All such notices and communications shall be effective
(a) when sent by an overnight courier service of recognized standing, on the
second Business Day following the deposit with such service; (b) when mailed,
first-class postage prepaid and addressed as aforesaid through the United States
Postal Service, upon receipt; (c) when delivered by hand, upon delivery; and (d)
when sent by facsimile transmission or e-mail, upon confirmation of receipt;
provided, however, that any notice delivered to the Administrative Agent, the
L/C Issuer or the Swing Line Lender under Article II shall not be effective
until actually received by such Person.

72

--------------------------------------------------------------------------------



The Administrative Agent,
the L/C Issuer and the
Swing Line Lender:


For Notices of Borrowing, Notices of Conversion and     Notices of Interest
Period Selection:


Wells Fargo Bank, National Association
1525 W WT Harris Blvd
MAC D1109-019
Charlotte, NC 28262
Attention: Diana Horn
Tel. No. (704) 590-2850
Fax No. (704) 590-2782
E-mail. diana.horn@wellsfargo.com


For all other notices, with a copy to:


Wells Fargo Bank, National Association
1800 Century Park East, 11th Floor
Los Angeles, CA 90067
Attention: Jason Wells, Vice President
Tel. No. (310) 789-5344
Fax No. (877) 408-0497
E-mail. Jason.D.Wells@wellsfargo.com


The Borrower:             ValueClick, Inc.
30699 Russell Ranch Road
Suite 250
Westlake Village, CA 91362
Attention: John Pitstick
Tel. No. (818) 575-4758
Fax No. (818) 575-4503
E-mail. jpitstick@valueclick.com


Each Notice of Borrowing, Notice of Conversion and Notice of Interest Period
Selection shall be given by the Borrower to the Administrative Agent's office
located at the address referred to above during the Administrative Agent's
normal business hours; provided, however, that any such notice received by the
Administrative Agent after 10:00 a.m. on any Business Day shall be deemed
received by the Administrative Agent on the next Business Day. In any case where
this Agreement authorizes notices, requests, demands or other communications by
the Borrower to the Administrative Agent or any Lender to be made by telephone
or facsimile, the Administrative Agent or any Lender may conclusively presume
that anyone purporting to be a person designated in any incumbency certificate
or other similar document received by the Administrative Agent or a Lender is
such a person.
(b) The Borrower agrees that the Administrative Agent may make any material
delivered by the Borrower to the Administrative Agent, as well as any
amendments, waivers, consents, and other written information, documents,
instruments and other materials relating to the Borrower or any other Loan
Party, or any other materials or matters relating to this Agreement, the other
Credit Documents or any of the transactions contemplated hereby (collectively,
the “Communications”) available to the Lenders by posting such notices on an
electronic delivery system (which may be provided by the Administrative Agent,
an Affiliate of the Administrative Agent, or any Person that is not an Affiliate
of the Administrative Agent), such as Syndtrak Online, The Debt Exchange, Inc.
or a substantially similar electronic system (the “Platform”). The Borrower
acknowledges that (i) the distribution of material through an electronic medium
is not necessarily secure and that there are confidentiality and other risks
associated with such distribution, (ii) the Platform is provided “as is” and “as
available” and (iii) neither the Administrative Agent nor any of its Affiliates
warrants the accuracy, completeness, timeliness, sufficiency, or sequencing of
the Communications posted on the Platform. The Administrative Agent and its
Affiliates expressly disclaim with respect to the Platform any liability for
errors in transmission, incorrect or incomplete downloading, delays in posting
or delivery, or problems accessing the Communications posted on the Platform and
any liability for any losses, costs, expenses or liabilities that may be
suffered or incurred in connection with the Platform except for liability
determined by a final, non-appealable judgment of a court of competent
jurisdiction to be due to the Administrative Agent's gross negligence or willful

73

--------------------------------------------------------------------------------



misconduct or a breach of its obligations hereunder. No warranty of any kind,
express, implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the
Administrative Agent or any of its Affiliates in connection with the Platform.
Each Lender agrees that notice to it (as provided in the next sentence) (a
“Notice”) specifying that any Communication has been posted to the Platform
shall for purposes of this Agreement constitute effective delivery to such
Lender of such information, documents or other materials comprising such
Communication. Each Lender agrees (i) to notify, on or before the date such
Lender becomes a party to this Agreement, the Administrative Agent in writing of
such Lender's e-mail address to which a Notice may be sent (and from time to
time thereafter to ensure that the Administrative Agent has on record an
effective e-mail address for such Lender) and (ii) that any Notice may be sent
to such e-mail address.
8.02. Expenses. The Borrower shall pay on demand, whether or not any Credit
Event occurs hereunder, (a) all reasonable fees and expenses, including
reasonable syndication expenses, travel expenses, attorneys', consultants' and
experts' fees and expenses incurred by the Administrative Agent and the Lead
Arranger in connection with the syndication of the facility provided hereunder,
the preparation, negotiation, execution and delivery of, and the exercise of its
duties under, this Agreement and the other Credit Documents, and the
preparation, negotiation, execution and delivery of amendments, waivers,
consents, modifications and supplements related to the Credit Documents, (b) all
reasonable fees and expenses of the Administrative Agent and the Lead Arranger
in connection with the use of any Platform and (c) all fees and expenses,
including attorneys' fees and expenses, incurred by the Administrative Agent and
the Lead Arranger and the Lenders in the enforcement or attempted enforcement of
any of the Obligations or in preserving any of the Administrative Agent's or the
Lenders' rights and remedies (including, without limitation, all such fees and
expenses incurred in connection with any “workout” or restructuring affecting
the Credit Documents or the Obligations or any bankruptcy or similar proceeding
involving any Loan Party). The obligations of the Borrower under this Section
8.02 shall survive the payment and performance of the Obligations and the
termination of this Agreement.
8.03.Indemnification. To the fullest extent permitted by law, and in addition to
any other indemnity set forth in the Credit Documents, the Borrower agrees to
protect, indemnify, defend and hold harmless the Administrative Agent, the Lead
Arranger, the L/C Issuer, the Swing Line Lender, the Lenders and their
Affiliates and their respective directors, officers, employees, attorneys,
agents, trustees and advisors (collectively, “Indemnitees”) from and against any
and all liabilities, obligations, losses, damages, penalties, judgments, costs,
disbursements, claims or expenses of any kind or nature and from any suits,
claims or demands (including in respect of or for attorneys' fees and other
expenses) arising on account of or in connection with any matter or thing or
action or failure to act by Indemnitees, or any of them, arising out of or
relating to (a) the Credit Documents or any transaction contemplated thereby or
related thereto, including the making of any Loans, the funding of any
Unreimbursed Amounts and any use by the Borrower of any proceeds of the Loans or
the Letters of Credit, (b) any Environmental Damages, (c) any claims for
brokerage fees or commissions in connection with the Credit Documents or any
transaction contemplated thereby or in connection with the Borrower's failure to
conclude any other financing, and to reimburse each Indemnitee on demand for all
reasonable legal and other expenses incurred in connection with investigating or
defending any of the foregoing or (d) the use of any Platform; provided,
however, that nothing contained in this Section 8.03 shall obligate the Borrower
to protect, indemnify, defend or hold harmless any Indemnitee against any such
liabilities, obligations, losses, damages, penalties, judgments, costs,
disbursements, claims or expenses to the extent determined by a final,
non-appealable judgment of a court of competent jurisdiction to have arisen from
the gross negligence or willful misconduct of such Indemnitee or a breach of
such Indemnitee's obligations under this Agreement. Upon receiving knowledge of
any suit, claim or demand asserted by a third party that the Administrative
Agent, the Lead Arranger or any Lender believes is covered by this indemnity,
the Administrative Agent, the Lead Arranger or such Lender shall give the
Borrower notice of the matter and the Administrative Agent, the Lead Arranger or
such Lender may select its own counsel or request that the Borrower defend such
suit, claim or demand, with legal counsel satisfactory to the Administrative
Agent, the Lead Arranger or such Lender as the case may be, at the Borrower's
sole cost and expense; provided, however, that the Administrative Agent, the
Lead Arranger or such Lender shall not be required to so notify the Borrower and
the Administrative Agent, the Lead Arranger or such Lender shall have the right
to defend, at the Borrower's sole cost and expense, any such matter that is in
connection with a formal proceeding instituted by any Governmental Authority
having authority to regulate or oversee any aspect of the Administrative
Agent's, the Lead Arranger's or such Lender's business or that of its
Affiliates. The Administrative Agent, the Lead Arranger or such Lender may also
require the Borrower to defend the matter. Notwithstanding the foregoing
provisions, the Indemnitees will be entitled to employ counsel separate from
counsel for the Borrower and for any other party in such action if any such
Indemnitee reasonably determines that a conflict of interest or other reasonable
basis exists which makes representation by counsel chosen by the Borrower not
advisable, all at the Borrower's expense. In the event an Indemnitee (or any of
its officers, directors or employees) appears as a witness in any action or
proceeding brought against the Borrower in which an Indemnitee is not named as a
defendant, the Borrower agrees to reimburse such Indemnitee for all
out-of-pocket expenses incurred by it (including fees and expenses of counsel)
in connection with its appearing as a witness. Any failure or delay of the
Administrative Agent, the Lead Arranger or any Lender to notify the Borrower of
any such suit, claim or demand shall not relieve the Borrower of its obligations
under this Section 8.03. No Indemnitee referred to above shall be liable for any
damages arising from the use by unintended recipients of

74

--------------------------------------------------------------------------------



any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Credit
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee or a breach of such Indemnitee's obligations under
this Agreement as determined by a final and non-appealable judgment of a court
of competent jurisdiction. The obligations of the Borrower under this
Section 8.03 shall survive the payment and performance of the Obligations and
the termination of this Agreement. This Section 8.03 shall not apply with
respect to Taxes other than any Taxes that represent liabilities, obligations,
losses, damages, penalties, judgments, costs, disbursements, claims or expenses
arising from any non-Tax claim.
8.04.Waivers; Amendments. Any term, covenant, agreement or condition of this
Agreement or any other Credit Document may be amended or waived, and any consent
under this Agreement or any other Credit Document may be given, if such
amendment, waiver or consent is in writing and is signed by the Borrower and the
Required Lenders (or the Administrative Agent on behalf of the Required Lenders
with the written approval of the Required Lenders) or all of the Lenders if
expressly required herein; provided, however, that:
(a)Any amendment, waiver or consent which would (i) amend the definition of
“Required Lenders”, or modify in any other manner the number or percentage of
the Lenders required to make any determinations or to waive any rights under, or
to modify any provision of, this Agreement (other than “Required Lenders”), (ii)
increase the Total Revolving Loan Commitment (except as contemplated by Section
2.01(c)), (iii) extend the Maturity Date, (iv) reduce the principal of or
interest on any Loan or L/C Borrowing or any fees or other amounts payable for
the account of the Lenders hereunder, (v) extend any date fixed for any payment
of the principal of or interest on any Loans or any fees or other amounts
payable for the account of the Lenders, (vi) amend this Section 8.04 or
Section 2.10, (vii) release any Loan Party (except in connection with a
disposition permitted by Section 5.02(c)(vi)) (any such release also requires
the consent of all Affiliates of the Lenders that are party to Lender Rate
Contracts that have provided the Administrative Agent with prior written notice
of their status as such and to whom Obligations are owed at such time), or
(viii) increase the dollar amounts in Section 2.01(c), must be in writing and
signed or approved in writing by all of the Lenders;
(b) Any amendment, waiver or consent which releases any Guarantor or any
substantial part of the Collateral must be in writing and signed or approved in
writing by all Lenders (any such amendment, waiver or consent also requires the
consent of all Affiliates of the Lenders that are party to Lender Rate Contracts
that have provided the Administrative Agent with prior written notice of their
status as such and to whom Obligations are owed at such time), except that (i)
any such release in connection with a sale or other disposition of Collateral
authorized by Section 5.02(c) may be executed by the Administrative Agent and
shall not require the approval of any Lenders and (ii) any amendment, waiver or
consent which modifies the terms of Section 5.02(c) (including any modification
relating to the prepayment of proceeds from any such sale or other disposition)
shall require the consent of the Required Lenders;
(c) Reserved;
(d) Any amendment, waiver or consent which increases or decreases the Revolving
Proportionate Share of any Lender must be in writing and signed by such Lender
(other than any such document that implements the provisions of Section 2.01(c);
(e) Any amendment, waiver or consent which affects the rights or duties of the
Swing Line Lender under this Agreement must be in writing and signed by the
Swing Line Lender;
(f)Any amendment, waiver or consent which affects the rights or duties of the
L/C Issuer under this Agreement or any Letter of Credit Application relating to
any Letter of Credit issued or to be issued by it must be in writing and signed
by the L/C Issuer;
(g) Any amendment, waiver or consent which would amend the application of
proceeds set forth in Section 6.02 must be in writing and signed or approved in
writing by all Lenders and, to the extent not included therein, all Affiliates
of the Lenders that are party to Lender Rate Contracts that have provided the
Administrative Agent with prior written notice of their status as such;
(h)Any amendment, waiver or consent which affects the rights or obligations of
the Administrative Agent must be in writing and signed by the Administrative
Agent; and
(i) Any amendment, waiver or consent which affects the rights or obligations of
the Lead Arranger under Section 8.02 or Section 8.03 must be in writing and
signed by the Lead Arranger.

75

--------------------------------------------------------------------------------



Any amendment, modification, supplement, termination, waiver or consent pursuant
to this Section 8.04 shall apply equally to, and shall be binding upon, each of
the Administrative Agent, and the Lenders. Notwithstanding anything to the
contrary herein, any Defaulting Lender shall not have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the (i)
Revolving Proportionate Share of such Defaulting Lender may not be increased,
(ii) the Maturity Date of any Loans of such Defaulting Lender, as applicable,
may not be extended, and (iii) principal and interest owing to such Defaulting
Lender may not be reduced, in each case without the consent of such Defaulting
Lender.
For the avoidance of doubt, the application of the provisions of Section 2.01(b)
of the Guaranty or any similar provisions in any other Credit Document: (1) is
automatic to the extent applicable, (2) is not an amendment or modification of
the Guaranty or any other Credit Document and (3) does not require the consent
or approval of any Person.
No failure or delay by the Administrative Agent or any Lender in exercising any
right under this Agreement or any other Credit Document shall operate as a
waiver thereof or of any other right hereunder or thereunder nor shall any
single or partial exercise of any such right preclude any other further exercise
thereof or of any other right hereunder or thereunder. Unless otherwise
specified in such waiver or consent, a waiver or consent given hereunder shall
be effective only in the specific instance and for the specific purpose for
which given. The Lenders may condition the giving or making of any amendment,
waiver or consent of any term, covenant, agreement or condition of this
Agreement or any other Credit Document on payment of a fee by the Borrower.
The parties hereto acknowledge that the Borrower has executed and will execute
(and other Loan Parties has executed and may execute) Foreign Pledge Agreements.
The Borrower hereby agrees to enter into any amendment reasonably requested by
the Administrative Agent in connection with any such Foreign Pledge Agreement
with such provisions as the Administrative Agent reasonably deems necessary or
advisable (including parallel debt provisions). Notwithstanding anything in this
Section 8.04 to the contrary, the Lenders further agree that that the
Administrative Agent on behalf of the Required Lenders is hereby authorized to
execute and deliver such amendments related to Foreign Pledge Agreements from
time to time and any other necessary documents to the Borrower as contemplated
by this paragraph.
8.05.Successors and Assigns.
(a)Binding Effect. This Agreement and the other Credit Documents shall be
binding upon and inure to the benefit of the Borrower, the Lenders, the
Administrative Agent, all future holders of the Notes and their respective
successors and permitted assigns, except that no Loan Party may assign or
transfer any of its rights or obligations under any Credit Document without the
prior written consent of the Administrative Agent and each Lender. Any purported
assignment or transfer by a Loan Party in violation of the foregoing shall be
null and void.
(b)Participations. Any Lender may, without notice to or consent of the Borrower,
at any time sell to one or more banks or other financial institutions
(“Participants”) participating interests in all or a portion of any Loan owing
to such Lender, any Note held by such Lender, any Revolving Loan Commitment of
such Lender or any other interest of such Lender under this Agreement and the
other Credit Documents (including for purposes of this subsection (b),
participations in L/C Obligations and in Swing Line Loans); provided that
notwithstanding the foregoing, without the prior written consent of all the
Lenders, no Participant shall be a Loan Party or an Affiliate of a Loan Party.
In the event of any such sale by a Lender of participating interests, such
Lender's obligations under this Agreement shall remain unchanged, such Lender
shall remain solely responsible for the performance thereof, such Lender shall
remain the holder of its Notes for all purposes under this Agreement and the
Borrower and the Administrative Agent shall continue to deal solely and directly
with such Lender in connection with such Lender's rights and obligations under
this Agreement. Any agreement pursuant to which any such sale is effected may
require the selling Lender to obtain the consent of the Participant in order for
such Lender to agree in writing to any amendment, waiver or consent of a type
specified in clause (i), (ii), (iii), (iv), (v) or (vii) of Section 8.04(a) or,
to the extent requiring the consent of all Lenders, Section 8.04(b) but may not
otherwise require the selling Lender to obtain the consent of such Participant
to any other amendment, waiver or consent hereunder. The Borrower agrees that if
amounts outstanding under this Agreement and the other Credit Documents are not
paid when due (whether upon acceleration or otherwise), each Participant shall,
to the fullest extent permitted by law, be deemed to have the right of setoff in
respect of its participating interest in amounts owing under this Agreement and
any other Credit Documents to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement or any other Credit Documents; provided, however, that (i) no
Participant shall exercise any rights under this sentence without the consent of
the Administrative Agent, (ii) no Participant shall have any rights under this
sentence which are greater than those of the selling Lender and (iii) such
rights of setoff shall be subject to the obligation of such Participant to share
the payment so obtained with all of the Lenders as provided in Section 2.10(b).
The Borrower also agrees that each Participant be entitled to the full benefits
of Sections 2.11, 2.12 and 2.13 (subject to the requirements and limitations
therein, including the requirements under Section 2.12(e) (it being understood
that the documentation required under Section 2.12(e) shall be delivered to the
participating Lender)), to the same extent as if it were a

76

--------------------------------------------------------------------------------



Lender and had acquired its interest by assignment pursuant to paragraph (c) of
this Section 8.05; provided that such Participant (A) agrees to be subject to
the provisions of Section 2.15 as if it were an assignee under paragraph (c) of
this Section 8.05; and (B) shall not be entitled to receive any greater payment
under Sections 2.11 or 2.12, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change of Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower's request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 2.15 with respect to any Participant. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant's interest
in the Loans or other obligations under the Credit Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant's interest in any
commitments, loans, letters of credit or its other obligations under any Credit
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations or to comply with other regulations under applicable tax
Governmental Rules. The entries in the Participant Register shall be conclusive
absent manifest error, and such Lender shall treat each Person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary. For the
avoidance of doubt, the Administrative Agent (in its capacity as Administrative
Agent) shall have no responsibility for maintaining a Participant Register.
(c)Assignments. Any Lender may, at any time, sell and assign to any Lender
(other than a Defaulting Lender) or any Eligible Assignee (individually, an
“Assignee Lender”) all or a portion of its rights and obligations under this
Agreement and the other Credit Documents (including for purposes of this
subsection (c), participations in L/C Obligations and in Swing Line Loans) (such
a sale and assignment to be referred to herein as an “Assignment”) pursuant to
an assignment agreement in substantially the form of Exhibit J (an “Assignment
Agreement”), executed by each Assignee Lender and such assignor Lender (an
“Assignor Lender”) and delivered to the Administrative Agent for its acceptance
and recording in the Register; provided, however, that:
(i)Each Assignee Lender that is a Revolving Lender shall provide, as a condition
to the effectiveness of such assignment, appropriate assurances and indemnities
(which may include letters of credit) to the L/C Issuer and the Swing Line
Lender as each may require with respect to any continuing obligation to purchase
participation interests in any L/C Obligations or any Swing Line Loans then
outstanding;
(ii)Without the written consent of the Administrative Agent and, if no Event of
Default has occurred and is continuing, the Borrower (which consent of the
Administrative Agent and the Borrower shall not be unreasonably withheld or
delayed), no Lender may make any Assignment of Revolving Loan Commitments,
Revolving Loans, L/C Advances and Swing Line Loans to any Assignee Lender which
is not, immediately prior to such Assignment, a Revolving Lender hereunder,
provided that the Borrower shall be deemed to have consented to any such
Assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof; and
(iii)Without the written consent of (1) the Administrative Agent, (2) if such
Assignment would result in the Assignee Lender becoming a Revolving Lender, the
L/C Issuer and the Swing Line Lender, and (3) if no Event of Default has
occurred and is continuing, the Borrower (which consents shall not be
unreasonably withheld or delayed) (provided that the Borrower shall be deemed to
have consented to any such Assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof), no Lender may make any Assignment to any Assignee
Lender (I) that is less than Five Million Dollars ($5,000,000) in the aggregate
or (II)  if, after giving effect to such Assignment, the Revolving Loan
Commitment of such Lender or such Assignee Lender would be less than Five
Million Dollars ($5,000,000) (except that, in each case, a Lender may make an
Assignment which reduces its Revolving Loan Commitment to zero without the
written consent of the Borrower and the Administrative Agent except to the
extent such written consent is required by clause (ii) above).
Upon such execution, delivery, acceptance and recording of each Assignment
Agreement, from and after the Assignment Effective Date determined pursuant to
such Assignment Agreement, (A) each Assignee Lender thereunder shall be a Lender
hereunder with Revolving Loan Commitment and Loans as set forth on Attachment 1
to such Assignment Agreement and shall have the rights, duties and obligations
of such a Lender under this Agreement and the other Credit Documents, and
(B) the Assignor Lender thereunder shall be a Lender with a Revolving Loan
Commitment and Loans as set forth on Attachment 1 to such Assignment Agreement
or, if the Revolving Loan Commitment and Loans of the Assignor Lender have been
reduced to $0, the Assignor Lender shall cease to be a Lender and to have any
obligation to make any Loan; provided, however, that any such Assignor Lender
which ceases to be a Lender shall continue to be entitled to the benefits of any
provision of this Agreement which by its terms survives the termination of this
Agreement; provided further, that except to the extent otherwise expressly

77

--------------------------------------------------------------------------------



agreed by the affected parties, no assignment by a Defaulting Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender's having been a Defaulting Lender. Each Assignment Agreement shall
be deemed to amend Schedule I to the extent, and only to the extent, necessary
to reflect the addition of each Assignee Lender, the deletion of each Assignor
Lender which reduces its Revolving Loan Commitment and Loans to $0 and the
resulting adjustment of Revolving Loan Commitment and Loans arising from the
purchase by each Assignee Lender of all or a portion of the rights and
obligations of an Assignor Lender under this Agreement and the other Credit
Documents. On or prior to the Assignment Effective Date determined pursuant to
each Assignment Agreement, the Borrower, at its own expense, shall execute and
deliver to the Administrative Agent, in exchange for the surrendered Revolving
Loan Note, if any, of the Assignor Lender thereunder, a new Revolving Loan Note
to the order of each Assignee Lender thereunder that requests such a note (with
each new Revolving Loan Note to be in an amount equal to the Revolving Loan
Commitment assumed by such Assignee Lender and, if the Assignor Lender is
continuing as a Lender hereunder, a new Revolving Loan Note to the order of the
Assignor Lender if so requested by such Assignor Lender (with the new Revolving
Loan Note to be in an amount equal to the Revolving Loan Commitment retained by
it). Each such new Revolving Loan Note shall be dated the Second Restatement
Effective Date, and each such new Note shall otherwise be in the form of the
Note replaced thereby. The Notes surrendered by the Assignor Lender shall be
returned by the Administrative Agent to the Borrower marked “Replaced”. Each
Assignee Lender which was not previously a Lender hereunder within three (3)
Business Days of becoming a Lender, deliver to the Borrower and the
Administrative Agent the documentation required pursuant to Section 2.12(e).
Notwithstanding anything to the contrary contained herein, if at any time Wells
Fargo assigns all of its Revolving Loan Commitment and Loans pursuant to
subsection (c) above, Wells Fargo may, (i) upon 30 days' notice to the Borrower
and the Lenders, resign as L/C Issuer and/or (ii) upon five Business Days'
notice to the Borrower, terminate the Swing Line. In the event of any such
resignation as L/C Issuer or termination of the Swing Line, the Borrower shall
be entitled to appoint from among the Lenders a successor L/C Issuer or Swing
Line Lender hereunder; provided, however, that no failure by the Borrower to
appoint any such successor shall affect the resignation of Wells Fargo as L/C
Issuer or the termination of the Swing Line, as the case may be. Wells Fargo
shall retain all the rights and obligations of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund
participations in Unreimbursed Amounts pursuant to Section 2.02(c)). If Wells
Fargo terminates the Swing Line, it shall retain all the rights of the Swing
Line Lender provided for hereunder with respect to Swing Line Loans made by it
and outstanding as of the effective date of such termination, including the
right to require the Lenders to make Base Rate Loans or fund participations in
outstanding Swing Line Loans pursuant to Section 2.03(c).
In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon), and (y) acquire (and fund as appropriate) its full
pro rata share of all Loans and participations in Letters of Credit in
accordance with its Revolving Proportionate Share. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under Governmental Rules
without compliance with the provisions of this paragraph, then the assignee of
such interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
(d)Register. The Administrative Agent shall maintain at its address referred to
in Section 8.01 a copy of each Assignment Agreement delivered to it and a
register (the “Register”) for the recordation of the names and addresses of the
Lenders and the Revolving Loan Commitment or Loans of each Lender from time to
time. The entries in the Register shall be conclusive in the absence of manifest
error, and the Borrower, the Administrative Agent and the Lenders may treat each
Person whose name is recorded in the Register as the owner of the Loans recorded
therein for all purposes of this Agreement. The Register shall be available for
inspection by the Borrower or any Lender at any reasonable time and from time to
time upon reasonable prior notice.
(e)Registration. Upon its receipt of an Assignment Agreement executed by an
Assignor Lender and an Assignee Lender (and, to the extent required by
Section 8.05(c), by the Borrower and the Administrative Agent) together with
payment to the Administrative Agent by Assignor Lender of a registration and
processing fee of $3,500, the Administrative Agent shall (i) promptly accept
such Assignment Agreement and (ii) on the Assignment Effective Date determined
pursuant thereto record the information contained therein in the Register and
give notice of such acceptance and recordation to the Lenders and the Borrower.
The Administrative Agent may, from time to time at its election, prepare and
deliver to the Lenders

78

--------------------------------------------------------------------------------



and the Borrower a revised Schedule I reflecting the names, addresses and
respective Revolving Loan Commitment or Loans of all Lenders then parties hereto
(and in any event Schedule I shall be deemed amended to reflect any assignment
consummated pursuant to the terms of this Agreement or upon any Lender becoming
a party to this Agreement by any other means (including pursuant to a joinder as
contemplated by Section 2.01(c)).
(f)Confidentiality. Subject to Section 8.10, the Administrative Agent and the
Lenders may disclose the Credit Documents and any financial or other information
relating to the Loan Parties to each other or to any potential Participant or
Assignee Lender.
(g)Pledges to Federal Reserve Banks; Other Pledges of Notes. Notwithstanding any
other provision of this Agreement, any Lender may at any time assign all or a
portion of its rights under this Agreement and the other Credit Documents to a
Federal Reserve Bank. No such assignment shall relieve the assigning Lender from
its obligations under this Agreement and the other Credit Documents. In the case
of any Lender that is a Fund, such Lender may (i) assign or pledge all or any
portion of the Loans held by it (and Notes evidencing such Loans) to the trustee
under any indenture to which such Lender is a party in support of its
obligations to the trustee for the benefit of the applicable trust
beneficiaries, or (ii) pledge all or any portion of the Loans held by it (and
Notes evidencing such Loans) to its lenders for collateral security purpose;
provided, however, no such pledgee under clause (i) or (ii) shall become a
Lender hereunder (by foreclosure, transfer in lieu of foreclosure or otherwise)
unless and until it complies with the assignment provisions of this Agreement to
become a Lender hereunder and has received all consents required hereunder.
(h) True Sale. All participations in the Obligations or any portion thereof,
whether pursuant to provisions hereof or otherwise, are intended to be “true
sales” for purposes of financial reporting in accordance with Statement of
Financial Accounting Standards No. 140. Accordingly, the L/C Issuer or any
Lender that sells or is deemed to have sold a participation in the Obligations
(including any participations in Letters of Credit and/or Loans, any
participations described in clause (b) above and any participations under
Section 2.10(b)) (each a “Participation Seller”) hereby agrees that if such
Participation Seller receives any payment in respect of the Obligations to which
such participation relates through the exercise of setoff by such Participation
Seller against the Borrower or any other obligor, then such Participation Seller
agrees to promptly pay to the participating party in such participation such
participant's pro rata share of such setoff (after giving effect to any sharing
with the Lenders under Section 2.10(b) hereof).
(i)Additional Forms. If required by applicable Governmental Rules or otherwise
deemed prudent by the Administrative Agent, the Borrower and each Lender shall
prepare, execute and deliver a completed Form U-1 (or Form G-3, as applicable)
for each Lender (and, if applicable, for each Participant, in which case the
applicable Lender shall cause its Participant to satisfy the requirements of
this Section).
8.06.Setoff; Security Interest.
(a)Setoffs By Lenders. In addition to any rights and remedies of the Lenders
provided by law, each Lender shall have the right, with the prior consent of the
Administrative Agent but without prior notice to or consent of the Borrower, any
such notice and consent being expressly waived by the Borrower to the extent
permitted by applicable Governmental Rules, upon the occurrence and during the
continuance of an Event of Default, to setoff and apply against the Obligations
any amount owing from such Lender to the Borrower; provided, however, that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(i) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.16
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (ii) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The aforesaid right of setoff may be exercised by such Lender against
the Borrower or against any trustee in bankruptcy, debtor in possession,
assignee for the benefit of creditors, receiver or execution, judgment or
attachment creditor of the Borrower or against anyone else claiming through or
against the Borrower or such trustee in bankruptcy, debtor in possession,
assignee for the benefit of creditors, receiver, or execution, judgment or
attachment creditor, notwithstanding the fact that such right of setoff may not
have been exercised by such Lender at any prior time. Each Lender agrees
promptly to notify the Borrower after any such setoff and application made by
such Lender; provided, that the failure to give such notice shall not affect the
validity of such setoff and application.
(b) Security Interest. As security for the Obligations, the Borrower hereby
grants to the Administrative Agent and each Lender, for the benefit of the
Administrative Agent and the Lenders, a continuing security interest in any and
all deposit accounts or moneys of the Borrower now or hereafter maintained with
such Lender. Each Lender shall have all of the rights of a secured party with
respect to such security interest.

79

--------------------------------------------------------------------------------



8.07.No Third Party Rights. Nothing expressed in or to be implied from this
Agreement is intended to give, or shall be construed to give, any Person, other
than the parties hereto and their permitted successors and assigns hereunder,
any benefit or legal or equitable right, remedy or claim under or by virtue of
this Agreement or under or by virtue of any provision herein.
8.08.Partial Invalidity. If at any time any provision of this Agreement is or
becomes illegal, invalid or unenforceable in any respect under the law or any
jurisdiction, neither the legality, validity or enforceability of the remaining
provisions of this Agreement nor the legality, validity or enforceability of
such provision under the law of any other jurisdiction shall in any way be
affected or impaired thereby.
8.09.Jury Trial. EACH OF THE BORROWER, THE LENDERS AND THE ADMINISTRATIVE AGENT,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE GOVERNMENTAL RULES, HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY AS TO ANY ISSUE RELATING HERETO IN
ANY ACTION, PROCEEDING, OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT.
8.10.    Confidentiality. Neither any Lender nor the Administrative Agent shall
disclose to any Person any Confidential Information, except that any Lender or
the Administrative Agent may disclose any such information (a) to its own
directors, officers, employees, auditors, counsel and other advisors and to its
Affiliates; (b) to any other Lender, the Lead Arranger or the Administrative
Agent; (c) which is otherwise known or available to the public or which is
otherwise known to the receiving party prior to the time such Confidential
Information was delivered to any Lender or the Administrative Agent; (d) if
required or appropriate in any report, statement or testimony submitted to any
Governmental Authority having or claiming to have jurisdiction over such Lender
or the Administrative Agent; (e) if required in response to any summons or
subpoena; (f) in connection with any enforcement by the Lenders and the
Administrative Agent of their rights under this Agreement or the other Credit
Documents or any litigation among the parties relating to the Credit Documents
or the transactions contemplated thereby; (g) to comply with any Requirement of
Law applicable to such Lender or the Administrative Agent; (h) to any Assignee
Lender or Participant or any prospective Assignee Lender or Participant;
provided that such Assignee Lender or Participant or prospective Assignee Lender
or Participant agrees to be bound by the provisions of (or provisions
substantially similar to) this Section 8.10; or (i) otherwise with the prior
consent of such Loan Party; provided, however, that any disclosure made in
violation of this Agreement shall not affect the obligations of the Loan Parties
under this Agreement and the other Credit Documents. Nothing in this Section
8.10 shall limit the use of any Platform as described in Section 8.01(b).
8.11.Counterparts. This Agreement may be executed in any number of identical
counterparts, any set of which signed by all the parties hereto shall be deemed
to constitute a complete, executed original for all purposes. Transmission by
facsimile, “pdf” or similar electronic copy of an executed counterpart of this
Agreement shall be deemed to constitute due and sufficient delivery of such
counterpart. Any party hereto may request an original counterpart of any party
delivering such electronic counterpart.
8.12.Consent to Jurisdiction. Each of the parties to this Agreement irrevocably
submits to the non-exclusive jurisdiction of the courts of the State of New York
and the courts of the United States of America located in New York, New York and
agrees that any legal action, suit or proceeding arising out of or relating to
this Agreement or any of the other Credit Documents may be brought against such
party in any such courts. Final judgment against any party in any such action,
suit or proceeding shall be conclusive and may be enforced in any other
jurisdiction by suit on the judgment, a certified or exemplified copy of which
shall be conclusive evidence of the judgment, or in any other manner provided by
law. Nothing in this Section 8.12 shall affect the right of any party to
commence legal proceedings or otherwise sue any other party in any other
appropriate jurisdiction, or concurrently in more than one jurisdiction, or to
serve process, pleadings and other papers upon any other party in any manner
authorized by the laws of any such jurisdiction. The Borrower agrees that
process served either personally or by registered mail shall, to the extent
permitted by law, constitutes adequate service of process in any such suit. Each
of the parties to this Agreement irrevocably waives to the fullest extent
permitted by applicable Governmental Rules (a) any objection which it may have
now or in the future to the laying of the venue of any such action, suit or
proceeding in any court referred to in the first sentence above; (b) any claim
that any such action, suit or proceeding has been brought in an inconvenient
forum; (c) its right of removal of any matter commenced by any other party in
the courts of the State of New York to any court of the United States of
America; (d) any immunity which it or its assets may have in respect of its
obligations under this Agreement or any other Credit Document from any suit,
execution, attachment (whether provisional or final, in aid of execution, before
judgment or otherwise) or other legal process; and (e) any right it may have to
require the moving party in any suit, action or proceeding brought in any of the
courts referred to above arising out of or in connection with this Agreement or
any other Credit Document to post security for the costs of any party or to post
a bond or to take similar action.
8.13.Relationship of Parties. The relationship between the Borrower, on the one
hand, and the Lenders and the Administrative Agent, on the other, is, and at all
times shall remain, solely that of borrower and lenders. Neither the Lenders nor

80

--------------------------------------------------------------------------------



the Administrative Agent shall under any circumstances be construed to be
partners or joint venturers of the Borrower or any of its Affiliates; nor shall
the Lenders nor the Administrative Agent under any circumstances be deemed to be
in a relationship of confidence or trust or a fiduciary relationship with the
Borrower or any of its Affiliates, or to owe any fiduciary duty to the Borrower
or any of its Affiliates. The Lenders and the Administrative Agent do not
undertake or assume any responsibility or duty to the Borrower or any of its
Affiliates to select, review, inspect, supervise, pass judgment upon or
otherwise inform the Borrower or any of its Affiliates of any matter in
connection with its or their property, any security held by the Administrative
Agent or any Lender or the operations of the Borrower or any of its Affiliates.
The Borrower and each of its Affiliates shall rely entirely on their own
judgment with respect to such matters, and any review, inspection, supervision,
exercise of judgment or supply of information undertaken or assumed by any
Lender or the Administrative Agent in connection with such matters is solely for
the protection of the Lenders and the Administrative Agent and neither the
Borrower nor any of its Affiliates is entitled to rely thereon.
8.14. Time. Time is of the essence as to each term or provision of this
Agreement and each of the other Credit Documents.
8.15. Waiver of Punitive Damages. Notwithstanding anything to the contrary
contained in this Agreement, the Borrower hereby agrees that it shall not seek
from the Lenders or the Administrative Agent punitive damages, consequential
damages or special damages under any theory of liability.
8.16.USA PATRIOT Act. Each Lender hereby notifies the Borrower that pursuant to
the requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Patriot Act.
8.17.Clarification. Notwithstanding anything to the contrary, the parties hereto
understand and agree that Wells Fargo is acting in various capacities under this
Agreement and the other Credit Documents and therefore shall be permitted to
fulfill its roles and manage its various duties hereunder in such manner as
Wells Fargo sees fit and, for the avoidance of doubt, in lieu of sending notices
to itself when acting in different capacities Wells Fargo may keep internal
records regarding all such communications, notices and actions related to this
Agreement and the other Credit Documents in accordance with its past practice.
8.18. Parallel Debt.
(a)Notwithstanding any other provision of this Agreement, the Borrower hereby
irrevocably and unconditionally undertakes to pay to the Administrative Agent,
as creditor in its own right and not as representative or trustee of the other
Lenders, sums equal to and in the currency of each amount payable by the
Borrower to each of the other Lenders under each of the Credit Documents as and
when that amount falls due for payment under the relevant Credit Document.
(b)The Administrative Agent shall have its own independent right to demand
payment of the amounts payable by the Borrower under this Section 8.18,
irrespective of any discharge of the Borrower's obligation to pay those amounts
to the other Lenders resulting from failure by them to take appropriate steps,
in insolvency proceedings affecting the Borrower, to preserve their entitlement
to be paid those amounts.
(c)Any amount due and payable by the Borrower to the Administrative Agent under
this Section 8.18 shall be decreased to the extent that the other Lenders have
received payment of the corresponding amount under the other provisions of the
Credit Documents and any amount due and payable by the Borrower to the other
Lenders under those provisions shall be decreased to the extent that the
Administrative Agent has received payment of the corresponding amount under this
Section 8.18.
(d)The rights of the Lenders (other than the Administrative Agent) to receive
payment of amounts payable by the Borrower under the Credit Documents are
several and are separate and independent from, and without prejudice to, the
rights of the Administrative Agent to receive payment under this Section 8.18.
(e)The Administrative Agent undertakes only to enforce its rights under this
Section 8.18 in connection with the realization of the pledges granted under any
Security Document governed by the laws of Germany.
In furtherance of the foregoing, each Lender is aware of the fact that the
Administrative Agent, acting for itself and in the name and on behalf of each of
the other Original Pledgees (as defined in the pledge agreement for shares in
ValueClick Deutschland GmbH), has accepted the Pledges (as defined in the pledge
agreement for shares in ValueClick Deutschland GmbH). In

81

--------------------------------------------------------------------------------



addition, the Administrative Agent has accepted the Pledges for and on behalf of
each Lender as agent without power of attorney (Vertreter ohne
Vertretungsmacht). Each Lender who hereby acquires or will acquire Secured
Claims (as defined in the pledge agreement for shares in ValueClick Deutschland
GmbH) or part of them hereby approves and ratifies such acceptance in connection
with such acquisition or assignment, hereby becoming a Pledgee (as defined in
the pledge agreement for shares in ValueClick Deutschland GmbH). Each Lender
hereby confirms that the validity of the Pledges (as defined in the pledge
agreement for shares in ValueClick Deutschland GmbH) in favor of it has not been
affected by the Administrative Agent acting as agent without power of attorney.


8.19.Judgment.
(a)If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in Dollars into another currency, the parties hereto
agree, to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase Dollars with such other
currency in the London interbank eurodollar currency market at 11:00 A.M.
(London time) on the Business Day preceding that on which final judgment is
given.
(b)If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in a Committed Currency into Dollars, the parties
agree to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase such Committed Currency with
Dollars in the London interbank eurodollar currency market at 11:00 A.M. (London
time) on the Business Day preceding that on which final judgment is given.
(c)The obligation of the Borrower in respect of any sum due from it in any
currency (the “Primary Currency”) to any Lender or the Administrative Agent
hereunder shall, notwithstanding any judgment in any other currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender or the Administrative Agent (as the case may be), of any sum adjudged to
be so due in such other currency, such Lender or the Administrative Agent (as
the case may be) may in accordance with normal banking procedures purchase the
applicable Primary Currency with such other currency; if the amount of the
applicable Primary Currency so purchased is less than such sum due to such
Lender or the Administrative Agent (as the case may be) in the applicable
Primary Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the
Administrative Agent (as the case may be) against such loss, and if the amount
of the applicable Primary Currency so purchased exceeds such sum due to any
Lender or the Administrative Agent (as the case may be) in the applicable
Primary Currency, such Lender or the Administrative Agent (as the case may be)
agrees to remit to the Borrower such excess.
8.20.    Substitution of Currency. If a change in any Committed Currency occurs
pursuant to any applicable law, rule or regulation of any governmental, monetary
or multi-national authority, this Agreement (including, without limitation, the
definition of LIBOR Rate) will be amended to the extent determined by the
Administrative Agent (acting reasonably and in consultation with the Borrower)
to be necessary to reflect the change in currency and to put the Lenders and the
Borrower in the same position, so far as possible, that they would have been in
if no change in such Committed Currency had occurred. Notwithstanding the
foregoing, in no event shall any Lender have any obligation to make Loans in any
currency other than Dollars or a Committed Currency (without giving effect to
any amendments discussed above).
[The first signature page follows.]

82

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Borrower, the Lenders, the Administrative Agent, the L/C
Issuer and the Swing Line Lender have caused this Agreement to be executed as of
the day and year first above written.
BORROWER:


VALUECLICK, INC.,
a Delaware corporation






By:     
Name:    
Title:    








ADMINISTRATIVE AGENT, L/C ISSUER AND SWING LINE LENDER:


WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, L/C Issuer and
Swing Line Lender




By:     
Name:     
Title:     


THE LENDERS:




WELLS FARGO BANK, NATIONAL ASSOCIATION




By:     
Name:     
Title:     


JPMORGAN CHASE BANK, N. A.




By:
Name:
Title:


UNION BANK, N.A.




By:     
Name:     
Title:     


U.S. BANK NATIONAL ASSOCIATION




By:     
Name:     
Title:     

83

--------------------------------------------------------------------------------





BANK OF THE WEST




By:     
Name:     
Title:     


HSBC BANK USA, N.A.




By:     
Name:     
Title:     









84